Exhibit  10.1
 

--------------------------------------------------------------------------------

 
LOAN AGREEMENT
 
Dated as of August 12, 2011
 
Between
 
MARINA TOWERS, LLC,
 
as Borrower
 
and
 
GUGGENHEIM LIFE AND ANNUITY COMPANY,
 
as Lender
 
 

--------------------------------------------------------------------------------



 
1

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



   
Page
I
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
1
Section 1.1.
Definitions
1
Section 1.2.
Principles of Construction
24
II
GENERAL TERMS
24
Section 2.1.
Loan Commitment; Disbursement to Borrower
24
Section 2.2.
Interest Rate
24
Section 2.3.
Loan Payment
25
Section 2.4.
Prepayments
26
Section 2.5.
Defeasance
27
Section 2.6.
Release of Property
30
Section 2.7.
Cash Management
30
III
REPRESENTATIONS AND WARRANTIES
34
Section 3.1.
Borrower Representations
34
Section 3.2.
Survival of Representations
42
IV
BORROWER COVENANTS
43
Section 4.1.
Covenants
43
V
ENTITY COVENANTS
53
Section 5.1.
Special Purpose Entity
53
Section 5.2.
Intentionally Omitted
56
Section 5.3.
Change of Name, Identity or Structure
56
Section 5.4.
Business and Operations
57
Section 5.5.
Representations for Underwriting Pre-Existing SPE Borrower
57
VI
INSURANCE; CASUALTY; CONDEMNATION
58
Section 6.1.
Insurance
58
Section 6.2.
Casualty
62
Section 6.3.
Condemnation
62
Section 6.4.
Restoration
63
VII
RESERVE FUNDS
67
Section 7.1.
Required Repair Funds
67
Section 7.2.
Tax and Insurance Escrow Fund
68
Section 7.3.
Replacements and Replacement Reserve
69
Section 7.4.
Rollover Reserve
69
Section 7.5.
Excess Cash Flow Fund
70
Section 7.6.
Operating Expense Fund;
70
Section 7.7.
The Accounts Generally
70
Section 7.8.
Letters of Credit
73
Section 7.9.
Excess Cash Flow TI/LC Reserve Funds
74

 
 
2

--------------------------------------------------------------------------------

 
 
VIII
DEFAULTS
75
Section 8.1.
Event of Default
75
Section 8.2.
Remedies
78
IX
NO SALE OR ENCUMBRANCE
80
Section 9.1.
Prohibited Transfers
80
Section 9.2.
Permitted Equity Transfers
81
Section 9.3.
Permitted Property Transfer
81
Section 9.4.
Lender’s Rights
83
Section 9.5.
OFAC, Patriot Act and Transfers
83
X
SPECIAL PROVISIONS
84
Section 10.1.
Securitization
84
Section 10.2.
Mezzanine Option
86
Section 10.3.
Disclosure
86
Section 10.4.
Reserves/Escrows
89
Section 10.5.
Conversion to Registered Form
89
Section 10.6.
General Indemnification
89
Section 10.7.
Exculpation
90
Section 10.8.
Matters Concerning Manager
93
Section 10.9.
Servicer
93
XI
MISCELLANEOUS
93
Section 11.1.
Survival
93
Section 11.2.
Lender’s Discretion
93
Section 11.3.
Governing Law
94
Section 11.4.
Modification, Waiver in Writing
95
Section 11.5.
Delay Not a Waiver
95
Section 11.6.
Notices
96
Section 11.7.
Trial by Jury
97
Section 11.8.
Headings
97
Section 11.9.
Severability
97
Section 11.10.
Preferences
97
Section 11.11.
Waiver of Notice
97
Section 11.12.
Remedies of Borrower
97
Section 11.13.
Expenses
98
Section 11.14.
Schedules and Exhibits Incorporated
99
Section 11.15.
Offsets, Counterclaims and Defenses
99
Section 11.16.
No Joint Venture or Partnership; No Third Party Beneficiaries
99
Section 11.17.
Publicity
99
Section 11.18.
Waiver of Marshalling of Assets
99
Section 11.19.
Waiver of Counterclaim
100
Section 11.20.
Conflict; Construction of Documents; Reliance
100
Section 11.21.
Brokers and Financial Advisors
100
Section 11.22.
Prior Agreements
100
Section 11.23.
Certain Additional Rights of Lender (VCOC)
101
Section 11.24.
Confidentiality
101



 
3

--------------------------------------------------------------------------------

 


SCHEDULES
 
Schedule I
–
Rent Roll
Schedule II
–
Required Repairs – Deadlines for Completion
Schedule III
–
Organizational Structure
Schedule IV
–
REAs


 


 
4

--------------------------------------------------------------------------------

 


LOAN AGREEMENT
 
THIS LOAN AGREEMENT, dated as of August 12, 2011 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between GUGGENHEIM LIFE AND ANNUITY COMPANY, a Delaware life
insurance company, having an address at 10689 N. Pennsylvania Street, Suite 200,
Indianapolis, Indiana 46280 (“Lender”), and MARINA TOWERS, LLC, a Florida
limited liability company, having its principal place of business at 709 S.
Harbor City Boulevard, Suite 250, Melbourne, Florida 32901 (“Borrower”).
 
W I T N E S S E T H:
 
WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and
 
WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).
 
NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:
 
I           DEFINITIONS; PRINCIPLES OF CONSTRUCTION
 
Section 1.1.                      Definitions.  For all purposes of this
Agreement, except as otherwise expressly required or unless the context clearly
indicates a contrary intent:
 
“Acceptable LLC” shall mean a limited liability company formed under Delaware or
Maryland law which (i) has at least one springing member, which, upon the
dissolution of all of the members or the withdrawal or the disassociation of all
of the members from such limited liability company, shall immediately become the
sole member of such limited liability company, and (ii) otherwise meets the
Rating Agency criteria then applicable to such entities.
 
“Account Collateral” shall mean (i) the Accounts, and all cash, checks, drafts,
certificates and instruments, if any, from time to time deposited or held in the
Accounts from time to time; (ii) any and all amounts invested in Permitted
Investments; (iii) all interest, dividends, cash, instruments and other property
from time to time received, receivable or otherwise payable in respect of, or in
exchange for, any or all of the foregoing; and (iv) to the extent not covered by
clauses (i) - (iii) above, all “proceeds” (as defined under the UCC as in effect
in the State in which the Accounts are located) of any or all of the foregoing.
 
“Accounts” shall mean the Cash Management Account, the Reserve Accounts and any
other account established by this Agreement or the other Loan Documents.
 
“Act” shall have the meaning set forth in Section 5.1 hereof.
 
 
5

--------------------------------------------------------------------------------

 
 
“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.
 
“Affiliated Manager” shall mean any Manager in which Borrower, Principal, or any
Guarantor has, directly or indirectly, any legal, beneficial or economic
interest.
 
“ALTA” shall mean American Land Title Association, or any successor thereto.
 
“Alteration Threshold” shall mean an amount equal to $50,000.
 
“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures, for the Property prepared by Borrower for the applicable Fiscal
Year or other period.
 
“Approved Accounting Method” shall mean GAAP, federal tax basis accounting, or
such other method of accounting, in each case consistently applied, as may be
reasonably acceptable to Lender.
 
“Approved Annual Budget” shall have the meaning set forth in Section 4.1.11
hereof.
 
“Approved Bank” shall mean a bank or other financial institution which has a
minimum long term unsecured debt rating of at least “AA-” by S&P and Fitch and
“Aa3” by Moody’s.
 
“Approved Extraordinary Expense” shall mean an operating expense of the Property
not set forth on the Approved Annual Budget but approved by Lender in writing
(which such approval shall not be unreasonably withheld or delayed).
 
“Approved Operating Expense” shall mean an operating expense of the Property set
forth on the Approved Annual Budget.
 
“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to
Lender, as assignee, assigning to Lender all of Borrower’s right, title and
interest in and to the Leases and Rents as security for the Loan, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.
 
“Assignment of Management Agreement” shall mean any Conditional Assignment of
Management Agreement entered into by and among Lender, Borrower and Manager, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.
 
“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation.
 
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.
 
 
6

--------------------------------------------------------------------------------

 
 
“Bankruptcy Recourse Event” shall mean the occurrence of any one or more the of
the following:  (i) Borrower Party files a voluntary petition under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law;
(ii) if Borrower or any Restricted Party files, or joins in the filing of, an
involuntary petition against Borrower under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law, or solicits or causes to be
solicited petitioning creditors for any involuntary petition against Borrower
from any Person; (iii) Borrower Party files an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against it, by any
other Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law, or solicits or causes to be solicited petitioning creditors
for any involuntary petition from any Person; (iv) if Borrower or any Restricted
Party consents to or acquiesces in or joins in an application for the
appointment of a custodian, receiver, trustee, or examiner for Borrower or any
portion of the Property; (v) Borrower Party makes an assignment for the benefit
of creditors, or admits, in writing or in any legal proceeding, its insolvency
or inability to pay its debts as they become due; (vi) the substantive
consolidation of any Restricted Party with any other entity in connection with
any proceeding under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law involving Guarantor or its subsidiaries; (vii) any
Restricted Party contesting or opposing any motion made by Lender to obtain
relief from the automatic stay or seeking to reinstate the automatic stay in the
event of any proceeding under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law involving Guarantor or its subsidiaries; and
(viii) in the event Lender receives less than the full value of its claim in any
proceeding under the Bankruptcy Code or any other Federal or state bankruptcy or
insolvency law, Guarantor or any of its Affiliates receiving an equity interest
or other financial benefit of any kind as a result of a “new value” plan or
equity contribution.
 
“Basic Carrying Costs” shall mean, for any period, the sum of the following
costs:  (a) Taxes and (b) Insurance Premiums.
 
“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.
 
“Borrower’s Operating Account” shall mean the operating account and any other
similar bank accounts established by, or on behalf of, Borrower with respect to
the operation, leasing and/or management of the Property, such account being
specifically described in Section 5(a) of the Lockbox Agreement, as such account
or accounts may be replaced from time to time by Borrower upon at least ten
(10) Business Days’ prior written notice to Lender.
 
“Borrower Party” and “Borrower Parties” shall mean each of Borrower, Sponsor and
Guarantor.
 
“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York are open for business.
 
“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under the Approved Accounting Method (including expenditures for
building improvements or major repairs, leasing commissions and tenant
improvements).
 
 
7

--------------------------------------------------------------------------------

 
 
“Calculated Payments” shall have the meaning set forth in the definition of
“Yield Maintenance Premium” in this Section 1.1.
 
“Cash Flow Adjustments” shall mean adjustments made by Lender in its calculation
of Underwritable Cash Flow and the components thereof, in each case, based upon
Lender and Rating Agency underwriting criteria, which such adjustments shall
include, without limitation, adjustments (A) for (i) items of a non-recurring
nature, (ii) a credit loss/vacancy allowance equal to the greatest of actual,
underwritten and market vacancy, (iii) imminent liabilities and/or other expense
increases (including, without limitation, imminent increases to Taxes and
Insurance Premiums) and (iv) above-market Rents; and (B) to exclude rental
income attributable to any Tenant (1) in bankruptcy that has not affirmed its
Lease in the applicable bankruptcy proceeding pursuant to a final,
non-appealable order of a court of competent jurisdiction, (2) in default under
its Lease beyond any applicable notice and cure periods, (3) that has expressed
its intention (directly, constructively or otherwise) to not renew, terminate,
cancel and/or reject its applicable Lease, (4) whose tenancy at the Property is
month-to-month and/or (5) under a Lease which expires within 60 days or less of
the applicable date of calculation hereunder.
 
“Cash Management Account” shall have the meaning set forth in Section 2.7.2
hereof.
 
“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, among Lender and Borrower and, upon the
supplemental execution thereof, the Deposit Bank, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
 
“Cash Management Provisions” shall mean the representations, covenants and other
terms and conditions hereof and of the other Loan Documents related to, in each
case, the Lockbox Agreement, the Cash Management Agreement and other related
matters (including, without limitation, those contained in Section 2.7 hereof).
 
“Casualty” shall have the meaning set forth in Section 6.2 hereof.
 
“Casualty Consultant” shall have the meaning set forth in Section 6.4 hereof.
 
“Casualty Retainage” shall have the meaning set forth in Section 6.4 hereof.
 
“Closing Date” shall mean the date of the funding of the Loan.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
 
“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.
 
“Condemnation Payment” shall have the meaning set forth in Section 6.3 hereof.
 
 
8

--------------------------------------------------------------------------------

 
 
“Condemnation Net Proceeds” shall have the meaning set forth in the definition
of “Net Proceeds” in this Section 1.1.
 
“Constituent Members” shall have the meaning set forth in Section 5.2 hereof.
 
“Constituent Persons” shall mean, as to any Person, the direct and indirect
equity owners of such Person.
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.  The
terms “Controlled” and “Controlling” shall have correlative meanings.
 
“Covered Disclosure Information” shall have the meaning set forth in
Section 10.3 hereof.
 
“Covered Rating Agency Information” shall mean any Provided Information
furnished to the Rating Agencies in connection with issuing, monitoring and/or
maintaining the Securities.
 
“Creditors Rights Laws” shall mean any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to its debts
or debtors.
 
“DBRS” shall mean Dominion Bond Rating Service Limited.
 
“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums (including the Yield Maintenance Premium) due to
Lender in respect of the Loan under the Note, this Agreement, the Mortgage and
the other Loan Documents.
 
“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and/or interest payments due under this Agreement and the
Note.
 
“Debt Service Coverage Ratio” shall mean the ratio calculated by Lender on a
monthly basis of (i) the Underwritable Cash Flow to (ii) the aggregate amount of
debt service which would be due for the twelve (12) month period immediately
preceding the date of calculation; provided, that, the foregoing shall be
calculated by Lender (A) based upon the greater of (i) the actual amount of debt
service which would be due for such period and (ii) an imputed amount of debt
service which would be due for such period assuming a mortgage constant equal to
7.27%, (B) assuming that the Loan had been in place for the entirety of said
period and (C) disregarding any “interest only” period under the Loan and
assuming that the constant principal and interest payments provided for
hereunder were due for the entirety of said period.
 
“Debt Yield” shall mean, as of any date of calculation, the percentage obtained
by dividing:  (i) Underwritable Cash Flow; by (ii) the then outstanding
principal balance of the Loan.
 
 
9

--------------------------------------------------------------------------------

 
 
“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.
 
“Default Rate” shall mean a rate per annum equal to the lesser of (a) the
Maximum Legal Rate and (b) five percent (5%) above the Interest Rate.
 
“Default Yield Maintenance Premium” shall mean an amount equal to the Yield
Maintenance Premium except that when calculating the Yield Maintenance Premium,
the reference to “Interest Rate” in the definition of “Calculated Payments”
shall be deemed to mean and refer to the “Default Rate”.
 
“Defeasance Approval Item” shall have the meaning set forth in Section 2.5.4
hereof.
 
“Defeasance Collateral” shall mean Government Securities, which provide payments
(i) on or prior to, but as close as possible to, the Business Day immediately
preceding all Payment Dates and other scheduled payment dates, if any, hereunder
after the Defeasance Date and up to and including the Maturity Date, and (ii) in
amounts equal to or greater than the Scheduled Defeasance Payments relating to
such Payment Dates and other scheduled payment dates.
 
“Defeasance Date” shall have the meaning set forth in Section 2.5.1 hereof.
 
“Defeasance Event” shall have the meaning set forth in Section 2.5.1 hereof.
 
“Defeasance Lockout Date” shall mean earlier to occur of (i) the fourth
anniversary of the Closing Date and (ii) the date that is two (2) years from the
“startup day” (within the meaning of the REMIC Requirements) of the REMIC Trust
established in connection with the last Securitization involving any portion of
or interest in the Loan.
 
“Deposit Bank” shall mean the bank selected by Lender to maintain the Cash
Management Account.
 
“Disclosure Document” shall mean a prospectus, prospectus supplement, private
placement memorandum, or similar offering memorandum or offering circular, or
other offering documents or marketing materials, in each case in preliminary or
final form, used to offer Securities in connection with a Securitization.
 
“Discount Rate” shall have the meaning set forth in the definition of “Yield
Maintenance Premium” in this Section 1.1.
 
“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority.  An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.
 
 
10

--------------------------------------------------------------------------------

 
 
“Eligible Institution” shall mean a depository institution or trust company, the
short term unsecured debt obligations or commercial paper of which are rated at
least “A-1+” by S&P, “P-1” by Moody’s and “F-1+” by Fitch in the case of
accounts in which funds are held for thirty (30) days or less (or, in the case
of accounts in which funds are held for more than thirty (30) days, the long
term unsecured debt obligations of which are rated at least “AA” by Fitch and
S&P and “Aa2” by Moody’s).
 
“Embargoed Person” shall have the meaning set forth in Section 3.1.35 hereof.
 
“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
 
“ERISA Provisions” shall mean the representations, covenants and other terms and
conditions hereof and of the other Loan Documents related to, in each case,
ERISA and other related matters (including, without limitation, those contained
in Sections 3.1.9, 4.1.31 and 10.6.3 hereof)
 
“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.
 
“Excess Cash Flow” shall have the meaning set forth in Section 2.7.2 hereof.
 
“Excess Cash Flow Account” shall have the meaning set forth in Section 7.6
hereof.
 
“Excess Cash Flow Fund” shall have the meaning set forth in Section 7.6 hereof.
 
“Excess Cash Flow TI/LC Reserve Account” shall have the meaning set forth in
Section 7.9 hereof.
 
“Excess Cash Flow TI/LC Reserve Amount” shall mean an aggregate amount of
deposits into the Excess Cash Flow TI/LC Reserve Account in an amount equal to
$150,000.
 
“Excess Cash Flow TI/LC Reserve Funds” shall have the meaning set forth in
Section 7.9 hereof.
 
“Excess Cash Flow TI/LC Reserve Trigger Period” shall mean the period commencing
on the Monthly Payment Date occurring in June, 2012 and expiring upon the
Monthly Payment Date in which the aggregate amount of deposits of Excess Cash
Flow made to the Excess Cash Flow TI/LC Reserve Account are equal to the Excess
Cash Flow TI/LC Reserve Amount; provided, however, that, subject to compliance
with Section 7.8 hereof, Borrower shall be entitled, on or before the Monthly
Payment Date occurring in June, 2012, to deliver to Lender a Letter of Credit in
the amount of the Excess Cash Flow TI/LC Reserve Amount and, thereupon, the
Excess Cash Flow TI/LC Reserve Trigger Period shall cease to exist.
 
 
11

--------------------------------------------------------------------------------

 
 
“Exchange Act” shall mean the Securities and Exchange Act of 1934, as amended.
 
“Exculpated Parties” shall have the meaning set forth in Section 10.7 hereof.
 
“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.
 
“Fitch” shall mean Fitch, Inc.
 
“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.
 
“Government Securities” shall mean “government securities” as defined in
Section 2(a)(16) of the Investment Company Act of 1940 and within the meaning of
Treasury Regulation Section 1.860G-2(a)(8); provided, that, (i) such “government
securities” are not subject to prepayment, call or early redemption, (ii) to the
extent that any REMIC Requirements require a revised and/or alternate definition
of “government securities” in connection with any defeasance hereunder, the
foregoing shall be deemed amended in a manner commensurate therewith and
(iii) the aforesaid laws and regulations shall be deemed to refer to the same as
may be and/or may hereafter be amended, restated, replaced or otherwise
modified.
 
“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.
 
“Gross Rents” shall mean an amount equal to annual rental income reflected in a
current rent roll for all Tenants paying rent and in actual physical occupancy
of their respective space demised pursuant to Leases which are in full force and
effect.
 
“Guarantor” shall mean Christian C. Romandetti, a natural person.
 
“Guaranty” shall mean that certain Guaranty Agreement, dated as of the date
hereof, from Guarantor to Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
 
“Guggenheim” shall mean Guggenheim Life and Annuity Company, a Delaware life
insurance company, its Affiliates and their respective successors in interest.
 
“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage.
 
“Indebtedness” shall mean, for any Person, any indebtedness or other similar
obligation for which such Person is obligated (directly or indirectly, by
contact, operation of law or otherwise), including, without limitation, (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person by contract and/or as a guaranteed payment (including, without
limitation, any such amounts required to be paid to partners and/or as a
preferred or special dividend, including any mandatory redemption of shares or
interests), (iv) all indebtedness incurred and/or guaranteed by such Person,
directly or indirectly (including, without limitation, contractual obligations
of such Person), (v) all obligations under leases that constitute capital leases
for which such Person is liable, and (vi) all obligations of such Person under
interest rate swaps, caps, floors, collars and other interest hedge agreements,
in each case whether such Person is liable contingently or otherwise, as
obligor, guarantor or otherwise, or in respect of which obligations such Person
otherwise assures a creditor against loss.
 
 
12

--------------------------------------------------------------------------------

 
 
“Indemnified Person” shall mean each of Lender, Guggenheim (whether or not it is
the Lender), any Affiliate of Guggenheim that has filed any registration
statement relating to the Securitization or has acted as the sponsor or
depositor in connection with the Securitization, any Affiliate of Guggenheim
that acts as an underwriter, placement agent or initial purchaser of Securities
issued in the Securitization, any other co-underwriters, co-placement agents or
co-initial purchasers of Securities issued in the Securitization, and each of
their respective officers, directors, partners, employees, representatives,
agents and Affiliates and each Person or entity who Controls any such Person
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act.
 
“Indemnifying Person” shall mean each of Borrower, Principal and Guarantor.
 
“Independent” shall mean, when used with respect to any Person, a Person
who:  (i) does not have any direct financial interest or any material indirect
financial interest in Borrower or in any Affiliate of Borrower, (ii) is not
connected with Borrower or any Affiliate of Borrower as an officer, employee,
promoter, underwriter, trustee, partner, member, manager, creditor, director,
supplier, customer or person performing similar functions and (iii) is not a
member of the immediate family of a Person defined in (i) or (ii) above.
 
“Independent Accountant” shall mean (i) a firm of nationally recognized,
certified public accountants which is Independent and which is selected by
Borrower and reasonably acceptable to Lender or (ii) such other certified public
accountant(s) selected by Borrower, which is Independent and reasonably
acceptable to Lender.
 
“Insurance Premiums” shall have the meaning set forth in Section 6.1 hereof.
 
“Interest Accrual Period” shall mean the period beginning on (and including) the
sixth (6th) day of each calendar month during the term of the Loan and ending on
(and including) the fifth (5th) day of the next succeeding calendar month.
 
Interest Bearing Accounts” shall mean the following Reserve Accounts:  the
Replacement Reserve Account, the Rollover Reserve Account, the Required Repair
Account, the Excess Cash Flow Account, the Excess Cash Flow TI/LC Reserve
Account and the Operating Expense Account.
 
 
13

--------------------------------------------------------------------------------

 
 
“Interest Rate” shall mean a rate of six and one-tenth percent (6.10%) per
annum.
 
“Interest Shortfall” shall have the meaning set forth in Section 2.4.1 hereof.
 
“IRS Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time or any successor statute.
 
“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property, and (a) every modification, amendment or other agreement relating to
such lease, sublease, subsublease, or other agreement entered into in connection
with such lease, sublease, subsublease, or other agreement and (b) every
guarantee of the performance and observance of the covenants, conditions and
agreements to be performed and observed by the other party thereto.
 
“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting Borrower,
Guarantor, the Debt, the Property or any part thereof, or the construction, use,
alteration or operation thereof, or any part thereof, whether now or hereafter
enacted and in force, including, without limitation, the Securities Act, the
Exchange Act, Regulation AB, the rules and regulations promulgated pursuant to
the Dodd-Frank Wall Street Reform and Consumer Protection Act, the Americans
with Disabilities Act of 1990, as amended, and all permits, licenses and
authorizations and regulations relating thereto, and all covenants, agreements,
restrictions and encumbrances contained in any instruments, either of record or
known to Borrower, at any time in force affecting Borrower, Guarantor, the
Property or any part thereof, including, without limitation, any which may
(a) require repairs, modifications or alterations in or to the Property or any
part thereof, or (b) in any way limit the use and enjoyment thereof.
 
“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.
 
“Letter of Credit” shall mean an irrevocable, auto-renewing, unconditional,
transferable, clean sight draft standby letter of credit having an initial term
of not less than one (1) year and with automatic renewals for one (1) year
periods (unless the obligation being secured by, or otherwise requiring the
delivery of, such letter of credit is required to be performed at least thirty
(30) days prior to the initial expiry date of such letter of credit), for which
Borrower shall have no reimbursement obligation and which reimbursement
obligation is not secured by the Property or any other property pledged to
secure the Note, in favor of Lender and entitling Lender to draw thereon in New
York, New York, based solely on a statement that Lender has the right to draw
thereon executed by an officer or authorized signatory of Lender.  A Letter of
Credit must be issued by an Approved Bank.
 
“Liabilities” shall have the meaning set forth in Section 10.3 hereof.
 
“Licenses” shall have the meaning set forth in Section 3.1.22 hereof.
 
 
14

--------------------------------------------------------------------------------

 
 
“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer of,
on or affecting Borrower, the Property, any portion thereof or any interest
therein, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic’s, materialmen’s and other similar liens and encumbrances.
 
“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.
 
“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Assignment of Leases, the Environmental Indemnity, the Guaranty,
the Cash Management Agreement and all other documents executed and/or delivered
in connection with the Loan, as each of the same may be amended, restated,
replaced, extended, renewed, supplemented or otherwise modified from time to
time.
 
“Lockbox Account” shall mean an Eligible Account established pursuant to the
Lockbox Agreement in the name of Borrower for the sole and exclusive benefit of
Lender.
 
“Lockbox Agreement” shall mean that certain Deposit Account Control Agreement by
and among Borrower, Lender and Lockbox Bank dated as of the date hereof.
 
“Lockbox Bank” shall mean Wells Fargo Bank, N.A. or any successor or permitted
assigns thereof.
 
“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, costs, expenses, fines, penalties, charges, fees, judgments,
awards, amounts paid in settlement of whatever kind or nature (including but not
limited to legal fees and other costs of defense).
 
“Management Agreement” shall mean any management agreement entered into after
the date hereof by and between Borrower and a Qualified Manager, pursuant to
which such Qualified Manager is to provide management and other services with
respect to the Property, or, if the context requires, the Replacement Management
Agreement.
 
“Manager” shall mean a Qualified Manager who is managing the Property in
accordance with the terms and provisions of this Agreement.
 
“Material Adverse Effect” shall mean a material adverse effect on (i) the
Property, (ii) the business, profits, prospects, management, operations or
condition (financial or otherwise) of Borrower, Guarantor, Sponsor or the
Property, (iii) the enforceability, validity, perfection or priority of the Lien
of the Mortgage or the other Loan Documents, or (iv) the ability of Borrower
and/or Guarantor to perform its obligations under the Mortgage or the other Loan
Documents.
 
“Maturity Date” shall mean September 6, 2016, or such other date on which the
final payment of principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.
 
 
15

--------------------------------------------------------------------------------

 
 
“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.
 
“Monthly Debt Service Payment Amount” shall mean (i) for the Payment Date
occurring in October, 2011 and for each Payment Date occurring thereafter, a
constant monthly payment of $45,752.61.
 
“Monthly Rollover Reserve Deposit” shall have the meaning set forth in
Section 7.4.1 hereof.
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Mortgage” shall mean that certain first priority Consolidated, Amended and
Restated Mortgage and Security Agreement, dated as of the date hereof, executed
and delivered by Borrower as security for the Loan and encumbering the Property,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.
 
“Net Cash Flow” shall mean all cash flow generated by the Property after
deducting operating expenses for the operation of the Property (except any
amount due the manager of the Property if such manager is directly or indirectly
affiliated with Borrower shall not be deemed an operating expense) and
Borrower’s payment of the Monthly Debt Service Payment Amount and the deposits
into the Reserve Accounts required to be made by Borrower pursuant to the terms
of this Agreement.
 
“Net Proceeds” shall mean:  (i) the net amount of all insurance proceeds payable
as a result of a Casualty to the Property, after deduction of reasonable costs
and expenses (including, but not limited to, reasonable attorneys’ fees), if
any, in collecting such insurance proceeds, or (ii) the net amount of the Award,
after deduction of reasonable costs and expenses (including, but not limited to,
reasonable attorneys’ fees), if any, in collecting such Award (“Condemnation Net
Proceeds”).
 
“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4
hereof.
 
“Note” shall mean that certain Consolidated, Amended and Restated Promissory
Note, dated of even date herewith, in the principal amount of SEVEN MILLION FIVE
HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($7,550,000.00), made by Borrower in
favor of Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
 
“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by Responsible Officer of Borrower.
 
“Operating Expenses” shall mean the total of all expenditures, computed in
accordance with the Approved Accounting Method, of whatever kind relating to the
operation, maintenance and management of the Property that are incurred on a
regular monthly or other periodic basis, including without limitation, (and
without duplication) (a) utilities, ordinary repairs and maintenance, insurance,
license fees, property taxes and assessments, advertising expenses, payroll and
related taxes, computer processing charges, management fees (equal to the
greater of (x) three percent (3.0%) of Operating Income for the trailing twelve
(12) month period plus Gross Rents less reimbursable expense revenue for the
trailing twelve (12) month period or (y) actual management fees payable under
the Management Agreement), operational equipment or other lease payments as
approved by Lender, but specifically excluding (i) depreciation, (ii) Debt
Service, (iii) non-recurring or extraordinary expenses, and (iv) deposits into
the Reserve Funds; (b) normalized capital expenditures equal to $21,108 per
annum; and (c) normalized tenant improvement and leasing commission expenditures
equal to $68,090 per annum.
 
 
16

--------------------------------------------------------------------------------

 
 
“Operating Income” shall mean all income, computed in accordance with the
Approved Accounting Method, derived from the ownership and operation of the
Property from whatever source, including, but not limited to common area
maintenance, real estate tax recoveries, utility recoveries, other miscellaneous
expense recoveries, percentage rent, rent concessions or credits, if any, and
other miscellaneous income, but excluding Gross Rents, sales, use and occupancy
or other taxes on receipts required to be accounted for by Borrower to any
Governmental Authority, refunds and uncollectible accounts, sales of furniture,
fixtures and equipment, interest income from any source other than the escrow
accounts and/or reserve accounts required pursuant to this Agreement or the
other Loan Documents, insurance proceeds (other than business interruption or
other loss of income insurance), Awards, unforfeited security deposits, utility
and other similar deposits, income from Tenants not paying rent, income from
Tenants in bankruptcy, non-recurring or extraordinary income, including, without
limitation lease termination payments, and any disbursements from the Reserve
Funds.  Operating Income shall not be diminished as a result of the Mortgage or
the creation of any intervening estate or interest in the Property or any part
thereof.
 
“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof.
 
“Payment Date” shall mean the sixth (6th) day of each calendar month during the
term of the Loan or, if such day is not a Business Day, the immediately
preceding Business Day.
 
“Permitted Encumbrances” shall mean, collectively (a) the Liens and security
interests created by the Loan Documents, (b) all Liens, encumbrances and other
matters disclosed in the Title Insurance Policy and the Survey, (c) Liens, if
any, for Taxes imposed by any Governmental Authority not yet due or delinquent,
and (d) such other Title and survey exceptions as Lender has approved or may
approve in writing in Lender’s sole discretion.
 
“Permitted Equipment Leases” shall mean equipment leases or other similar
instruments entered into with respect to the Personal Property; provided, that,
in each case, such equipment leases or similar instruments (i) are entered into
on commercially reasonable terms and conditions in the ordinary course of
Borrower’s business and (ii) relate to Personal Property which is (A) used in
connection with the operation and maintenance of the Property in the ordinary
course of Borrower’s business and (B) readily replaceable without material
interference or interruption to the operation of the Property.
 
“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer, the trustee under any Securitization or any of their
respective Affiliates, payable on demand or having a maturity date not later
than the Business Day immediately prior to the first Monthly Payment Date
following the date of acquiring such investment and meeting one of the
appropriate standards set forth below:
 
 
17

--------------------------------------------------------------------------------

 
 
(i)           obligations of, or obligations fully guaranteed as to payment of
principal and interest by, the United States or any agency or instrumentality
thereof provided such obligations are backed by the full faith and credit of the
United States of America including, without limitation, obligations of:  the
U.S. Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the U.S. Maritime Administration
(guaranteed Title XI financing), the Small Business Administration (guaranteed
participation certificates and guaranteed pool certificates), the
U.S. Department of Housing and Urban Development (local authority bonds) and the
Washington Metropolitan Area Transit Authority (guaranteed transit bonds);
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;
 
(ii)           Federal Housing Administration debentures;
 
(iii)           obligations of the following United States government sponsored
agencies:  Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit
System (consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Financing Corp. (debt obligations), and the Resolution Funding
Corp. (debt obligations); provided, however, that the investments described in
this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;
 
 
18

--------------------------------------------------------------------------------

 
 
(iv)           federal funds, unsecured certificates of deposit, time deposits,
bankers’ acceptances and repurchase agreements with maturities of not more than
365 days of any bank, the short term obligations of which at all times are rated
in the highest short term rating category by each Rating Agency (or, if not
rated by all Rating Agencies, rated by at least one Rating Agency in the highest
short term rating category and otherwise acceptable to each other Rating Agency,
as confirmed in writing that such investment would not, in and of itself, result
in a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities); provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;
 
(v)           fully Federal Deposit Insurance Corporation-insured demand and
time deposits in, or certificates of deposit of, or bankers’ acceptances issued
by, any bank or trust company, savings and loan association or savings bank, the
short term obligations of which at all times are rated in the highest short term
rating category by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency in the highest short term rating category
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities); provided, however, that the investments described
in this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;
 
(vi)           debt obligations with maturities of not more than 365 days and at
all times rated by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency and otherwise acceptable to each other
Rating Agency, as confirmed in writing that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities) in its highest
long-term unsecured rating category; provided, however, that the investments
described in this clause must (A) have a predetermined fixed dollar of principal
due at maturity that cannot vary or change, (B) if rated by S&P, must not have
an “r” highlighter affixed to their rating, (C) if such investments have a
variable rate of interest, such interest rate must be tied to a single interest
rate index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;
 
 
19

--------------------------------------------------------------------------------

 
 
(vii)           commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) with maturities
of not more than 365 days and that at all times is rated by each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) in its highest short-term unsecured debt rating;
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;
 
(viii)           units of taxable money market funds, which funds are regulated
investment companies, seek to maintain a constant net asset value per share and
invest solely in obligations backed by the full faith and credit of the United
States, which funds have the highest rating available from each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) for money market funds; and
 
 
20

--------------------------------------------------------------------------------

 
 
(ix)           any other security, obligation or investment which has been
approved as a Permitted Investment in writing by (a) Lender and (b) each Rating
Agency, as evidenced by a written confirmation that the designation of such
security, obligation or investment as a Permitted Investment will not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities by such Rating
Agency;
 
provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment.
 
“Permitted Release Date” shall mean the fourth (4th) anniversary of the first
Payment Date.
 
“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
 
“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage.
 
“Physical Conditions Report” shall mean a report prepared by a company
satisfactory to Lender regarding the physical condition of the Property,
satisfactory in form and substance to Lender in its sole discretion.
 
“Policies” shall have the meaning specified in Section 6.1 hereof.
 
“Prepayment Date” shall have the meaning set forth in Section 2.4.4 hereof.
 
“Prescribed Laws” shall mean, collectively, (a) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56) (The USA PATRIOT Act), (b) Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001, and
relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism, (c) the International
Emergency Economic Power Act, 50 U.S.C. §1701 etseq. and (d) all other Legal
Requirements relating to money laundering or terrorism.
 
“Principal” shall mean:  (i) if Borrower is a limited partnership, the Special
Purpose Entity that is the general partner of Borrower; and (ii) if Borrower is
a limited liability company other than an Acceptable LLC, the Special Purpose
Entity that is the managing member of Borrower; provided, that, to the extent
Borrower is and remains an Acceptable LLC, there shall be deemed to be no
“Principal” required hereunder.
 
 
21

--------------------------------------------------------------------------------

 
 
“Prior Loan” shall mean that certain loan in the original principal amount of
$5,499,961.81, made by Prior Lender to Borrower.
 
“Prior Loan Documents” shall mean the documents, instruments and agreements
evidencing.  securing and otherwise executed in connection with the Prior Loan.
 
“Prior Lender” shall mean Sunrise Bank, as the initial lender under the Prior
Loan Documents, together with its successors and assigns with respect to such
Prior Loan Documents and the Prior Loan.
 
“Property” shall mean each parcel of real property, the Improvements thereon and
all Personal Property owned by Borrower and encumbered by the Mortgage, together
with all rights pertaining to such property and Improvements, as more
particularly described in granting clause of the Mortgage and referred to
therein as the “Property”.
 
“Property Document” shall mean, individually or collectively (as the context may
require), the REA.
 
“Property Document Event” shall mean any event which would, directly or
indirectly, cause a default termination right, right of first refusal, first
offer or any other similar right, cause any termination fees to be due or would
cause a Material Adverse Effect to occur under any Property Document (in each
case, beyond any applicable notice and cure periods under the applicable
Property Document); provided, however, any of the foregoing shall not be deemed
a Property Document Event to the extent Lender’s prior written consent is
obtained with respect to the same.
 
“Provided Information” shall mean any and all financial and other information
provided at any time by, or on behalf of, any Indemnifying Person with respect
to the Property, Borrower, Sponsor, Principal, Guarantor and/or Manager.
 
“Prudent Lender Standard” shall, with respect to any matter, be deemed to have
been met if the matter in question (i) prior to a Securitization, is reasonably
acceptable to Lender and (ii) after a Securitization, (A) if permitted by REMIC
Requirements applicable to such matter, would be reasonably acceptable to Lender
or (B) if the Lender discretion in the foregoing subsection (A) is not permitted
under such applicable REMIC Requirements, would be acceptable to a prudent
lender of securitized commercial mortgage loans.
 
“Qualified Manager” shall mean,  in the reasonable judgment of Lender, a
reputable and experienced management organization (which may be an Affiliate of
Borrower) possessing experience in managing properties similar in size, scope,
use and value as the Property, provided, that, if required by Lender, Borrower
shall have obtained a Rating Agency Confirmation.
 
“Rating Agencies” shall mean each of S&P, Moody’s, DBRS, Real Point and Fitch,
or any other nationally recognized statistical rating agency which has been
approved by Lender.
 
“Rating Agency Confirmation” shall mean (i) prior to a Securitization or if any
Rating Agency fails to respond to any request for a Rating Agency Confirmation
with respect to any applicable matter or otherwise elects (orally or in writing)
not to consider any applicable matter, that Lender has (in consultation with the
Rating Agencies (if required by Lender)) approved the matter in question in
writing based upon Lender’s good faith determination of applicable Rating Agency
standards and criteria and (ii) from and after a Securitization (to the extent
the applicable Rating Agency has elected to consider the applicable matter), a
written affirmation from each of the Rating Agencies (obtained at Borrower’s
sole cost and expense) that the credit rating of the Securities by such Rating
Agency immediately prior to the occurrence of the event with respect to which
such Rating Agency Confirmation is sought will not be qualified, downgraded or
withdrawn as a result of the occurrence of such event, which affirmation may be
granted or withheld in such Rating Agency’s sole and absolute discretion.
 
 
22

--------------------------------------------------------------------------------

 
 
“REA” shall mean, individually or collectively (as the context requires), each
reciprocal easement or similar agreement affecting the Property as more
particularly described on Schedule IV hereto (if any), any amendment,
restatement, replacement or other modification thereof, any future reciprocal
easement or similar agreement affecting the Property entered into in accordance
with the applicable terms and conditions hereof and any amendment, restatement,
replacement or other modification thereof.
 
“Real Point” shall mean Real Point LLC, a Delaware limited liability company,
together with its successors and assigns.
 
“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.
 
“REMIC Opinion” shall mean, as to any matter, an opinion as to the compliance of
such matter with applicable REMIC Requirements (which such opinion shall be, in
form and substance and from a provider, in each case, reasonably acceptable to
Lender and acceptable to the Rating Agencies).
 
“REMIC Requirements” shall mean any applicable legal requirements relating to
any REMIC Trust (including, without limitation, those relating to the continued
treatment of the Loan (or the applicable portion thereof and/or interest
therein) as a “qualified mortgage” held by such REMIC Trust, the continued
qualification of such REMIC Trust as such under the IRS Code, the non-imposition
of any tax on such REMIC Trust under the IRS Code (including, without
limitation, taxes on “prohibited transactions and “contributions”) and any other
constraints, rules and/or other regulations and/or requirements relating to the
servicing, modification and/or other similar matters with respect to the Loan
(or any portion thereof and/or interest therein) that may now or hereafter exist
under applicable legal requirements (including, without limitation under the IRS
Code)).
 
“REMIC Trust” shall mean any “real estate mortgage investment conduit” within
the meaning of Section 860D of the IRS Code that holds any interest in all or
any portion of the Loan.
 
“Rent Loss Proceeds” shall have the meaning set forth in Section 6.1 hereof.
 
“Rents” shall have the meaning set forth in the Mortgage.
 
 
23

--------------------------------------------------------------------------------

 
 
“Replacement Management Agreement” shall mean, collectively, (a) a management
agreement with a Qualified Manager, which management agreement shall be
reasonably acceptable to Lender in form and substance, provided, that Lender, at
its option, may require that Borrower obtain a Rating Agency Confirmation; and
(b) an assignment of management agreement and subordination of management fees
substantially in the form then used by Lender (or of such other form and
substance reasonably acceptable to Lender), executed and delivered to Lender by
Borrower and such Qualified Manager at Borrower’s expense.
 
“Replacement Reserve Account” shall have the meaning set forth in Section 7.3.1
hereof.
 
“Replacement Reserve Fund” shall have the meaning set forth in Section 7.3.1
hereof.
 
“Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 7.3.1 hereof.
 
“Replacements” shall have the meaning set forth in Section 7.3.1 hereof.
 
“Reporting Failure” shall have the meaning set forth in Section 4.1.11 hereof.
 
“Required Financial Items” shall have the meaning set forth in Section 4.1.11
hereof.
 
“Required Repair Account” shall have the meaning set forth in Section 7.1.1
hereof.
 
“Required Repair Fund” shall have the meaning set forth in Section 7.1.1 hereof.
 
“Required Repairs” shall have the meaning set forth in Section 7.1.1 hereof.
 
“Reserve Accounts” shall mean, collectively, the Tax and Insurance Escrow
Account, the Replacement Reserve Account, the Rollover Reserve Account, the
Required Repair Account, the Excess Cash Flow Account, the Excess Cash Flow
TI/LC Reserve Account, the Operating Expense Account and any other escrow
account established pursuant to the Loan Documents.
 
“Reserve Funds” shall mean, collectively, the Tax and Insurance Escrow Fund, the
Replacement Reserve Fund, the Rollover Reserve Fund, the Required Repair Fund,
the Excess Cash Flow Fund, Excess Cash Flow TI/LC Reserve Fund, the Operating
Expense Fund and any other escrow fund established pursuant to the Loan
Documents.
 
“Responsible Officer” means with respect to a Person, the chairman of the board,
president, chief operating officer, chief financial officer, treasurer or vice
president of such Person or such other similar officer of such Person reasonably
acceptable to Lender.
 
“Restoration” shall mean the repair and restoration of the Property after a
Casualty or Condemnation as nearly as possible to the condition the Property was
in immediately prior to such Casualty or Condemnation, with such alterations as
may be reasonably approved by Lender.
 
“Restricted Party” shall mean, collectively (a) Borrower, Principal, Guarantor
and any Affiliated Manager and (b) any shareholder, partner, member, non-member
manager, direct or indirect legal or beneficial owner of, Borrower, Principal,
Guarantor, any Affiliated Manager or any non-member manager.
 
 
24

--------------------------------------------------------------------------------

 
 
“Rollover Reserve Account” shall have the meaning set forth in Section 7.4.1
hereof.
 
“Rollover Reserve Fund” shall have the meaning set forth in Section 7.4.1
hereof.
 
“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.
 
“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance, pledge, grant of option or other disposal of
a legal or beneficial interest, whether direct or indirect.
 
“Scheduled Defeasance Payments” shall mean scheduled payments of interest and
principal hereunder for all Payment Dates occurring after the Defeasance Date
and up to and including the Maturity Date (including the outstanding principal
balance and accrued interest on the Loan as of the Maturity Date), and all
payments required after the Defeasance Date, if any, under the Loan Documents
for servicing fees, rating surveillance charges (to the extent applicable) and
other similar charges.
 
“Secondary Market Transactions” shall have the meaning set forth in Section 10.1
hereof.
 
“Securities” shall have the meaning set forth in Section 10.1 hereof.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Securitization” shall have the meaning set forth in Section 10.1 hereof.
 
“Security Agreement” shall mean a pledge and security agreement in form and
substance satisfying the Prudent Lender Standard pursuant to which Borrower (or
Successor Borrower, as applicable) grants Lender a perfected, first priority
security interest in the Defeasance Collateral Account and the Defeasance
Collateral.
 
“Servicer” shall have the meaning set forth in Section 10.9 hereof.
 
“Servicing Agreement” shall have the meaning set forth in Section 10.9 hereof.
 
“Severed Loan Documents” shall have the meaning set forth in Section 8.2 hereof.
 
“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.
 
“SPE Entity” shall mean an entity whose structure and organizational and
governing documents are otherwise in form and substance acceptable to the Rating
Agencies and satisfying the Prudent Lender Standard.
 
 
25

--------------------------------------------------------------------------------

 
 
“SPE Provisions” shall mean the representations, covenants and other terms and
conditions hereof and of the other Loan Documents, in each case, relating to
single purpose, bankruptcy remote entities (including, without limitation, those
contained in Article V hereof).
 
“Special Purpose Entity” means a Person, other than a natural Person, whose
structure and organizational and governing documents are in form and substance
that comply with the provisions of Article V hereof and are otherwise acceptable
to the Rating Agencies and meet the Prudent Lender Standard.
 
“Sponsor” shall mean Christian C. Romandetti.
 
“State” shall mean the State or Commonwealth in which the Property or any part
thereof is located.
 
“Successor Borrower” shall have the meaning set forth in Section 2.5.3 hereof.
 
“Survey” shall mean the survey of the Property certified to and accepted by
Lender in connection with the closing of the Loan.
 
“Tax and Insurance Escrow Fund” shall have the meaning set forth in Section 7.2
hereof.
 
“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof.
 
“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of the Property under a Lease or other occupancy agreement.
 
“Title Insurance Policy” shall mean an ALTA mortgagee title insurance policy in
a form acceptable to Lender (or, if the Property is in a State which does not
permit the issuance of such ALTA policy, such form as shall be permitted in such
State and acceptable to Lender) issued with respect to the Property and insuring
the lien of the Mortgage.
 
“Transfer Provisions” shall mean the representations, covenants and other terms
and conditions hereof and of the other Loan Documents related to, in each case,
any Sale or Pledge of any direct or indirect interest in any Restricted Party
and/or the Property and other related matters (including, without limitation,
those contained in Article IX hereof).
 
“Transferee” shall have the meaning set forth in Section 9.3 hereof.
 
“Trigger Period” shall mean (A) a period commencing upon the earliest of (i) the
occurrence and continuance of an Event of Default, (ii) the Debt Service
Coverage Ratio being less than 1.20 to 1.00, (iii) the Debt Yield falling below
8.0%; and (iv) the occurrence of an Excess Cash Flow TI/LC Reserve Trigger
Period and (B) expiring upon (w) with regard to any Trigger Period commenced in
connection with clause (A)(i) above, the cure (if applicable) of such Event of
Default, (x) with regard to any Trigger Period commenced in connection with
clause (A)(ii) above, the date that the Debt Service Coverage Ratio is equal to
or greater than 1.20 to 1.00 for two (2) consecutive calendar quarters, (y) with
regard to any Trigger Period commenced in connection with clause (A)(iii) above,
the Debt Yield is equal to or greater than 8.0% for two (2) consecutive calendar
quarters, and (z) with regard to any Trigger Period commenced in connection with
clause (A)(iv) above, an Excess Cash Flow TI/LC Reserve Trigger Period ceasing
to exist in accordance with the terms hereof.  Notwithstanding the foregoing, a
Trigger Period shall not be deemed to expire in the event that a Trigger Period
then exists for any other reason.
 
 
26

--------------------------------------------------------------------------------

 
 
“True Up Payment” shall mean a payment into the applicable Reserve Fund of a sum
which, together with any applicable monthly deposits into the applicable Reserve
Fund, will be sufficient to discharge the obligations and liabilities for which
such Reserve Fund was established as and when reasonably appropriate.  The
amount of the True Up Payment shall be determined by Lender in its reasonable
discretion and shall be final and binding absent manifest error.
 
“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State in which the Property is located.
 
“Underwritable Cash Flow” shall mean an amount calculated by Lender on a monthly
basis equal to the sum of Gross Rents plus the trailing twelve (12) months
Operating Income, less the trailing twelve (12) months Operating Expenses, each
of which shall be subject to Lender’s application of the Cash Flow
Adjustments.  Lender’s calculation of Underwritable Cash Flow (including
determination of items that do not qualify as Operating Income or Operating
Expenses) shall be calculated by Lender in good faith based upon Lender’s
determination of Rating Agency criteria and shall be final absent manifest
error.
 
“U.S. Obligations” shall mean direct full faith and credit obligations of the
United States of America that are not subject to prepayment, call or early
redemption.
 
“Yield Maintenance Premium” shall mean an amount equal to the greater of (a) an
amount equal to 1% of the amount prepaid; or (b) an amount equal to the present
value as of the date on which the prepayment is made of the Calculated Payments
(as defined below) from the date on which the prepayment is made through the
Maturity Date determined by discounting such payments at the Discount Rate (as
defined below).  As used in this definition, the term “Calculated Payments”
shall mean the monthly payments of interest only which would be due based on the
principal amount of the Loan being prepaid on the date on which prepayment is
made and assuming an interest rate per annum equal to the difference (if such
difference is greater than zero) between (i) the Interest Rate and (ii) the
Yield Maintenance Treasury Rate (as defined below).  As used in this definition,
the term “Discount Rate” shall mean the rate which, when compounded monthly, is
equivalent to the Yield Maintenance Treasury Rate (as defined below), when
compounded semi-annually.  As used in this definition, the term “Yield
Maintenance Treasury Rate” shall mean the yield calculated by Lender by the
linear interpolation of the yields, as reported in the Federal Reserve
Statistical Release H.15-Selected Interest Rates under the heading
“U.S. Government Securities/Treasury Constant Maturities” for the week ending
prior to the date on which prepayment is made, of U.S. Treasury Constant
Maturities with maturity dates (one longer or one shorter) most nearly
approximating the Maturity Date.  In the event Release H.15 is no longer
published, Lender shall select a comparable publication to determine the Yield
Maintenance Treasury Rate.  In no event, however, shall Lender be required to
reinvest any prepayment proceeds in U.S. Treasury obligations or
otherwise.  Lender shall notify Borrower of the amount and the basis of
determination of the required prepayment consideration.  Lender’s calculation of
the Yield Maintenance Premium shall be conclusive absent manifest error.
 
“Yield Maintenance Treasury Rate” shall have the meaning set forth in the
definition of “Yield Maintenance Premium” in this Section 1.1.
 
 
27

--------------------------------------------------------------------------------

 
 
Section 1.2.                      Principles of Construction. All references to
sections and schedules are to sections and schedules in or to this Agreement
unless otherwise specified.  All uses of the word “including” shall mean
“including, without limitation” unless the context shall indicate
otherwise.  Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.  Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.
 
II           GENERAL TERMS
 
Section 2.1.                      Loan Commitment; Disbursement to Borrower
 
2.1.1.  Agreement to Lend and Borrow.  Subject to and upon the terms and
conditions set forth herein, Lender hereby agrees to make and Borrower hereby
agrees to accept the Loan on the Closing Date.
 
2.1.2.  Single Disbursement to Borrower.  Borrower may request and receive only
one borrowing hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be re-borrowed.
 
2.1.3.  The Note, Mortgage and Loan Documents.  The Loan shall be evidenced by
the Note and secured by the Mortgage, the Assignment of Leases and the other
Loan Documents.
 
2.1.4.  Use of Proceeds.  Borrower shall use the proceeds of the Loan to
(a) repay and discharge any existing loans relating to the Property, (b) pay all
past-due Basic Carrying Costs, if any, with respect to the Property, (c) make
deposits into the Reserve Funds on the Closing Date in the amounts provided
herein, (d) pay costs and expenses incurred in connection with the closing of
the Loan, as approved by Lender, (e) fund any working capital requirements of
the Property and (f) distribute the balance, if any, to Borrower.
 
Section 2.2.                      Interest Rate
 
2.2.1.  Interest Rate.  Interest on the outstanding principal balance of the
Loan shall accrue from the Closing Date at the Interest Rate until repaid in
accordance with the applicable terms and conditions hereof.
 
 
28

--------------------------------------------------------------------------------

 
 
2.2.2.  Interest Calculation.  Interest on the outstanding principal balance of
the Loan shall be calculated by multiplying (a) the actual number of days
elapsed in the period for which the calculation is being made by (b) a daily
rate based on a three hundred sixty (360) day year by (c) the outstanding
principal balance.
 
2.2.3.  Default Rate.  In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the outstanding principal balance
of the Loan and, to the extent permitted by law, all accrued and unpaid interest
in respect of the Loan and any other amounts due pursuant to the Loan Documents,
shall accrue interest at the Default Rate, calculated from the date such payment
was due without regard to any grace or cure periods contained herein and shall
(to the extent not already paid and/or due and payable hereunder) be due and
payable on each Payment Date.
 
2.2.4.  Usury Savings.  This Agreement, the Note and the other Loan Documents
are subject to the express condition that at no time shall Borrower be obligated
or required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate.  If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Interest Rate or the Default Rate, as the case may be,
shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder.  All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.
 
Section 2.3.                      Loan Payment.
 
2.3.1.  Payments Before the Maturity Date.  Borrower shall pay to Lender (a) on
the Closing Date, an amount equal to interest only on the outstanding principal
balance of the Loan from the Closing Date up to but not including the first
Payment Date (unless such Closing Date is the sixth (6th) day of the month, in
which case no such interest only payment shall be due), and (b) on each Payment
Date thereafter up to and including the Maturity Date, Borrower shall make a
payment to Lender of principal and interest in an amount equal to the Monthly
Debt Service Payment Amount, which payments shall be applied first to accrued
and unpaid interest and the balance to principal.  The non-interest only portion
of Monthly Debt Service Payment Amount required hereunder is based upon a thirty
(30) year amortization schedule.
 
2.3.2.  Payments Generally.  The first interest accrual period hereunder shall
commence on and include the Closing Date and end on September 5, 2011.  Each
Interest Accrual Period thereafter shall commence on the sixth (6th) day of each
calendar month during the term of the Loan and shall end on and include the
fifth (5th) day of the next occurring calendar month.  For purposes of making
payments hereunder, but not for purposes of calculating Interest Accrual
Periods, if the day on which such payment is due is not a Business Day, then
amounts due on such date shall be due on the immediately preceding Business Day
and with respect to payments of principal due on the Maturity Date, interest
shall be payable at the Interest Rate or the Default Rate, as the case may be,
through and including the day immediately preceding such Maturity Date.  All
amounts due pursuant to this Agreement and the other Loan Documents shall be
payable without setoff, counterclaim, defense or any other deduction whatsoever.
 
 
29

--------------------------------------------------------------------------------

 
 
2.3.3.  Payment on Maturity Date.  Borrower shall pay to Lender on the Maturity
Date the outstanding principal balance of the Loan, all accrued and unpaid
interest and all other amounts due hereunder and under the Note, the Mortgage
and the other Loan Documents.
 
2.3.4.  Late Payment Charge.  If any principal, interest or any other sums due
under the Loan Documents (other than the outstanding principal balance due on
the Maturity Date) is not paid by Borrower by the date on which it is due,
Borrower shall pay to Lender upon demand an amount equal to the lesser of five
percent (5%) of such unpaid sum or the maximum amount permitted by applicable
law in order to defray the expense incurred by Lender in handling and processing
such delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment.  Any such amount shall be secured by the Mortgage and the
other Loan Documents to the extent permitted by applicable law.
 
2.3.5.  Method and Place of Payment.  Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 1:00 P.M., New York City time, on the date when
due and shall be made in lawful money of the United States of America in
immediately available funds at Lender’s office or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day.
 
Section 2.4.                      Prepayments
 
2.4.1.  Voluntary Prepayments.  Except as otherwise provided herein, Borrower
shall not have the right to prepay the Loan in whole or in part prior to the
Maturity Date.  After the Payment Date occurring three (3) months prior to the
Maturity Date, Borrower may, provided no Event of Default has occurred and is
continuing, at its option and upon thirty (30) days’ prior notice to Lender (or
such shorter period of time as may be permitted by Lender in its sole
discretion), prepay the Debt in whole on any date without payment of any
prepayment penalty or premium (including the Default Yield Maintenance
Premium).  If for any reason Borrower prepays the Loan on a date other than a
Payment Date, (i) Borrower shall pay Lender, in addition to the Debt, all
interest which would have accrued on the amount of the Loan through and
including the Payment Date next occurring following the date of such prepayment
(such amount, the “Interest Shortfall”) and (ii) such amounts (i.e., principal
and interest prepaid by Borrower) shall be held by Lender as collateral security
for the Loan in an interest bearing Eligible Account at an Eligible Institution
with such amounts prepaid shall be applied to the Loan on the next Payment Date.
 
 
30

--------------------------------------------------------------------------------

 
 
2.4.2.  Mandatory Prepayments.  On the next occurring Payment Date following the
date on which Lender actually receives any Net Proceeds, if Lender is not
obligated to make such Net Proceeds available to Borrower for Restoration in
accordance with the applicable terms and conditions hereof, Borrower shall
prepay, or authorize Lender to apply Net Proceeds as a prepayment of, the
outstanding principal balance of the Note in an amount equal to one hundred
percent (100%) of such Net Proceeds together with any applicable Interest
Shortfall.  Borrower shall make the Condemnation Payment as and to the extent
required hereunder.  Other than, in each case, following an Event of Default, no
prepayment premium or penalty (including any Default Yield Maintenance Premium)
shall be due in connection with any prepayment made pursuant to this
Section 2.4.2 or in connection with any Condemnation Payment.  Any prepayment
received by Lender pursuant to this Section 2.4.2 on a date other than a Payment
Date shall be held by Lender as collateral security for the Loan in an interest
bearing, Eligible Account at an Eligible Institution and shall be applied by
Lender on the next Payment Date.  Any partial prepayment under this
Section 2.4.2 shall be applied to the last payments of principal due under the
Loan.
 
2.4.3.  Prepayments After Default.  If concurrently with or after an Event of
Default, payment of all or any part of the principal of the Loan is tendered by
Borrower, a purchaser at foreclosure or any other Person, (i) such tender shall
be deemed an attempt to circumvent the prohibition against prepayment set forth
in Section 2.4.1 herein and (ii) Borrower, such purchaser at foreclosure or
other Person shall pay the Default Yield Maintenance Premium, in addition to the
outstanding principal balance, all accrued and unpaid interest and other amounts
payable under the Loan Documents.  Notwithstanding anything to the contrary
contained herein or in any other Loan Document, any prepayment of the Debt shall
be applied to the Debt in such order and priority as may be determined by Lender
in its sole discretion.
 
2.4.4.  Prepayment During Defeasance Lockout.  If the Permitted Release Date has
occurred, but the Defeasance Lockout Date has not occurred, the Debt may be
prepaid in whole (but not in part) prior to the date permitted under
Section 2.4.1 hereof upon not less than thirty (30) days’ prior notice to Lender
specifying the Payment Date on which prepayment is to be made (a “Prepayment
Date”) provided no Event of Default exists and upon payment of an amount equal
to the Yield Maintenance Premium.  Lender shall notify Borrower of the amount
and the basis of determination of the Yield Maintenance Premium.  If any notice
of prepayment is given, the Debt shall be due and payable on the Prepayment
Date.  Lender shall not be obligated to accept any prepayment of the Debt unless
it is accompanied by the Yield Maintenance Premium due in connection therewith.
 
Section 2.5.                      Defeasance
 
2.5.1.  Conditions to Defeasance.
 
(a)           Provided no Event of Default shall have occurred and be
continuing, Borrower shall have the right at any time after the Defeasance
Lockout Date and prior to the Maturity Date to voluntarily defease the entire
Loan and obtain a release of the Lien of the Mortgage on the Property by
providing Lender with the Defeasance Collateral (hereinafter, a “Defeasance
Event”), subject to the satisfaction of the following conditions precedent:
 
 
31

--------------------------------------------------------------------------------

 
 
(i)           Borrower shall provide Lender not less than thirty (30) days
notice (or such shorter period of time if permitted by Lender in its sole
discretion) specifying a date (the “Defeasance Date”) on which the Defeasance
Event is to occur;
 
(ii)           Unless otherwise agreed to in writing by Lender, Borrower shall
pay to Lender (A) all payments of principal and interest due and payable on the
Loan to and including the Defeasance Date (provided, that, if such Defeasance
Date is not a Payment Date, Borrower shall also pay to Lender all payments of
principal and interest due on the Loan to and including the next occurring
Payment Date); (B) all other sums, if any, due and payable under the Note, this
Agreement and the other Loan Documents through and including the Defeasance Date
(or, if the Defeasance Date is not a Payment Date, the next occurring Payment
Date); (C) all escrow, closing, recording, legal, Rating Agency and other fees,
costs and expenses paid or incurred by Lender or its agents in connection with
the Defeasance Event, the release of the Lien of Mortgage on the Property, the
review of the proposed Defeasance Collateral and the preparation of the Security
Agreement, the Defeasance Collateral Account Agreement and related
documentation; and (D) any revenue, documentary stamp, intangible or other
taxes, charges or fees due in connection with the transfer or assumption of the
Note or the Defeasance Event;
 
(iii)           Borrower shall deposit the Defeasance Collateral into the
Defeasance Collateral Account and otherwise comply with the provisions of
Sections 2.5.2 and 2.5.3 hereof;
 
(iv)           Borrower shall execute and deliver to Lender a Security Agreement
in respect of the Defeasance Collateral Account and the Defeasance Collateral;
 
(v)           Borrower shall deliver to Lender (i) an opinion of counsel for
Borrower that is standard in commercial lending transactions and subject only to
customary qualifications, assumptions and exceptions opining, among other
things, that (A) Lender has a legal and valid perfected first priority security
interest in the Defeasance Collateral Account and the Defeasance Collateral;
(B) the Defeasance Event will not result in a deemed exchange for purposes of
the IRS Code and will not adversely affect the status of the Note as
indebtedness for federal income tax purposes; and (C) delivery of the Defeasance
Collateral and the grant of a security interest therein to Lender shall not
constitute an avoidable preference under Section 547 of the Bankruptcy Code or
applicable state law; and (ii) a REMIC Opinion with respect to the Defeasance
Event;
 
(vi)           Borrower shall deliver to Lender a Rating Agency Confirmation as
to the Defeasance Event;
 
(vii)           Borrower shall deliver an Officer’s Certificate certifying that
the requirements set forth in this Section 2.5 have been satisfied;
 
(viii)           Borrower shall deliver a certificate of a “big four” or other
nationally recognized public accounting firm acceptable to Lender certifying
that the Defeasance Collateral will generate monthly amounts equal to or greater
than the Scheduled Defeasance Payments; and
 
 
32

--------------------------------------------------------------------------------

 
 
(ix)           Borrower shall deliver such other certificates, opinions,
documents and instruments as Lender may reasonably request.
 
(b)           If Borrower has elected to defease the Note and the requirements
of this Section 2.5 have been satisfied, the Property shall be released from the
Lien of the Mortgage and the Defeasance Collateral pledged pursuant to the
Security Agreement shall be the sole source of collateral securing the Note.  In
connection with the release of the Lien, Borrower shall submit to Lender, not
less than thirty (30) days prior to the Defeasance Date (or such shorter time as
is acceptable to Lender in its sole discretion), a release of Lien (and related
Loan Documents) for execution by Lender.  Such release shall be in a form
appropriate in the jurisdiction in which the Property is located and that
contains standard provisions protecting the rights of the releasing lender.  In
addition, Borrower shall provide all other documentation Lender reasonably
requires to be delivered by Borrower in connection with such release, together
with an Officer’s Certificate certifying that such documentation (i) is in
compliance with all Legal Requirements, and (ii) will effect such release in
accordance with the terms of this Agreement.  Borrower shall pay all costs,
taxes and expenses associated with the release of the Lien of the Mortgage,
including Lender’s reasonable attorneys’ fees.  Except as set forth in this
Section 2.5 or in Section 2.4 hereof, no repayment, prepayment or defeasance of
all or any portion of the Note shall cause, give rise to a right to require, or
otherwise result in, the release of the Lien of the Mortgage on the Property.
 
2.5.2.  Defeasance Collateral Account.  On or before the date on which Borrower
delivers the Defeasance Collateral, Borrower shall open at any Eligible
Institution the defeasance collateral account (the “Defeasance Collateral
Account”) which shall at all times be an Eligible Account.  The Defeasance
Collateral Account shall contain only (i) Defeasance Collateral, and (ii) cash
from interest and principal paid on the Defeasance Collateral.  All cash from
interest and principal payments paid on the Defeasance Collateral shall be paid
over to Lender on each Payment Date and applied first to accrued and unpaid
interest and then to principal.  Any cash from interest and principal paid on
the Defeasance Collateral not needed to pay accrued and unpaid interest or
principal shall, to the extent permitted by applicable REMIC Requirements, be
retained in the Defeasance Collateral Account as additional collateral for the
Loan.  Borrower shall cause the Eligible Institution at which the Defeasance
Collateral is deposited to enter an agreement with Borrower and Lender,
satisfactory to Lender in its sole discretion, pursuant to which such Eligible
Institution shall agree to hold and distribute the Defeasance Collateral in
accordance with this Agreement.  Borrower or Successor Borrower, as applicable,
shall be the owner of the Defeasance Collateral Account and shall report all
income accrued on Defeasance Collateral for federal, state and local income tax
purposes in its income tax return.  Borrower shall prepay all cost and expenses
associated with opening and maintaining the Defeasance Collateral
Account.  Lender shall not in any way be liable by reason of any insufficiency
in the Defeasance Collateral Account.
 
2.5.3.  Successor Borrower. In connection with a Defeasance Event under this
Section 2.5, a successor entity (the “Successor Borrower”) shall be established,
which such Successor Borrower shall be (i) an SPE Entity and (ii) at Lender’s
option and in Lender’s sole discretion, established and/or designated by Lender
or, if Lender does not so elect, established and/or designated by Borrower.  The
right of Lender hereunder to designate and/or establish Successor Borrower may,
at the option and in the sole discretion of the initial named Lender hereunder,
be retained by the initial named Lender hereunder notwithstanding any Secondary
Market Transaction.  Borrower shall transfer and assign all obligations, rights
and duties under and to the Note, Security Agreement and Defeasance Collateral
Account Agreement, together with the Defeasance Collateral to such Successor
Borrower.  Such Successor Borrower shall assume the obligations under the Note,
the Defeasance Collateral Account Agreement and the Security Agreement in a
manner acceptable to Lender and the Rating Agencies and Borrower shall be
relieved of its obligations under the Loan Documents (other than those
obligations which by their terms survive a repayment, defeasance or other
satisfaction of the Loan and/or a transfer of the Property in connection with
Lender’s exercise of its remedies under the Loan Documents).  Borrower shall pay
all costs and expenses incurred by Lender and Successor Borrower, including
attorney’s fees and expenses, incurred in connection with the foregoing
(including, without limitation, Lender’s costs of establishing and/or
designating Successor Borrower, if any).
 
 
33

--------------------------------------------------------------------------------

 
 
2.5.4.  Approval Standard.  Notwithstanding anything to the contrary contained
in this Section 2.5, the parties hereto hereby acknowledge and agree that after
the Securitization of the Loan (or any portion thereof or interest therein),
with respect to any Lender approval or similar discretionary rights over any
matters contained in this Section 2.5 (any such matter, a “Defeasance Approval
Item”), such rights shall be construed such that Lender shall only be permitted
to withhold its consent or approval with respect to any Defeasance Approval Item
if the same fails to meet the Prudent Lender Standard.
 
Section 2.6.                      Release of Property.  Except as set forth in
this Section 2.6, no repayment, prepayment or defeasance of all or any portion
of the Note shall cause, give rise to a right to require, or otherwise result
in, the release of the Lien of the Mortgage.
 
2.6.1.  Release upon Defeasance.  If Borrower has elected to defease the entire
Loan and the requirements of Section 2.5 have been satisfied, the Property shall
be released from the Lien of the Mortgage and the Defeasance Collateral, pledged
pursuant to the Security Agreement, shall be the sole source of collateral
securing the Note.
 
2.6.2.  Release on Payment in Full.  Lender shall, upon the written request and
at the expense of Borrower, upon payment in full of all principal and interest
due on the Loan and all other amounts due and payable under the Loan Documents
in accordance with the terms and provisions of the Note and this Agreement,
release the Lien of the Mortgage.
 
Section 2.7.                      Cash Management
 
2.7.1.  Lockbox Account.
 
(a)           Borrower has established the Lockbox Account pursuant to and in
accordance with the Lockbox Agreement.  Borrower and Manager (if any) shall not
change the Lockbox Account or the depository institution holding any such
Lockbox Account, except in accordance with the terms and conditions of the
Lockbox Agreement and the Loan Agreement.  Borrower agrees to pay the fees of
Deposit Bank in accordance with the customary fees charged by Deposit Bank for
the services described herein, as such fees are established from time to time.
 
(b)           Borrower represents, warrants and covenants that, so long as the
Debt remains outstanding, (i) Borrower shall, or shall cause Manager to,
immediately deposit all revenue derived from the Property and received by
Borrower or Manager, as the case may be, into the Lockbox Account; (ii) Borrower
shall instruct Manager to immediately deposit (A) all revenue derived from the
Property collected by Manager, if any, pursuant to the Management Agreement (or
otherwise) into the Lockbox Account and (B) all funds otherwise payable to
Borrower by Manager pursuant to the Management Agreement (or otherwise in
connection with the Property) into the Lockbox Account; (iii) (A) on or before
the Closing Date, Borrower shall have sent (and hereby represents that it has
sent) a notice, substantially in the form of Exhibit A attached hereto, to all
Tenants now occupying space at the Property directing them to pay all Rent and
other sums due under the Lease to which they are a party into the Lockbox
Account (such notice, the “Tenant Direction Notice”), (B) simultaneously with
the execution of any Lease entered into on or after the date hereof in
accordance with the applicable terms and conditions hereof, Borrower shall
furnish each Tenant under each such Lease the Tenant Direction Notice, and
(C) Borrower shall continue to send the aforesaid Tenant Direction Notices until
each addressee thereof complies with the terms thereof; (iv) there shall be no
other accounts maintained by Borrower or any other Person into which revenues
from the ownership and operation of the Property are directly deposited; and
(v) neither Borrower nor any other Person shall open any other such account with
respect to the direct deposit of income in connection with the Property.  If
notwithstanding the provisions of this Section 3(a), Borrower receives any Rents
and/or other revenues from the Property, such Rents and/or other revenues shall
be deemed to be collateral and (A) Borrower shall hold such Rents and/or other
revenues in trust for the benefit, and as the property, of Lender pursuant to
the Mortgage and shall not be commingled with any other funds or property of
Borrower and (B)  Borrower shall deposit with the Lockbox Bank within one (1)
Business Day of receipt all such Rents and/or other revenues received by
Borrower.  Borrower warrants and covenants that it shall not rescind, withdraw
or change any notices or instructions required to be sent by it pursuant to this
Section without Lender’s prior written consent.
 
 
34

--------------------------------------------------------------------------------

 
 
(c)           Borrower shall establish and maintain the Lockbox Account for the
term of the Loan, which Lockbox Account shall be under the sole dominion and
control of Lender (subject to the terms hereof and of the Lockbox
Agreement).  The Lockbox Account shall have a title evidencing the foregoing in
a manner reasonably acceptable to Lender.  Borrower hereby grants to Lender a
first-priority security interest in the Lockbox Account and all deposits at any
time contained therein and the proceeds thereof and will take all actions
necessary to maintain in favor of Lender a perfected first priority security
interest in the Lockbox Account.  Borrower hereby authorizes Lender to file UCC
Financing Statements and continuations thereof to perfect Lender’s security
interest in the Lockbox Account and all deposits at any time contained therein
and the proceeds thereof.  All costs and expenses for establishing and
maintaining the Lockbox Account (or any successor thereto) shall be paid by
Borrower.  All monies now or hereafter deposited into the Lockbox Account shall
be deemed additional security for the Debt.  Borrower shall not alter or modify
either the Lockbox Account or the Lockbox Agreement, in each case without the
prior written consent of Lender.  The Lockbox Agreement shall provide (and
Borrower shall provide) Lender online access to bank and other financial
statements relating to the Lockbox Account (including, without limitation, a
listing of the receipts being collected therein).  In connection with any
Secondary Market Transaction, Lender shall have the right to cause the Lockbox
Account to be entitled with such other designation as Lender may select to
reflect an assignment or transfer of Lender’s rights and/or interests with
respect to the Lockbox Account.  Lender shall provide Borrower with prompt
written notice of any such renaming of the Lockbox Account.  Borrower shall not
further pledge, assign or grant any security interest in the Lockbox Account or
the monies deposited therein or permit any lien or encumbrance to attach
thereto, or any levy to be made thereon, or any UCC Financing Statements, except
those naming Lender as the secured party, to be filed with respect thereto.  The
Lockbox Account (i) shall be an Eligible Account and (ii) shall not be
commingled with other monies held by Borrower or Lockbox Bank.  Upon (A) Lockbox
Bank ceasing to be an Eligible Institution, (B) the Lockbox Account ceasing to
be an Eligible Account, (C) any resignation by Lockbox Bank or termination of
the Lockbox Agreement by Lockbox Bank or Lender and/or (D) the occurrence and
continuance of an Event of Default, Borrower shall, within fifteen (15) days of
Lender’s request, (1) terminate the existing Lockbox Agreement, (2) appoint a
new Lockbox Bank (which such Lockbox Bank shall (I) be an Eligible Institution,
(II) other than during the continuance of an Event of Default, be selected by
Borrower and approved by Lender and (III) during the continuance of an Event of
Default, be selected by Lender), (3) cause such Lockbox Bank to open a new
Lockbox Account (which such account shall be an Eligible Account) and enter into
a new Lockbox Agreement with Lender on substantially the same terms and
conditions as the previous Lockbox Agreement and (4) send new Tenant Direction
Notices and the other notices required pursuant to the terms hereof relating to
such new Lockbox Agreement and Lockbox Account.  Borrower constitutes and
appoints Lender its true and lawful attorney-in-fact with full power of
substitution to complete or undertake any action required of Borrower under this
Section 2.7 in the name of Borrower in the event Borrower fails to do the
same.  Such power of attorney shall be deemed to be a power coupled with an
interest and cannot be revoked.
 
 
35

--------------------------------------------------------------------------------

 
 
2.7.2.  Cash Management Account.
 
(a)           Borrower shall establish and maintain a segregated Eligible
Account (the “Cash Management Account”) to be held by Servicer in trust for the
benefit of Lender, which Cash Management Account shall be under the sole
dominion and control of Lender.  The Cash Management Account shall be entitled
“Guggenheim Life and Annuity Company, as Lender, pursuant to Loan Agreement
dated as of August, 2011 – Cash Management Account”.  Borrower hereby grants to
Lender a first priority security interest in the Cash Management Account and all
deposits at any time contained therein and the proceeds thereof and will take
all actions necessary to maintain in favor of Lender a perfected first priority
security interest.  Borrower hereby authorizes Lender to enter into an account
control agreement with Deposit Bank and to file UCC Financing Statements and
continuations thereof to perfect Lender’s security interest in the Cash
Management Account.  Borrower will not in any way alter or modify the Cash
Management Account.  Lender will notify Borrower and Lockbox Bank of the account
number and wiring information for the Cash Management Agreement.  Lender and
Servicer shall have the sole right to make withdrawals from the Cash Management
Account and all costs and expenses for establishing and maintaining the Cash
Management Account shall be paid by Borrower.  Pursuant to the Lockbox
Agreement, funds on deposit in the Lockbox Account shall be transferred on each
Business Day to or at the direction of Borrower unless a Trigger Period exists,
in which case such funds shall be transferred on each Business Day to the Cash
Management Account.  The Lender may establish and maintain sub-accounts
(collectively, the “Loan Agreement Sub-accounts”) of the Cash Management Account
on a ledger-entry basis for purposes of administering the funds on deposit in
the Cash Management Account and applying such funds in accordance with the terms
of this Loan Agreement.  Borrower agrees to pay the fees of Deposit Bank in
accordance with the customary fees charged by Deposit Bank for the services
described herein, as such fees are established from time to time.
 
 
36

--------------------------------------------------------------------------------

 
 
(b)           On each Payment Date, Lender or Servicer (as applicable), shall
allocate all funds, if any, on deposit in the Cash Management Account and
disburse such funds in the following amounts and order of priority:
 
(i)           First, to the payments to the Tax and Insurance Escrow Fund in an
amount sufficient to pay the monthly deposit required to be made for Taxes and
Insurance Premiums in accordance with the terms and conditions of Section 7.2;
 
(ii)           Second, to Lender in the amount of the Monthly Debt Service
Payment Amount, for application in accordance with the terms and conditions of
Section 2.3.1 hereof;
 
(iii)           Third, to the Replacement Reserve Account in an amount
sufficient to pay the monthly deposit required to be made in accordance with the
terms and conditions of Section 7.3 hereof;
 
(iv)           Fourth, to the Rollover Reserve Account in an amount sufficient
to pay the monthly deposit required to be made in accordance with the terms and
conditions of Section 7.4 hereof;
 
(v)           Fifth, funds sufficient to pay any other amounts due and owing to
Lender and/or Servicer pursuant to the terms hereof and/or of the other Loan
Documents, if any, shall be deposited with or as directed by Lender;
 
(vi)           Sixth, funds sufficient to pay the Op Ex Monthly Deposit for the
then applicable Payment Date, if any, shall be deposited in the Operating
Expense Account; and
 
(vii)           Last, all amounts remaining in the Cash Management Account after
deposits for items (i) through (vi) above (such remaining amounts, the “Excess
Cash Flow”) shall be deposited as follows:
 
(A)           if a Trigger Period is then in effect, any Excess Cash Flow shall
be deposited (1) if an Excess Cash Flow TI/LC Trigger Period is then in effect,
to the Excess Cash Flow TI/LC Reserve Account and (2) if no Excess Cash Flow
TI/LC Trigger Period is then in effect, into the Excess Cash Flow Account; and
 
(B)           if no Trigger Period is then in effect, any Excess Cash Flow shall
be disbursed to Borrower.
 
(c)           The insufficiency of funds on deposit in the Cash Management
Account shall not relieve Borrower from the obligation to make any payments, as
and when due pursuant to this Agreement and the other Loan Documents, and such
obligations shall be separate and independent, and not conditioned on any event
or circumstance whatsoever.
 
 
37

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding anything to the contrary in this Agreement or the
Loan Documents, Borrower hereby agrees and acknowledges that following the
occurrence and continuance of any Event of Default, all funds on deposit in and
thereafter deposited in the Cash Management Account may be administered and
applied by Lender or Servicer in such order and priority as Lender in its sole
discretion shall determine.
 
2.7.3.  Payments Received Under the Cash Management Agreement.  Notwithstanding
anything to the contrary contained in this Agreement and the other Loan
Documents, and provided no Event of Default has occurred and is continuing,
Borrower’s obligations with respect to the payment of the Monthly Debt Service
Payment Amount and amounts due for the Reserve Funds and any other payment
reserves established pursuant to this Agreement any other payment reserves
established pursuant to this Agreement or any other Loan Document shall be
deemed satisfied to the extent sufficient amounts are deposited in the Cash
Management Account to satisfy such obligations on the dates each such payment is
required, regardless of whether any of such amounts are so applied by Lender so
long as Lender’s access to such funds is not obstructed or interfered with in
any way by the activities of any Borrower, Guarantor or their Affiliates or by
any action or proceeding affecting any of them or the Property.
 
III           REPRESENTATIONS AND WARRANTIES
 
Section 3.1.                      Borrower Representations.  Borrower represents
and warrants as of the date hereof and as of the Closing Date that:
 
3.1.1.  Organization.  Borrower has been duly organized and is validly existing
and in good standing with requisite power and authority to own its properties
and to transact the businesses in which it is now engaged.  Borrower is duly
qualified to do business and is in good standing in each jurisdiction where it
is required to be so qualified in connection with its properties, businesses and
operations.  Borrower possesses all rights, licenses, permits and
authorizations, governmental or otherwise, necessary to entitle it to own its
properties and to transact the businesses in which it is now engaged, and the
sole business of Borrower is the ownership, management and operation of the
Property.  The ownership interests of Borrower are as set forth on the
organizational chart attached hereto as Schedule III.
 
3.1.2.  Proceedings.  Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents.  This Agreement and such other Loan Documents have been duly executed
and delivered by or on behalf of Borrower and constitute legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, subject only to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).
 
3.1.3.  No Conflicts.  The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower will not conflict with or result in a
breach of any of the terms or provisions of, or constitute a default under, or
result in the creation or imposition of any lien, charge or encumbrance (other
than pursuant to the Loan Documents) upon any of the property or assets of
Borrower pursuant to the terms of any indenture, mortgage, deed of trust, loan
agreement, partnership agreement, management agreement or other agreement or
instrument to which Borrower is a party or by which any of Borrower’s property
or assets is subject, nor will such action result in any violation of the
provisions of any statute or any order, rule or regulation of any Governmental
Authority having jurisdiction over Borrower or any of Borrower’s properties or
assets, and any consent, approval, authorization, order, registration or
qualification of or with any such Governmental Authority required for the
execution, delivery and performance by Borrower of this Agreement or any other
Loan Documents has been obtained and is in full force and effect.
 
 
38

--------------------------------------------------------------------------------

 
 
3.1.4.  Litigation.  There are no actions, suits or proceedings at law or in
equity by or before any Governmental Authority or other agency now pending or
threatened against or affecting Borrower, Principal, Guarantor or the Property,
which actions, suits or proceedings, if determined against Borrower, Principal,
Guarantor or the Property, might materially adversely affect the condition
(financial or otherwise) or business of Borrower, Principal, Guarantor or the
condition or ownership of the Property.
 
3.1.5.  Agreements.  Borrower is not a party to any agreement or instrument or
subject to any restriction which might materially and adversely affect Borrower
or the Property, or Borrower’s business, properties or assets, operations or
condition, financial or otherwise.  Borrower is not in default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party or by which Borrower or the Property are bound.  Borrower has no
material financial obligation under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which Borrower is a party or by
which Borrower or the Property is otherwise bound, other than (a) obligations
incurred in the ordinary course of the operation of the Property as permitted
pursuant to Section 5.1 hereof and (b) obligations under the Loan Documents.
 
3.1.6.  Title.  Borrower has good, marketable and insurable fee simple title to
the real property comprising part of the Property and good title to the balance
of the Property, free and clear of all Liens whatsoever except the Permitted
Encumbrances, such other Liens as are permitted pursuant to the Loan Documents
and the Liens created by the Loan Documents.  The Permitted Encumbrances in the
aggregate do not materially and adversely affect the value, operation or use of
the Property (as currently used) or Borrower’s ability to repay the Loan.  The
Mortgage, when properly recorded in the appropriate records, together with any
Uniform Commercial Code financing statements required to be filed in connection
therewith, will create (a) a valid, perfected first priority lien on the
Property, subject only to Permitted Encumbrances and the Liens created by the
Loan Documents and (b) perfected security interests in and to, and perfected
collateral assignments of, all personalty (including the Leases), all in
accordance with the terms thereof, in each case subject only to any applicable
Permitted Encumbrances, such other Liens as are permitted pursuant to the Loan
Documents and the Liens created by the Loan Documents.  There are no claims for
payment for work, labor or materials affecting the Property which are or may
become a Lien prior to, or of equal priority with, the Liens created by the Loan
Documents.
 
 
39

--------------------------------------------------------------------------------

 
 
3.1.7.  Solvency.  Borrower has (a) not entered into the transaction or executed
the Note, this Agreement or any other Loan Documents with the actual intent to
hinder, delay or defraud any creditor and (b) received reasonably equivalent
value in exchange for its obligations under such Loan Documents.  The fair
saleable value of Borrower’s assets exceeds and will, immediately following the
making of the Loan, exceed Borrower’s total liabilities, including, without
limitation, subordinated, unliquidated, disputed and contingent
liabilities.  The fair saleable value of Borrower’s assets is and will,
immediately following the making of the Loan, be greater than Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
on its debts as such debts become absolute and matured.  Borrower’s assets do
not and, immediately following the making of the Loan will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted.  Borrower does not intend to, and does not believe that it
will, incur debt and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such debt and liabilities as they mature
(taking into account the timing and amounts of cash to be received by Borrower
and the amounts to be payable on or in respect of obligations of Borrower).  No
petition in bankruptcy has been filed against Borrower or any Constituent Person
of Borrower, and neither Borrower nor any Constituent Person of Borrower has
ever made an assignment for the benefit of creditors or taken advantage of any
insolvency act for the benefit of debtors.  Neither Borrower nor any of its
Constituent Persons are contemplating either the filing of a petition by it
under any state or federal bankruptcy or insolvency laws or the liquidation of
all or a major portion of Borrower’s assets or properties, and Borrower has no
knowledge of any Person contemplating the filing of any such petition against it
or such Constituent Persons of Borrower.
 
3.1.8.  Full and Accurate Disclosure.  No statement of fact made by Borrower in
this Agreement or in any of the other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading.  There is no
material fact presently known to Borrower which has not been disclosed to Lender
which adversely affects, nor as far as Borrower can foresee, might adversely
affect, the Property or the business, operations or condition (financial or
otherwise) of Borrower.
 
3.1.9.  No Plan Assets.  Borrower does not sponsor, is not obligated to
contribute to, and is not itself an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA or Section 4975 of the Code,
and none of the assets of Borrower constitutes or will constitute “plan assets”
of one or more such plans within the meaning of 29 C.F.R.
Section 2510.3-101.  In addition, (a) Borrower is not a “governmental plan”
within the meaning of Section 3(32) of ERISA and (b) transactions by or with
Borrower are not subject to any state or other statute, regulation or other
restriction regulating investments of, or fiduciary obligations with respect to,
governmental plans within the meaning of Section 3(32) of ERISA which is similar
to the provisions of Section 406 of ERISA or Section 4975 of the Code and which
prohibit or otherwise restrict the transactions contemplated by this Loan
Agreement including, but not limited to, the exercise by Lender of any of its
rights under the Loan Documents.
 
3.1.10.  Compliance.  Borrower and the Property (including the use thereof)
comply in all material respects with all applicable Legal Requirements,
including, without limitation, building and zoning ordinances and codes and
Prescribed Laws.  Borrower is not in default or violation of any order, writ,
injunction, decree or demand of any Governmental Authority.  There has not been
committed by Borrower or any other Person in occupancy of or involved with the
operation or use of the Property any act or omission affording the federal
government or any other Governmental Authority the right of forfeiture as
against the Property or any part thereof or any monies paid in performance of
Borrower’s obligations under any of the Loan Documents.
 
 
40

--------------------------------------------------------------------------------

 
 
3.1.11.  Financial Information.  All financial data, including, without
limitation, the statements of cash flow and income and operating expense, that
have been delivered to Lender in connection with the Loan (i) are true, complete
and correct in all material respects, (ii) accurately represent the financial
condition of the Property as of the date of such reports, and (iii) to the
extent prepared or audited by an independent certified public accounting firm,
have been prepared in accordance with the Approved Accounting Method throughout
the periods covered, except as disclosed therein.  Except for Permitted
Encumbrances, Borrower does not have any contingent liabilities, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments that are known to Borrower and
reasonably likely to have a materially adverse effect on the Property or the
operation thereof as a office building, except as referred to or reflected in
said financial statements.  Since the date of such financial statements, there
has been no material adverse change in the financial condition, operation or
business of Borrower from that set forth in said financial statements.
 
3.1.12.  Condemnation.  No Condemnation or other similar proceeding has been
commenced or, to Borrower’s best knowledge, is threatened or contemplated with
respect to all or any portion of the Property or for the relocation of roadways
providing access to the Property.
 
3.1.13.  Federal Reserve Regulations.  No part of the proceeds of the Loan will
be used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.
 
3.1.14.  Utilities and Public Access.  The Property has rights of access to
public ways and is served by water, sewer, sanitary sewer and storm drain
facilities adequate to service the Property for its intended uses.  All public
utilities necessary or convenient to the full use and enjoyment of the Property
are located either in the public right-of-way abutting the Property (which are
connected so as to serve the Property without passing over other property) or in
recorded easements serving the Property and such easements are set forth in and
insured by the Title Insurance Policy.  All roads necessary for the use of the
Property for its current purpose have been completed and dedicated to public use
and accepted by all Governmental Authorities.
 
3.1.15.  Not a Foreign Person.  Borrower is not a “foreign person” within the
meaning of §1445(f)(3) of the Code.
 
3.1.16.  Separate Lots.  The Property is comprised of one (1) or more parcels
which constitute a separate tax lot or lots and does not constitute a portion of
any other tax lot not a part of the Property.
 
 
41

--------------------------------------------------------------------------------

 
 
3.1.17.  Assessments.  There are no pending or proposed special or other
assessments for public improvements or otherwise affecting the Property, nor are
there any contemplated improvements to the Property that may result in such
special or other assessments.
 
3.1.18.  Enforceability.  The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower, Principal or
Guarantor, including the defense of usury, nor would the operation of any of the
terms of the Loan Documents, or the exercise of any right thereunder, render the
Loan Documents unenforceable (subject to principles of equity and bankruptcy,
insolvency and other laws generally affecting creditors’ rights and the
enforcement of debtors’ obligations), and Borrower, Principal and Guarantor have
not asserted any right of rescission, set-off, counterclaim or defense with
respect thereto.
 
3.1.19.  No Prior Assignment.  There are no prior assignments of the Leases or
any portion of the Rents due and payable or to become due and payable which are
presently outstanding.
 
3.1.20.  Insurance.  Borrower has obtained and has delivered to Lender certified
copies of all Policies reflecting the insurance coverages, amounts and other
requirements set forth in this Agreement.  No claims have been made under any
such Policies, and no Person, including Borrower, has done, by act or omission,
anything which would impair the coverage of any such Policies.
 
3.1.21.  Use of Property.  The Property is used exclusively as a office building
and other appurtenant and related uses and such use shall not be changed without
the prior written consent of Lender, which consent may be withheld in Lender’s
sole discretion.
 
3.1.22.  Certificate of Occupancy; Licenses.  All certifications, permits,
licenses and approvals, including without limitation, certificates of completion
and occupancy permits required for the legal use, occupancy and operation of the
Property as a office building (collectively, the “Licenses”), have been obtained
and are in full force and effect.  Borrower shall keep and maintain all Licenses
necessary for the operation of the Property as a office building.  The use being
made of the Property is in conformity with the certificate of occupancy issued
for the Property.
 
3.1.23.  Flood Zone.  None of the Improvements on the Property are located in an
area as identified by the Federal Emergency Management Agency as an area having
special flood hazards or, if so located, the flood insurance required pursuant
to Section 6.1(a)(i) is in full force and effect with respect to the Property.
 
3.1.24.  Physical Condition.  The Property, including, without limitation, all
buildings, improvements, parking facilities, sidewalks, storm drainage systems,
roofs, plumbing systems, HVAC systems, fire protection systems, electrical
systems, equipment, elevators, exterior sidings and doors, landscaping,
irrigation systems and all structural components, are in good condition, order
and repair in all material respects; there exists no structural or other
material defects or damages in the Property, whether latent or otherwise, and
Borrower has not received notice from any insurance company or bonding company
of any defects or inadequacies in the Property, or any part thereof, which would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.
 
 
42

--------------------------------------------------------------------------------

 
 
3.1.25.  Boundaries.  All of the improvements which were included in determining
the appraised value of the Property lie wholly within the boundaries and
building restriction lines of the Property, and no improvements on adjoining
properties encroach upon the Property, and no easements or other encumbrances
upon the Property encroach upon any of the improvements, so as to affect the
value or marketability of the Property except those which are insured against by
the Title Insurance Policy.
 
3.1.26.  Leases.  The Property is not subject to any Leases other than the
Leases described in Schedule I attached hereto and made a part hereof.  Borrower
is the owner and lessor of landlord’s interest in the Leases.  No Person has any
possessory interest in the Property or right to occupy the same except under and
pursuant to the provisions of the Leases.  The current Leases are in full force
and effect and there are no defaults thereunder by either party and there are no
conditions that, with the passage of time or the giving of notice, or both,
would constitute defaults thereunder.  No Rent has been paid more than one
(1) month in advance of its due date.  All work to be performed by Borrower
under each Lease has been performed as required and has been accepted by the
applicable Tenant, and any payments, free rent, partial rent, rebate of rent or
other payments, credits, allowances or abatements required to be given by
Borrower to any Tenant has already been received by such Tenant.  There has been
no prior sale, transfer or assignment, hypothecation or pledge of any Lease or
of the Rents received therein which is still in effect.  No Tenant listed on
Schedule I has assigned its Lease or sublet all or any portion of the premises
demised thereby, no such Tenant holds its leased premises under assignment or
sublease, nor does anyone except such Tenant and its employees occupy such
leased premises.  No Tenant under any Lease has a right or option pursuant to
such Lease or otherwise to purchase all or any part of the leased premises or
the building of which the leased premises are a part.  No Tenant under any Lease
has any right or option for additional space in the Improvements.
 
3.1.27.  Survey.  The Survey for the Property delivered to Lender in connection
with this Agreement does not fail to reflect any material matter affecting the
Property or the title thereto.
 
3.1.28.  Principal Place of Business; State of Organization.  Borrower’s
principal place of business as of the date hereof is the address set forth in
the introductory paragraph of this Agreement.  Borrower is organized under the
laws of the state of Florida.
 
3.1.29.  Filing and Recording Taxes.  All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid by any Person under applicable Legal Requirements currently in effect in
connection with the transfer of the Property to Borrower have been paid.  All
mortgage, mortgage recording, stamp, intangible or other similar tax required to
be paid by any Person under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including, without
limitation, the Mortgage, have been paid, and, under current Legal Requirements,
the Mortgage is enforceable in accordance with their respective terms by Lender
(or any subsequent holder thereof), subject to principles of equity and
bankruptcy, insolvency and other laws generally applicable to creditors’ rights
and the enforcement of debtors’ obligations.
 
 
43

--------------------------------------------------------------------------------

 
 
3.1.30.  Intentionally Omitted.
 
3.1.31.  Intentionally Omitted.
 
3.1.32.  Illegal Activity.  No portion of the Property has been or will be
purchased with proceeds of any illegal activity.
 
3.1.33.  No Change in Facts or Circumstances; Disclosure.  All information
submitted by Borrower to Lender and in all financial statements, rent rolls,
reports, certificates and other documents submitted in connection with the Loan
or in satisfaction of the terms thereof and all statements of fact made by
Borrower in this Agreement or in any other Loan Document, are accurate, complete
and correct in all material respects.  There has been no material adverse change
in any condition, fact, circumstance or event that would make any such
information inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise materially and adversely affects or might materially
and adversely affect the use, operation or value of the Property or the business
operations or the financial condition of Borrower.  Borrower has disclosed to
Lender all material facts and has not failed to disclose any material fact that
could cause any Provided Information or representation or warranty made herein
to be materially misleading.
 
3.1.34.  Investment Company Act.  Borrower is not (a) an “investment company” or
a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended; or (c) subject to any other
federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.
 
3.1.35.  Embargoed Person; Patriot Act.
 
(a)           At all times throughout the term of the Loan, including after
giving effect to any transfers permitted pursuant to the Loan Documents,
(a) none of the funds or other assets of Borrower, Principal and Guarantor
constitute property of, or are beneficially owned, directly or indirectly, by
any person, entity or government subject to trade restrictions under U.S. law,
including, but not limited to, the International Emergency Economic Powers Act,
50 U.S.C. §§ 1701 etseq., The Trading with the Enemy Act, 50 U.S.C. App. 1
etseq., and any Executive Orders or regulations promulgated thereunder with the
result that the investment in Borrower, Principal or Guarantor, as applicable
(whether directly or indirectly), is prohibited by law or the Loan made by the
Lender is in violation of law (“Embargoed Person”); (b) no Embargoed Person has
any interest of any nature whatsoever in Borrower, Principal or Guarantor, as
applicable, with the result that the investment in Borrower, Principal or
Guarantor, as applicable (whether directly or indirectly), is prohibited by law
or the Loan is in violation of law; and (c) none of the funds of Borrower,
Principal or Guarantor, as applicable, have been derived from any unlawful
activity with the result that the investment in Borrower, Principal or
Guarantor, as applicable (whether directly or indirectly), is prohibited by law
or the Loan is in violation of law.
 
 
44

--------------------------------------------------------------------------------

 
 
(b)           Borrower hereby represents and warrants that each of Borrower,
Principal and Guarantor and each and every Person Affiliated with any of
Borrower, Principal and Guarantor or that to Borrower’s knowledge has an
economic interest in any of Borrower, Principal and Guarantor, or, to Borrower’s
knowledge, that has or will have an interest in the transaction contemplated by
this Agreement or in the Property or will participate, in any manner whatsoever,
in the Loan, is:  (i) not a “blocked” Person listed in the Annex to Executive
Order Nos. 12947, 13099 and 13224 and all modifications thereto or thereof (as
used in this Section only, the “Annex”); (ii) in full compliance with the
requirements of the Patriot Act and all other requirements contained in the
rules and regulations of the Office of Foreign Assets Control, Department of the
Treasury (as used in this Section only, “OFAC”); (iii) operated under policies,
procedures and practices, if any, that are in compliance with the Patriot Act
and available to Lender for Lender’s review and inspection during normal
business hours and upon reasonable prior notice; (iv) not in receipt of any
notice from the Secretary of State or the Attorney General of the United States
or any other department, agency or office of the United States claiming a
violation or possible violation of the Patriot Act; (v) not listed as a
Specially Designated Terrorist or as a “blocked” Person on any lists maintained
by the OFAC pursuant to the Patriot Act or any other list of terrorists or
terrorist organizations maintained pursuant to any of the rules and regulations
of the OFAC issued pursuant to the Patriot Act or on any other list of
terrorists or terrorist organizations maintained pursuant to the Patriot Act;
(vi) not a Person who has been determined by competent authority to be subject
to any of the prohibitions contained in the Patriot Act; and (vii) not owned or
controlled by or now acting and or will in the future act for or on behalf of
any Person named in the Annex or any other list promulgated under the Patriot
Act or any other Person who has been determined to be subject to the
prohibitions contained in the Patriot Act.  Borrower covenants and agrees that
in the event Borrower receives any notice that any Borrower Party (or any of
their respective beneficial owners, Affiliates or participants) become listed on
the Annex or any other list promulgated under the Patriot Act or is indicted,
arraigned, or custodially detained on charges involving money laundering or
predicate crimes to money laundering, Borrower shall immediately notify
Lender.  It shall be an Event of Default hereunder if any Borrower Party or any
other party to any Loan Document becomes listed on any list promulgated under
the Patriot Act or is indicted, arraigned or custodially detained on charges
involving money laundering or predicate crimes to money laundering.  All
capitalized words and phrases and all defined terms used in the USA Patriot Act
of 2001, 107 Public Law 56 (October 26, 2001) and in other statutes and all
orders, rules and regulations of the United States government and its various
executive departments, agencies and offices related to the subject matter of the
Patriot Act, including Executive Order 13224 effective September 24, 2001
(collectively referred to in this Section only as the “Patriot Act”) and are
incorporated into this Section.
 
3.1.36.  Cash Management Account.
 
(a)           This Agreement, together with the other Loan Documents, creates a
valid and continuing security interest (as defined in the Uniform Commercial
Code) in the Lockbox Account and Cash Management Account in favor of Lender,
which security interest is prior to all other Liens, other than Permitted
Encumbrances, and is enforceable as such against creditors of and purchasers
from Borrower.  Other than in connection with the Loan Documents and except for
Permitted Encumbrances, Borrower has not sold or otherwise conveyed the Lockbox
Account and Cash Management Account;
 
 
45

--------------------------------------------------------------------------------

 
 
(b)           Each of the Lockbox Account and Cash Management Account constitute
“deposit accounts” within the meaning of the Uniform Commercial Code;
 
(c)           Pursuant and subject to the terms hereof and the other applicable
Loan Documents, the Lockbox Bank has agreed to comply with all instructions
originated by Lender, without further consent by Borrower, directing disposition
of the Lockbox Account and all sums at any time held, deposited or invested
therein, together with any interest or other earnings thereon, and all proceeds
thereof (including proceeds of sales and other dispositions), whether accounts,
general intangibles, chattel paper, deposit accounts, instruments, documents or
securities; and
 
(d)           The Lockbox Account and Cash Management Account are not in the
name of any Person other than Borrower, as pledgor, or Lender, as pledgee.
 
3.1.37.  Mortgage Taxes.  Borrower represents that it has paid all state, county
and municipal recording and all other taxes imposed upon the execution and
recordation of the Mortgage.
 
3.1.38.  Third Party Representations.  Each of the representations and the
warranties made by Guarantor in the other Loan Documents are true, complete and
correct in all material respects.
 
3.1.39.  No Preferred Equity or Mezzanine Financing.  Neither Borrower nor any
Constituent Person of Borrower has any Indebtedness in the form of mezzanine
debt or preferred equity.
 
3.1.40.  Intentionally Omitted.
 
3.1.41.  Property Document Representations.  With respect to each Property
Document, Borrower hereby represents that (a) each Property Document is in full
force and effect and has not been amended, restated, replaced or otherwise
modified (except, in each case, as expressly set forth herein), (b) there are no
defaults under any Property Document by any party thereto and, to Borrower’s
knowledge, no event has occurred which, but for the passage of time, the giving
of notice, or both, would constitute a default under any Property Document,
(c) all rents, additional rents and other sums due and payable under the
Property Documents have been paid in full, (d) no party to any Property Document
has commenced any action or given or received any notice for the purpose of
terminating any Property Document, (e) the representations made in any estoppel
or similar document delivered with respect to any Property Document in
connection with the Loan are true, complete and correct and are hereby
incorporated by reference as if fully set forth herein.
 
Section 3.2.                      Survival of Representations.  Borrower agrees
that all of the representations and warranties of Borrower set forth in
Section 3.1 and elsewhere in this Agreement and in the other Loan Documents
shall survive for so long as any amount remains owing to Lender under this
Agreement or any of the other Loan Documents by Borrower.  All representations,
warranties, covenants and agreements made in this Agreement or in the other Loan
Documents by Borrower shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.
 
 
46

--------------------------------------------------------------------------------

 
 
IV           BORROWER COVENANTS
 
Section 4.1.                      Covenants.  From the date hereof and until
payment and performance in full of all obligations of Borrower under the Loan
Documents or the earlier release of the Lien of the Mortgage (and all related
obligations) in accordance with the terms of this Agreement and the other Loan
Documents, Borrower hereby covenants and agrees with Lender that:
 
4.1.1.  Existence; Compliance with Legal Requirements.  Borrower shall do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its existence, rights, licenses, permits and franchises and comply
with all Legal Requirements applicable to Borrower and the Property, including,
without limitation, Prescribed Laws.  There shall never be committed by Borrower
and Borrower shall not permit any other Person in occupancy of or involved with
the operation or use of the Property to commit any act or omission affording the
federal government or any state or local government the right of forfeiture
against the Property or any part thereof or any monies paid in performance of
Borrower’s obligations under any of the Loan Documents.  Borrower hereby
covenants and agrees not to commit, permit or suffer to exist any act or
omission affording such right of forfeiture.  Borrower shall at all times
maintain, preserve and protect all franchises and trade names and preserve all
the remainder of its property used or useful in the conduct of its business and
shall keep the Property in good working order and repair, and from time to time
make, or cause to be made, all reasonably necessary repairs, renewals,
replacements, betterments and improvements thereto, all as more fully provided
in the Mortgage.  Borrower shall keep the Property insured at all times by
financially sound and reputable insurers, to such extent and against such risks,
and maintain liability and such other insurance, as is more fully provided in
this Agreement.  After prior notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding promptly initiated and conducted in good
faith and with due diligence, the validity of any Legal Requirement, the
applicability of any Legal Requirement to Borrower or the Property or any
alleged violation of any Legal Requirement, provided that (i) no Default or
Event of Default has occurred and remains uncured; (ii) Borrower is permitted to
do so under the provisions of any mortgage or deed of trust superior in lien to
the Mortgage; (iii) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any instrument to which Borrower is subject
and shall not constitute a default thereunder and such proceeding shall be
conducted in accordance with all applicable statutes, laws and ordinances;
(iv) neither the Property nor any part thereof or interest therein will be in
danger of being sold, forfeited, terminated, cancelled or lost; (v) Borrower
shall promptly upon final determination thereof comply with any such Legal
Requirement determined to be valid or applicable or cure any violation of any
Legal Requirement; (vi) such proceeding shall suspend the enforcement of the
contested Legal Requirement against Borrower and the Property; and
(vii) Borrower shall furnish such security as may be required in the proceeding,
or as may be requested by Lender, to insure compliance with such Legal
Requirement, together with all interest and penalties payable in connection
therewith.  Lender may apply any such security, as necessary to cause compliance
with such Legal Requirement at any time when, in the reasonable judgment of
Lender, the validity, applicability or violation of such Legal Requirement is
finally established or the Property (or any part thereof or interest therein)
shall be in danger of being sold, forfeited, terminated, cancelled or lost.
 
 
47

--------------------------------------------------------------------------------

 
 
4.1.2.  Taxes and Other Charges.  Borrower shall pay all Taxes and Other Charges
now or hereafter levied or assessed or imposed against the Property or any part
thereof as the same become due and payable; provided, however, Borrower’s
obligation to directly pay Taxes shall be suspended for so long as Borrower
complies with the terms and provisions of Section 7.2 hereof.  Borrower will
deliver to Lender receipts for payment or other evidence satisfactory to Lender
that the Taxes and Other Charges have been so paid or are not then delinquent no
later than ten (10) days prior to the date on which the Taxes and/or Other
Charges would otherwise be delinquent if not paid.  Borrower shall furnish to
Lender receipts for the payment of the Taxes and the Other Charges prior to the
date the same shall become delinquent provided, however, Borrower is not
required to furnish such receipts for payment of Taxes in the event that such
Taxes have been paid by Lender pursuant to Section 7.2 hereof.  Borrower shall
not suffer and shall promptly cause to be paid and discharged any Lien or charge
whatsoever which may be or become a Lien or charge against the Property, and
shall promptly pay for all utility services provided to the Property.  After
prior notice to Lender, Borrower, at its own expense, may contest by appropriate
legal proceeding, promptly initiated and conducted in good faith and with due
diligence, the amount or validity or application in whole or in part of any
Taxes or Other Charges, provided that (a) no Default or Event of Default has
occurred and remains uncured; (b) Borrower is permitted to do so under the
provisions of any mortgage or deed of trust superior in lien to the Mortgage;
(c) such proceeding shall be permitted under and be conducted in accordance with
the provisions of any other instrument to which Borrower is subject and shall
not constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable statutes, laws and ordinances; (d) neither the
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (e) Borrower shall promptly upon
final determination thereof pay the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (f) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from the Property; and (g) Borrower shall
furnish such security as may be required in the proceeding, or as may be
requested by Lender, to insure the payment of any such Taxes or Other Charges,
together with all interest and penalties thereon.  Lender may pay over any such
cash deposit or part thereof held by Lender to the claimant entitled thereto at
any time when, in the judgment of Lender, the entitlement of such claimant is
established or the Property (or part thereof or interest therein) shall be in
danger of being sold, forfeited, terminated, cancelled or lost or there shall be
any danger of the Lien of the Mortgage being primed by any related Lien.
 
4.1.3.  Litigation.  Borrower shall give prompt notice to Lender of any
litigation or governmental proceedings pending or threatened against Borrower,
Principal and Guarantor which might materially adversely affect Borrower’s,
Principal’s or Guarantor’s condition (financial or otherwise) or business or the
Property.
 
4.1.4.  Access to Property.  Borrower shall permit agents, representatives and
employees of Lender to inspect the Property or any part thereof at reasonable
hours upon reasonable advance notice.
 
 
48

--------------------------------------------------------------------------------

 
 
4.1.5.  Notice of Default.  Borrower shall promptly advise Lender of any
material adverse change in Borrower’s, Principal’s or Guarantor’s condition,
financial or otherwise, or of the occurrence of any Default or Event of Default
of which Borrower has knowledge.
 
4.1.6.  Cooperate in Legal Proceedings.  Borrower shall cooperate fully with
Lender with respect to any proceedings before any court, board or other
Governmental Authority which may in any way affect the rights of Lender
hereunder or any rights obtained by Lender under any of the other Loan Documents
and, in connection therewith, permit Lender, at its election, to participate in
any such proceedings.
 
4.1.7.  Perform Loan Documents.  Borrower shall observe, perform and satisfy all
the terms, provisions, covenants and conditions of, and shall pay when due all
costs, fees and expenses to the extent required under the Loan Documents
executed and delivered by, or applicable to, Borrower.
 
4.1.8.  Award and Insurance Benefits.  Borrower shall cooperate with Lender in
obtaining for Lender the benefits of any Awards or Insurance Proceeds lawfully
or equitably payable in connection with the Property, and Lender shall be
reimbursed for any expenses incurred in connection therewith (including
attorneys’ fees and disbursements, and the payment by Borrower of the expense of
an appraisal on behalf of Lender in case of Casualty or Condemnation affecting
the Property or any part thereof) out of such Insurance Proceeds.
 
4.1.9.  Further Assurances.  Borrower shall, at Borrower’s sole cost and
expense:
 
(a)           furnish to Lender all instruments, documents, boundary surveys,
footing or foundation surveys, certificates, plans and specifications,
appraisals, title and other insurance reports and agreements, and each and every
other document, certificate, agreement and instrument required to be furnished
by Borrower pursuant to the terms of the Loan Documents or which are reasonably
requested by Lender in connection therewith;
 
(b)           execute and deliver to Lender such documents, instruments,
certificates, assignments and other writings, and do such other acts necessary
or desirable, to evidence, preserve and/or protect the collateral at any time
securing or intended to secure the obligations of Borrower under the Loan
Documents, as Lender may reasonably require; and
 
(c)           do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents, as Lender
shall reasonably require from time to time.
 
4.1.10.  Intentionally Omitted.
 
 
49

--------------------------------------------------------------------------------

 
 
4.1.11.  Financial Reporting.
 
(a)           Borrower shall furnish to Lender:
 
(i)           quarterly (and prior to a Securitization (if requested by Lender),
monthly) certified rent rolls within ten (10) days after the end of each
calendar month or thirty (30) days after the end of each calendar quarter, as
applicable;
 
(ii)           quarterly (and prior to a Securitization (if requested by
Lender), monthly) operating statements of the Property detailing the revenues
received, the expenses incurred and the components of Underwritable Cash Flow
before and after Debt Service and major capital improvements for the period of
calculation and containing appropriate year-to-date information, within ten
(10) days after the end of each calendar month or thirty (30) days after the end
of each calendar quarter, as applicable;
 
(iii)           an audited annual balance sheet, profit and loss statement,
statement of cash flow, statement of change in financial position of Borrower
and an audited annual operating statement of the Property (detailing the
revenues received, the expenses incurred and the components of Underwritable
Cash Flow before and after Debt Service and major capital improvements for the
period of calculation and containing appropriate year-to-date information), each
certified by an Independent Accountant, and in each case, within ninety
(90) days after the close of each fiscal year of Borrower;
 
(iv)           by no later than December 1 of each calendar year, an annual
operating budget for the next succeeding calendar year presented on a monthly
basis consistent with the annual operating statement described above for the
Property, including cash flow projections for the upcoming year and all proposed
capital replacements and improvements, which such budget shall (A) until the
occurrence and continuance of a Trigger Period, be provided to Lender for
informational purposes and (B) after the occurrence and during the continuance
of a Trigger Period not take effect until approved by Lender (after such
approval has been given in writing, such approved budget shall be referred to
herein as the “Approved Annual Budget”).  Until such time that Lender approves a
proposed Annual Budget, the most recent Approved Annual Budget shall apply;
provided, that such Approved Annual Budget shall be adjusted to reflect actual
increases in Taxes, Insurance Premiums and utilities expenses;
 
(v)           by no later than ten (10) days after and as of the end of each
calendar month during the period prior to Securitization, and thereafter by no
later than thirty (30) days after and as of the end of each calendar quarter,
(A) a calculation of the then current Debt Service Coverage Ratio, together with
such back-up information as Lender shall require and (B) after the occurrence
and during the continuance of a Trigger Period, a calculation of the amount of
Excess Cash Flow generated by the Property for such period together with such
back-up information as Lender shall require; and
 
(b)           Upon request from Lender, Borrower shall furnish in a timely
manner to Lender:
 
 
50

--------------------------------------------------------------------------------

 
 
(i)           a property management report for the Property, showing the number
of inquiries made and/or rental applications received from tenants or
prospective tenants and deposits received from tenants and any other information
requested by Lender, but no more frequently than quarterly; and
 
(ii)           evidence reasonably acceptable to Lender of compliance with the
SPE Provisions and Cash Management Provisions.
 
(c)           Borrower shall, within ten (10) days of request, furnish Lender
(and shall cause Sponsor and/or Guarantor to furnish to Lender) with such other
additional financial or management information (including State and Federal tax
returns) as may, from time to time, be reasonably required by Lender in form and
substance satisfactory to Lender.  Borrower shall furnish to Lender and its
agents convenient facilities for the examination and audit of any such books and
records.
 
(d)           Borrower agrees that (i) Borrower shall keep adequate books and
records of account and (ii) all Required Financial Items (defined below) to be
delivered to Lender pursuant to Section 4.1.11 shall:  (A) be complete and
correct; (B) present fairly the financial condition of the applicable Person;
(C) disclose all liabilities that are required to be reflected or reserved
against; (D) be prepared (1) in the form required by Lender and certified by a
Responsible Officer of Borrower (2) in hardcopy and electronic formats and
(3) in accordance with the Approved Accounting Method; and (E) upon request of
Lender, be audited by an independent certified public accountant acceptable to
Lender.  Borrower shall be deemed to warrant and represent that, as of the date
of delivery of any such financial statement, there has been no material adverse
change in financial condition, nor have any assets or properties been sold,
transferred, assigned, mortgaged, pledged or encumbered since the date of such
financial statement except as disclosed by Borrower in a writing delivered to
Lender.  Borrower agrees that all Required Financial Items shall not contain any
misrepresentation or omission of a material fact.
 
(e)           Borrower acknowledges the importance to Lender of the timely
delivery of each of the items required by this Section 4.1.11 and the other
financial reporting items required by this Agreement (each, a “Required
Financial Item” and, collectively, the “Required Financial Items”).  In the
event Borrower fails to deliver to Lender any of the Required Financial Items
within the time frame specified herein (each such event, a “Reporting Failure”),
the same shall, at Lender’s option, constitute an immediate Event of Default
hereunder and, without limiting Lender’s other rights and remedies with respect
to the occurrence of such an Event of Default, Borrower shall pay to Lender the
sum of $2,500.00 per occurrence for each Reporting Failure.  It shall constitute
a further Event of Default hereunder if any such payment is not received by
Lender within thirty (30) days of the date on which such payment is due, and
Lender shall be entitled to the exercise of all of its rights and remedies
provided hereunder.
 
4.1.12.  Intentionally Omitted.
 
4.1.13.  Title to the Property.  Borrower will warrant and defend (a) the title
to the Property and every part thereof, subject only to Liens permitted
hereunder (including Permitted Encumbrances) and (b) the validity and priority
of the Lien of the Mortgage and the Assignment of Leases, subject only to Liens
permitted hereunder (including Permitted Encumbrances), in each case against the
claims of all Persons whomsoever.  Borrower shall reimburse Lender for any
losses, costs, damages or expenses (including reasonable attorneys’ fees and
court costs) incurred by Lender if an interest in the Property, other than as
permitted hereunder, is claimed by another Person.
 
 
51

--------------------------------------------------------------------------------

 
 
4.1.14.  Costs of Enforcement.  In the event (a) that the Mortgage is foreclosed
in whole or in part or that the Mortgage is put into the hands of an attorney
for collection, suit, action or foreclosure, (b) of the foreclosure of any
mortgage prior to or subsequent to the Mortgage in which proceeding Lender is
made a party, or (c) of the bankruptcy, insolvency, rehabilitation or other
similar proceeding in respect of Borrower or any of its Constituent Persons or
an assignment by Borrower or any of its Constituent Persons for the benefit of
its creditors, Borrower, its successors or assigns, shall be chargeable with and
agrees to pay all costs of collection and defense, including attorneys’ fees and
costs, incurred by Lender or Borrower in connection therewith and in connection
with any appellate proceeding or post-judgment action involved therein, together
with all required service or use taxes.
 
4.1.15.  Estoppel Statement.
 
(a)           After request by Lender, Borrower shall within ten (10) days
furnish Lender with a statement, duly acknowledged and certified, setting forth
(i) the original principal amount of the Loan, (ii) the unpaid principal amount
of the Loan, (iii) the Interest Rate of the Loan, (iv) the date installments of
interest and/or principal were last paid, (v) any offsets or defenses to the
payment of the Debt, if any, and (vi) that the Note, this Agreement, the
Mortgage and the other Loan Documents are valid, legal and binding obligations
and have not been modified or if modified, giving particulars of such
modification.
 
(b)           Borrower shall deliver to Lender upon request, Tenant estoppel
certificates from each commercial Tenant leasing space at the Property in form
and substance reasonably satisfactory to Lender provided that Borrower shall not
be required to deliver such certificates more frequently than two (2) times in
any calendar year.
 
(c)           Borrower shall deliver to Lender, within ten (10) days of request,
estoppel certificates from each party under any Property Document in form and
substance reasonably acceptable to Lender.
 
4.1.16.  Loan Proceeds.  Borrower shall use the proceeds of the Loan received by
it on the Closing Date only for the purposes set forth in Section 2.1.4.
 
4.1.17.  Performance by Borrower.  Borrower shall in a timely manner observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document executed and delivered by, or applicable to, Borrower, and shall not
enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, Borrower without the prior consent of Lender.
 
 
52

--------------------------------------------------------------------------------

 
 
4.1.18.  Confirmation of Representations.  Borrower shall deliver, in connection
with any Secondary Market Transaction, (a) one or more Officer’s Certificates
certifying as to the accuracy of all representations made by Borrower in the
Loan Documents as of the date of the closing of such Secondary Market
Transaction in all relevant jurisdictions, and (b) certificates of the relevant
Governmental Authorities in all relevant jurisdictions indicating the good
standing and qualification of Borrower and Principal as of the date of the
Secondary Market Transaction.
 
4.1.19.  Property Document Covenants.  Borrower shall (i) promptly perform
and/or observe, in all material respects, all of the covenants and agreements
required to be performed and observed by it under the Property Documents and do
all things necessary to preserve and to keep unimpaired its material rights
thereunder; (ii) promptly notify Lender of any material default under the
Property Documents of which it is aware; (iii) promptly deliver to Lender a copy
of each financial statement, business plan, capital expenditures plan, notice,
report and estimate received by it under the Property Documents; (iv) enforce
the performance and observance of all of the covenants and agreements required
to be performed and/or observed under the Property Documents in a commercially
reasonable manner; (v) cause the Property to be operated, in all material
respects, in accordance with the Property Documents; and (vi) not, without the
prior written consent of Lender, (A) enter into any new Property Document or
execute modifications to any existing Property Documents, (B) surrender,
terminate or cancel the Property Documents, (C) reduce or consent to the
reduction of the term of the Property Documents, (D) increase or consent to the
increase of the amount of any charges under the Property Documents,
(E) otherwise modify, change, supplement, alter or amend, or waive or release
any of its rights and remedies under, the Property Documents in any material
respect or (F) following the occurrence and during the continuance of an Event
of Default, exercise any rights, make any decisions, grant any approvals or
otherwise take any action under the Property Documents.
 
4.1.20.  Leasing Matters.  Any Leases with respect to the Property executed
after the date hereof, for more than 5,000 square feet shall be approved by
Lender, which approval shall not be unreasonably withheld.  Upon request,
Borrower shall furnish Lender with executed copies of all Leases.  All renewals
of Leases and all proposed Leases shall provide for rental rates comparable to
existing local market rates.  All proposed Leases shall be on commercially
reasonable terms and shall not contain any terms which would materially affect
Lender’s rights under the Loan Documents.  All Leases executed after the date
hereof shall provide that they are subordinate to the Mortgage and that the
lessee agrees to attorn to Lender or any purchaser at a sale by foreclosure or
power of sale.  Borrower shall (i) observe and perform the obligations imposed
upon the lessor under the Leases in a commercially reasonable manner;
(ii) enforce and may amend or terminate the terms, covenants and conditions
contained in the Leases upon the part of the lessee thereunder to be observed or
performed in a commercially reasonable manner and in a manner not to impair the
value of the Property involved except that no termination by Borrower or
acceptance of surrender by a Tenant of any Leases shall be permitted unless by
reason of a Tenant default and then only in a commercially reasonable manner to
preserve and protect the Property; provided, however, that no such termination
or surrender of any Lease covering more than 5,000 square feet will be permitted
without the consent of Lender; (iii) not collect any of the rents more than one
(1) month in advance (other than security deposits); (iv) not execute any other
assignment of lessor’s interest in the Leases or the Rents (except as
contemplated by the Loan Documents); (v) not alter, modify or change the terms
of the Leases in a manner inconsistent with the provisions of the Loan
Documents; and (vi) execute and deliver at the request of Lender all such
further assurances, confirmations and assignments in connection with the Leases
as Lender shall from time to time reasonably require.  Notwithstanding anything
to the contrary contained herein, Borrower shall not enter into a lease of all
or substantially all of the Property without Lender’s prior consent.
 
 
53

--------------------------------------------------------------------------------

 
 
4.1.21.  Alterations.  Lender’s prior approval shall be required in connection
with any alterations to any Improvements (a) that may have a Material Adverse
Effect, (b) the cost of which (including any related alteration, improvement or
replacement) is reasonably anticipated to exceed the Alteration Threshold or
(c) that are structural in nature, which approval may be granted or withheld in
Lender’s sole discretion.  If the total unpaid amounts incurred and to be
incurred with respect to any alterations to the Improvements shall at any time
exceed the Alteration Threshold, Borrower shall promptly deliver to Lender as
security for the payment of such amounts and as additional security for
Borrower’s obligations under the Loan Documents any of the following:  (i) cash,
(ii) U.S. Obligations, (iii) other securities acceptable to Lender, (provided
that Lender shall have received a Rating Agency Confirmation as to the form and
issuer of same), or (iv) a completion bond (provided that Lender shall have
received a Rating Agency Confirmation as to the form and issuer of same).  Such
security shall be in an amount equal to the excess of the total unpaid amounts
incurred and to be incurred with respect to such alterations to the Improvements
over the Alteration Threshold.
 
4.1.22.  Operation of Property.  Borrower and Lender acknowledge and agreed that
no Property Management Agreement is in effect as of the Closing Date.  On ten
(10) Business Days’ prior written notice to Borrower, Lender may require
Borrower, at Borrower’s sole cost and expense, to enter into a Management
Agreement with an Affiliate of Borrower, on such commercially reasonable terms
and conditions as shall be reasonably satisfactory to Lender, and Borrower shall
cooperate with Lender with respect thereto, including, without limitation,
executing and delivering to Lender an Assignment and Subordination of Management
Agreement and, to the extent required by Lender, creating a new entity to serve
as such Affiliated Manager.  During the continuance of any period during which a
Management Agreement (or Replacement Management Agreement) is in effect:
 
(a)           Borrower shall cause the Property to be operated, in all material
respects, in accordance with the Management Agreement (or Replacement Management
Agreement) as applicable.  In the event that the Management Agreement expires or
is terminated (without limiting any obligation of Borrower to obtain Lender’s
consent to any termination or modification of the Management Agreement in
accordance with the terms and provisions of this Agreement), Borrower shall,
commensurately with such expiration or termination, enter into a Replacement
Management Agreement with Manager or another Qualified Manager, as applicable.
 
(b)           Borrower shall:  (i) promptly perform and/or observe, in all
material respects, all of the covenants and agreements required to be performed
and observed by it under the Management Agreement and do all things necessary to
preserve and to keep unimpaired its material rights thereunder; (ii) promptly
notify Lender of any material default under the Management Agreement of which it
is aware; (iii) promptly deliver to Lender a copy of each financial statement,
business plan, capital expenditures plan, notice, report and estimate received
by it under the Management Agreement; and (iv) enforce the performance and
observance of all of the covenants and agreements required to be performed
and/or observed by Manager under the Management Agreement, in a commercially
reasonable manner.
 
 
54

--------------------------------------------------------------------------------

 
 
(c)           Borrower shall not, without Lender’s prior consent (which consent
shall not be unreasonably withheld):  (i) surrender, terminate or cancel the
Management Agreement; provided, that Borrower may replace the Manager so long as
the replacement manager is a Qualified Manager pursuant to a Replacement
Management Agreement; (ii) reduce or consent to the reduction of the term of the
Management Agreement; (iii) increase or consent to the increase of the amount of
any charges under the Management Agreement; or (iv) otherwise modify, change,
supplement, alter or amend, or waive or release any of its rights and remedies
under, the Management Agreement in any material respect.
 
(d)           Following the occurrence and during the continuance of an Event of
Default, Borrower shall not exercise any rights, make any decisions, grant any
approvals or otherwise take any action under the Management Agreement without
the prior consent of Lender, which consent may be withheld in Lender’s sole
discretion.
 
(e)           Borrower shall not commit or suffer any waste of the Property or
make any change in the use of the Property which will in any way materially
increase the risk of fire or other hazard arising out of the operation of the
Property, or take any action that might invalidate or give cause for
cancellation of any Policy, or do or permit to be done thereon anything that may
in any way impair the value of the Property or the security for the
Loan.  Borrower will not, without the prior written consent of Lender, permit
any drilling or exploration for or extraction, removal, or production of any
minerals from the surface or the subsurface of the Property, regardless of the
depth thereof or the method of mining or extraction thereof.
 
4.1.23.  Intentionally Omitted.
 
4.1.24.  Liens.  Borrower shall not create, incur, assume or suffer to exist any
Lien on any portion of the Property or permit any such action to be taken,
except:
 
(i)           Permitted Encumbrances;
 
(ii)           Liens created by or permitted pursuant to the Loan Documents; and
 
(iii)           Liens for Taxes or Other Charges not yet due.
 
4.1.25.  Dissolution.  Borrower shall not (a) engage in any dissolution,
liquidation or consolidation or merger with or into any other business entity,
(b) engage in any business activity not related to the ownership and operation
of the Property, (c) transfer, lease or sell, in one transaction or any
combination of transactions, the assets or all or substantially all of the
properties or assets of Borrower except to the extent permitted by the Loan
Documents, (d) modify, amend, waive or terminate its organizational documents or
its qualification and good standing in any jurisdiction or (e) cause the
Principal to (i) dissolve, wind up or liquidate or take any action, or omit to
take an action, as a result of which the Principal would be dissolved, wound up
or liquidated in whole or in part, or (ii) amend, modify, waive or terminate the
certificate of incorporation or bylaws of the Principal, in each case, without
obtaining the prior consent of Lender.
 
 
55

--------------------------------------------------------------------------------

 
 
4.1.26.  Intentionally Omitted.
 
4.1.27.  Debt Cancellation.  Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.
 
4.1.28.  Zoning.  Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior consent of Lender.
 
4.1.29.  No Joint Assessment.  Borrower shall not suffer, permit or initiate the
joint assessment of the Property (a) with any other real property constituting a
tax lot separate from the Property, and (b) which constitutes real property with
any portion of the Property which may be deemed to constitute personal property,
or any other procedure whereby the lien of any taxes which may be levied against
such personal property shall be assessed or levied or charged to such real
property portion of the Property.
 
4.1.30.  Intentionally Omitted.
 
4.1.31.  ERISA.
 
(a)           Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a non-exempt (under a statutory or administrative class exemption)
prohibited transaction under ERISA.
 
(b)           Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, that (i) Borrower is not an
“employee benefit plan” as defined in Section 3(3) of ERISA, which is subject to
Title I of ERISA, or a “governmental plan” within the meaning of Section 3(32)
of ERISA; (ii) Borrower is not subject to any state statute regulating
investments of, or fiduciary obligations with respect to, governmental plans;
and (iii) one or more of the following circumstances is true:
 
 
(1)
Equity interests in Borrower are publicly offered securities, within the meaning
of 29 C.F.R. §2510.3-101(b)(2);

 
 
(2)
Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower is held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2); or

 
 
56

--------------------------------------------------------------------------------

 
 
 
(3)
Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).

 
V           ENTITY COVENANTS
 
Section 5.1.                      Special Purpose Entity
 
(a)           Borrower has not and will not:
 
(i)           engage in any business or activity other than the ownership,
operation and maintenance of the Property, and activities incidental thereto;
 
(ii)           acquire or own any assets other than (A) the Property, and
(B) such incidental Personal Property as may be necessary for the ownership,
leasing, maintenance and operation of the Property;
 
(iii)           merge into or consolidate with any Person, or dissolve,
terminate, liquidate in whole or in part, transfer or otherwise dispose of all
or substantially all of its assets or change its legal structure;
 
(iv)           fail to observe all organizational formalities, or fail to
preserve its existence as an entity duly organized, validly existing and in good
standing (if applicable) under the applicable Legal Requirements of the
jurisdiction of its organization or formation, or amend, modify, terminate or
fail to comply with the provisions of its organizational documents;
 
(v)           own any subsidiary, or make any investment in, any Person (other
than, with respect to any Principal, in Borrower);
 
(vi)           commingle its funds or assets with the funds or assets of any
other Person;
 
(vii)           incur any Indebtedness, secured or unsecured, direct or
contingent (including guaranteeing any obligation), other than (A) the Debt and,
prior to the date hereof, the Prior Loan, (B) trade and operational indebtedness
incurred in the ordinary course of business with trade creditors, provided such
indebtedness is (1) unsecured, (2) not evidenced by a note, (3) on commercially
reasonable terms and conditions, and (4) due not more than sixty (60) days past
the date incurred and paid on or prior to such date, and/or (C) Permitted
Equipment Leases; provided however, the aggregate amount of the indebtedness
described in (B) and (C) shall not exceed at any time two percent (2%) of the
outstanding principal amount of the Debt.  No Indebtedness other than the Debt
may be secured (subordinate or pari passu) by the Property;
 
(viii)           fail to maintain all of its books, records, financial
statements and bank accounts separate from those of any other Person (including,
without limitation, any Affiliates).  Borrower’s assets have not and will not be
listed as assets on the financial statement of any other Person; provided,
however, that Borrower’s assets may be included in a consolidated financial
statement of its Affiliates provided that (i)appropriate notation shall be made
on such consolidated financial statements to indicate the separateness of
Borrower and such Affiliates and to indicate that Borrower’s assets and credit
are not available to satisfy the debts and other obligations of such Affiliates
or any other Person and (ii) such assets shall be listed on Borrower’s own
separate balance sheet.  Borrower has maintained and will maintain its books,
records, resolutions and agreements as official records;
 
 
57

--------------------------------------------------------------------------------

 
 
(ix)           enter into any contract or agreement with any general partner,
member, shareholder, principal or Affiliate, except upon terms and conditions
that are intrinsically fair and substantially similar to those that would be
available on an arm’s-length basis with unaffiliated third parties;
 
(x)           maintain its assets in such a manner that it will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;
 
(xi)           assume or guaranty the debts of any other Person, hold itself out
to be responsible for the debts of any other Person, or otherwise pledge its
assets for the benefit of any other Person or hold out its credit as being
available to satisfy the obligations of any other Person;
 
(xii)           make any loans or advances to any Person;
 
(xiii)           fail to file its own tax returns (unless prohibited by
applicable Legal Requirements from doing so);
 
(xiv)           fail to (A) hold itself out to the public and identify itself,
in each case, as a legal entity separate and distinct from any other Person and
not as a division or part of any other Person, (B) conduct its business solely
in its own name, (C) hold its assets in its own name or (D) correct any known
misunderstanding regarding its separate identity;
 
(xv)           fail to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations (to the extent there exists sufficient cash
flow from the Property to do so);
 
(xvi)           without the prior unanimous written consent of all of its
partners or members, as applicable, (a) file or consent to the filing of any
petition, either voluntary or involuntary, to take advantage of any Creditors
Rights Laws, (b) seek or consent to the appointment of a receiver, liquidator or
any similar official, (c) take any action that might cause such entity to become
insolvent, or (d) make an assignment for the benefit of creditors;
 
(xvii)           fail to allocate shared expenses (including, without
limitation, shared office space) or fail to use separate stationery, invoices
and checks;
 
(xviii)           fail to pay its own liabilities (including, without
limitation, salaries of its own employees) from its own funds or fail to
maintain a sufficient number of employees in light of its contemplated business
operations (in each case to the extent there exists sufficient cash flow from
the Property to do so);
 
 
58

--------------------------------------------------------------------------------

 
 
(xix)           acquire obligations or securities of its partners, members,
shareholders or other Affiliates, as applicable;
 
(xx)           identify its partners, members, shareholders or other Affiliates,
as applicable, as a division or part of it; or
 
(b)           If Borrower is a partnership or limited liability company (other
than an Acceptable LLC), each general partner (in the case of a partnership) and
at least one member (in the case of a limited liability company) of Borrower, as
applicable, shall be a corporation or an Acceptable LLC constituting a
“Principal” hereunder whose sole asset is its interest in Borrower.  Each
Principal (i) will at all times comply with each of the covenants, terms and
provisions contained in Section 5.1(a)(iii) - (vi) (inclusive) and (viii) – (xx)
(inclusive) and, if such Principal is an Acceptable LLC, Section 5.1(c) and
(d) hereof, as if such representation, warranty or covenant was made directly by
such Principal; (ii) will not engage in any business or activity other than
owning an interest in Borrower; (iii) will not acquire or own any assets other
than its partnership, membership, or other equity interest in Borrower;
(iv) will at all times continue to own no less than a 1.0% direct equity
ownership interest in Borrower; (v) will not incur any debt, secured or
unsecured, direct or contingent (including guaranteeing any obligation); and
(vi) will cause Borrower to comply with the provisions of this Section 5.1.
 
(c)           In the event Borrower or Principal is an Acceptable LLC, the
limited liability company agreement of Borrower or Principal (as applicable)
(the “LLC Agreement”) shall provide that (i) upon the occurrence of any event
that causes the last remaining member of Borrower or Principal (as applicable)
(“Member”) to cease to be the member of Borrower or Principal (as applicable)
(other than (A) upon an assignment by Member of all of its limited liability
company interest in Borrower or Principal (as applicable) and the admission of
the transferee in accordance with the Loan Documents and the LLC Agreement, or
(B) the resignation of Member and the admission of an additional member of
Borrower or Principal (as applicable) in accordance with the terms of the Loan
Documents and the LLC Agreement), any natural person duly designated under the
applicable organizational documents shall, without any action of any other
Person and simultaneously with the Member ceasing to be the member of Borrower
or Principal (as applicable) automatically be admitted to Borrower or Principal
(as applicable) as a member with a 0% economic interest (“Special Member”) and
shall continue Borrower or Principal (as applicable) without dissolution and
(ii) Special Member may not resign from Borrower or Principal (as applicable) or
transfer its rights as Special Member unless a successor Special Member has been
admitted to Borrower or Principal (as applicable) as a Special Member in
accordance with requirements of Delaware or Maryland law (as applicable).  The
LLC Agreement shall further provide that (i) Special Member shall automatically
cease to be a member of Borrower or Principal (as applicable) upon the admission
to Borrower or Principal (as applicable) of the first substitute member,
(ii) Special Member shall be a member of Borrower or Principal (as applicable)
that has no interest in the profits, losses and capital of Borrower or Principal
(as applicable) and has no right to receive any distributions of the assets of
Borrower or Principal (as applicable), (iii) pursuant to the applicable
provisions of the limited liability company act of the State of Delaware or
Maryland (as applicable, the “Act”), Special Member shall not be required to
make any capital contributions to Borrower or Principal (as applicable) and
shall not receive a limited liability company interest in Borrower or Principal
(as applicable), (iv) Special Member, in its capacity as Special Member, may not
bind Borrower or Principal (as applicable) and (v) except as required by any
mandatory provision of the Act, Special Member, in its capacity as Special
Member, shall have no right to vote on, approve or otherwise consent to any
action by, or matter relating to, Borrower or Principal (as applicable)
including, without limitation, the merger, consolidation or conversion of
Borrower or Principal (as applicable).  In order to implement the admission to
Borrower or Principal (as applicable) of Special Member, Special Member shall
execute a counterpart to the LLC Agreement.  Prior to its admission to Borrower
or Principal (as applicable) as Special Member, Special Member shall not be a
member of Borrower or Principal (as applicable).
 
 
59

--------------------------------------------------------------------------------

 
 
(d)           The LLC Agreement shall further provide that (i) upon the
occurrence of any event that causes the Member to cease to be a member of
Borrower or Principal (as applicable) to the fullest extent permitted by law,
the personal representative of Member shall, within ninety (90) days after the
occurrence of the event that terminated the continued membership of Member in
Borrower or Principal (as applicable) agree in writing (A) to continue Borrower
or Principal (as applicable) and (B) to the admission of the personal
representative or its nominee or designee, as the case may be, as a substitute
member of Borrower or Principal (as applicable) effective as of the occurrence
of the event that terminated the continued membership of Member in Borrower or
Principal (as applicable), (ii)any action initiated by or brought against Member
or Special Member under any Creditors Rights Laws shall not cause Member or
Special Member to cease to be a member of Borrower or Principal (as applicable)
and upon the occurrence of such an event, the business of Borrower or Principal
(as applicable) shall continue without dissolution and (iii) each of Member and
Special Member waives any right it might have to agree in writing to dissolve
Borrower or Principal (as applicable) upon the occurrence of any action
initiated by or brought against Member or Special Member under any Creditors
Rights Laws, or the occurrence of an event that causes Member or Special Member
to cease to be a member of Borrower or Principal (as applicable).
 
Section 5.2.                      Intentionally Omitted
 
Section 5.3.                      Change of Name, Identity or
Structure.  Borrower shall not change (or permit to be changed) Borrower’s or
its Principal’s (a) name, (b) identity (including its trade name or names),
(c) principal place of business set forth on the first page of this Agreement
or, (d) if not an individual, Borrower’s or its Principal’s corporate,
partnership or other structure, without notifying Lender of such change in
writing at least thirty (30) days prior to the effective date of such change
and, in the case of a change in Borrower’s or its Principal’s structure, without
first obtaining the prior written consent of Lender and a Rating Agency
Confirmation.  Contemporaneously with the effective date of any such change,
Borrower hereby authorizes Lender to file UCC Financing Statements, amendment
and continuations thereof required by Lender to establish or maintain the
validity, perfection and priority of the security interest granted herein.  At
the request of Lender, Borrower shall execute a certificate in form satisfactory
to Lender listing the trade names under which Borrower or its Principal intends
to operate the Property, and representing and warranting that Borrower or its
Principal does business under no other trade name with respect to the
Property.  Without limitation of the foregoing, Borrower’s principal place of
business and chief executive office, and the place where Borrower keeps its
books and records, including recorded data of any kind or nature, regardless of
the medium or recording, including software, writings, plans, specifications and
schematics, has been for the preceding four months (or, if less, the entire
period of the existence of Borrower) and will continue to be the address of
Borrower set forth at the introductory paragraph of this Agreement (unless
Borrower notifies Lender in writing at least thirty (30) days prior to the date
of such change)
 
 
60

--------------------------------------------------------------------------------

 
 
Section 5.4.                      Business and Operations.  Borrower will
continue to engage in the businesses presently conducted by it as and to the
extent the same are necessary for the ownership, maintenance, management and
operation of the Property.  Borrower will qualify to do business and will remain
in good standing under the laws of each jurisdiction as and to the extent the
same are required for the ownership, maintenance, management and operation of
the Property.  Borrower shall not acquire any real property other than the
Property.
 
Section 5.5.                      Representations for Underwriting Pre-Existing
SPE Borrower.  As of the Closing Date, Borrower hereby represents and warrants
to Lender that:
 
(a)           Borrower has not owned any real property other than the Property
and personal property necessary or incidental to its ownership and operation of
the Property;
 
(b)           Borrower has not engaged in any business unrelated to the
ownership and operation of the Property;
 
(c)           except as expressly disclosed to Lender in connection with the
closing of the Loan, Borrower has not amended, modified, supplemented, restated,
replaced or terminated its organizational documents (or consented to any of the
foregoing);
 
(d)           Borrower is and always has been duly formed, validly existing, and
in good standing in the state of its incorporation and in all other
jurisdictions where it is qualified to do business;
 
(e)           Borrower has not had any judgments or liens of any nature against
it (except for tax liens not yet due and liens contested and resolved in good
faith in accordance with Applicable Law);
 
(f)           Borrower has not failed to be in compliance with in all material
respects with all laws, regulations and orders applicable to it and Borrower has
received all necessary permits for it to operate;
 
(g)           Borrower has not been involved in any unresolved dispute with any
taxing authority and has paid all taxes owed;
 
(h)           Borrower has not been party to any lawsuit, arbitration, summons
or legal proceeding that is still pending or that resulted in a judgment against
it that has not been paid in full;
 
(i)           Borrower has not failed to provide Lender with complete financial
statements that reflect a fair and accurate view of its financial condition;
 
(j)           Borrower has not had any material contingent or actual obligation
unrelated to the Property; and
 
 
61

--------------------------------------------------------------------------------

 
 
(k)           Borrower has not incurred any Indebtedness, secured or unsecured,
direct or contingent (including guaranteeing any obligation), other than (A) the
Prior Loan and (B) liabilities in the ordinary course of its business that are
related to the ownership and operation of the Property and, in each case,
permitted under the Prior Loan Documents, and no other Indebtedness has been
secured (senior, subordinate or pari passu) by the Property.  With respect to
the Prior Loan, Borrower hereby represents and warrants that the Prior Loan has
been repaid in full with the proceeds of the Loan and none of Borrower,
Guarantor or any of their respective direct and indirect constituent owners has
any remaining liabilities or obligations in connection with the Prior Loan
(other than environmental and other limited and customary indemnity obligations
which, in each case and by their express terms, survive the repayment of the
Prior Loan).]
 
VI           INSURANCE; CASUALTY; CONDEMNATION
 
Section 6.1.                      Insurance
 
(a)           Borrower shall obtain and maintain, or cause to be maintained,
insurance for Borrower and the Property providing at least the following
coverages:
 
(i)           comprehensive “All Risk” or “Special Form” insurance on the
Improvements and the Personal Property, (A) in an amount equal to one hundred
percent (100%) of the “Full Replacement Cost,” which for purposes of this
Agreement shall mean actual replacement value (exclusive of costs of
excavations, foundations, underground utilities and footings) with no reduction
for depreciation, but the amount shall  not be less than the lesser of
the  original principal balance of the Loan and the “Full Replacement Cost;” (B)
containing either an agreed amount endorsement with respect to the Improvements
and Personal Property or waiver of all co-insurance provisions; (C) providing
for no deductible in excess of Ten Thousand and No/100 Dollars ($10,000) for all
such insurance coverage.  In addition, Borrower shall obtain:  (x) if any
portion of the Improvements is currently or at any time in the future located in
a federally designated “special flood hazard area”, flood hazard insurance in an
amount equal to the lesser of (1) the outstanding principal balance of the Note
or (2) the maximum amount of such insurance available under the National Flood
Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Reform Act of 1994, as each may be amended, or such greater
amount as Lender shall require; (y) earthquake insurance in amounts and in form
and substance satisfactory to Lender in the event the Property is located in an
area with a high degree of seismic activity and (z)  windstorm insurance in
amounts and in form and substance satisfactory to Lender in the event the
Property is located in any coastal region and such windstorm coverage is
excluded from the “All Risk” or “Special Form” insurance, provided that the
insurance pursuant to clauses (x), (y) and (z) hereof shall be on terms
consistent with the comprehensive “All Risk” or “Special Form” insurance policy
required under this subsection (i);
 
(ii)           commercial general liability insurance against claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about the Property, such insurance (A) to be on the so-called “occurrence” form
with a combined limit of not less than Two Million and No/100 Dollars
($2,000,000) in the aggregate and One Million and No/100 Dollars ($1,000,000)
per occurrence (and, if on a blanket policy, containing an “Aggregate Per
Location” endorsement); (B) to continue at not less than the aforesaid limit
until required to be changed by Lender in writing by reason of changed economic
conditions making such protection inadequate; and (C) to cover at least the
following hazards:  (1) premises and operations; (2) products and completed
operations on an “if any” basis; (3) blanket contractual liability for
all  insured contracts; and (4) contractual liability covering the indemnities
contained in Article 8 of the Mortgage to the extent the same is available;
 
 
62

--------------------------------------------------------------------------------

 
 
(iii)           business income or loss of rents insurance (A) with loss payable
to Lender; (B) covering all risks required to be covered by the insurance
provided for in subsection (i) above; and (C) in an amount equal to one hundred
percent (100%) of the projected gross income from the Property for a period
of  twelve (12) months from the date of such Casualty (assuming such Casualty
had not occurred) and notwithstanding that the policy may expire at the end of
such period.  The amount of such business income insurance shall be determined
prior to the date hereof and at least once each year thereafter based on
Borrower’s reasonable estimate of the gross income from the Property for the
succeeding  twelve (12) month period.  So long as no Event of Default has
occurred and is then continuing, any proceeds of business income insurance paid
to Lender (the “Rent Loss Proceeds”) shall be deposited by Lender into the Cash
Management Account and disbursed as provided in Section 2.7.2(b) hereof;
provided, however, that (I) nothing herein contained shall be deemed to relieve
Borrower of its obligations to pay the obligations secured hereunder on the
respective dates of payment provided for in the Note except to the extent such
amounts are actually paid out of the Rent Loss Proceeds and (II) in the event
the Rent Loss Proceeds are paid in a lump sum in advance and Borrower is
entitled to disbursement of such Rent Loss Proceeds in accordance with the terms
hereof, Lender or Servicer shall hold such Rent Loss Proceeds in a segregated
interest-bearing Eligible Account (which shall deemed to be included within the
definition of the “Reserve Funds” hereunder) and Lender or Servicer shall
estimate the number of months required for Borrower to restore the damage caused
by the applicable Casualty, shall divide the applicable aggregate Rent Loss
Proceeds by such number of months and shall disburse such monthly installment of
Rent Loss Proceeds from such Eligible Account into the Cash Management Account
each month during the performance of such Restoration;
 
(iv)           at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements, and only if the
Property and general liability coverage forms do not otherwise apply, (A)
owner’s and  contractor’s protective liability insurance covering claims not
covered by or under the terms or provisions of the above mentioned commercial
general liability insurance policy; and (B) the insurance provided for in
subsection (i) above written in a so-called builder’s risk completed value form
(1) on a non-reporting basis, (2) against all risks insured against pursuant to
subsection (i) above, (3) including permission to occupy the Property, and (4)
with either an agreed amount endorsement or waiver of any applicable
co-insurance provisions;
 
 
63

--------------------------------------------------------------------------------

 
 
(v)            worker’s compensation insurance with respect to any employees of
Borrower, as required by any Governmental Authority or Legal Requirement;
 
(vi)           comprehensive boiler and machinery insurance, if applicable, in
amounts as shall be reasonably required by Lender on terms consistent with the
commercial property insurance policy required under subsection (i) above;
 
(vii)           excess liability/umbrella  insurance in an amount not less than
two million and No/100 Dollars ($2,000,000) per occurrence on terms consistent
with the commercial general liability insurance policy required under subsection
(ii) above;
 
(viii)           motor vehicle liability coverage for all owned and non-owned
vehicles, including rented and leased vehicles containing minimum limits per
occurrence, excluding umbrella coverage, of one million and No/100 Dollars
($1,000,000);
 
(ix)           if the Property is or becomes a legal “non-conforming” use,
ordinance or law coverage to compensate for the value of the undamaged portion,
the cost of demolition and debris removal,  and the increased cost of
construction in amounts as requested by Lender;
 
(x)           the commercial property, business income/loss of rents, general
liability and excess liability/umbrella insurance required under Sections
6.1(a)(i), (ii)(iii), and (vii) above shall include  coverage for acts of
terrorism  and Borrower shall maintain such insurance for loss resulting
from  acts of terrorism on terms (including amounts) consistent with those
required under Sections 6.1(a)(i), (ii),(iii), and (vii) above at all times
during the term of the Loan; and
 
(xi)           upon sixty (60) days’ notice, such other reasonable insurance and
in such reasonable amounts as Lender from time to time may reasonably request
against such other insurable hazards which at the time are commonly insured
against for property similar to the Property located in or around the region in
which the Property is located.
 
(b)           All insurance provided for in Section 6.1(a) shall be obtained
under valid and enforceable policies, as evidenced by insurance certificates and
endorsements acceptable to Lender (collectively, the “Policies” or in the
singular, the “Policy”), and shall be subject to the approval of Lender as to
insurance companies, amounts, deductibles, loss payees and insureds.  The
Policies shall be issued by financially sound and responsible insurance
companies authorized to do business in the State and having a general policy
rating of at least “A-” and a financial class of at least “VIII” by AM Best
Company, Inc.. Not less than ten (10) days prior to the expiration dates of the
Policies theretofore furnished to Lender, certificates of insurance acceptable
to Lender evidencing the Policies, together with any and all endorsements
required by Lender, accompanied by evidence satisfactory to Lender of payment of
the premiums due thereunder (the “Insurance Premiums”), shall be delivered by
Borrower to Lender.
 
 
64

--------------------------------------------------------------------------------

 
 
(c)           Any blanket insurance Policy shall specifically allocate to the
Property the amount of coverage from time to time required hereunder and shall
otherwise provide the same protection as would a separate Policy insuring only
the Property in compliance with the provisions of Section 6.1(a).
 
(d)           All Policies provided for or contemplated by Section 6.1(a),
except for the Policy referenced in Section 6.1(a)(v), shall name Borrower as
the insured and Lender as the additional insured, as its interests may appear,
in the case of liability policies, and as mortgagee and lender’s loss payee in
the case of property policies, boiler and machinery, flood and earthquake
insurance, and shall contain a so-called New York standard non-contributing
mortgagee clause in favor of Lender providing that the loss thereunder shall be
payable to Lender.
 
(e)           All Policies provided for in Section 6.1 shall contain clauses or
endorsements to the effect that:
 
(i)           no act or negligence of Borrower, or anyone acting for Borrower,
or of any tenant or other occupant, or failure to comply with the provisions of
any Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;
 
(ii)           the Policies shall not be  canceled without at least thirty (30)
days’ written notice to Lender for property policies, and thirty (30) days’
written notice to Borrower as first named insured for liability policies; and
 
(iii)           Lender shall not be liable for any Insurance Premiums thereon or
subject to any assessments thereunder.
 
(f)           If at any time Lender is not in receipt of written evidence that
all Policies are in full force and effect, Lender shall have the right, without
notice to Borrower, to take such action as Lender deems necessary to protect its
interest in the Property, including, without limitation, the obtaining of such
insurance coverage as Lender in its sole discretion deems appropriate.  All
premiums incurred by Lender in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand and, until paid, shall be secured by the Mortgage and shall bear interest
at the Default Rate.
 
(g)           As an alternative to the Policies required to be maintained
pursuant to the preceding provisions of this Section 6.1, Borrower will not be
in default under this Section 6.1 if Borrower maintains (or causes to be
maintained) Policies which (i) have coverages, deductibles and/or other related
provisions other than those specified above and/or (ii) are provided by
insurance companies not meeting the credit ratings requirements set forth above
(any such Policy, a “Non-Conforming Policy”), provided, that, prior to obtaining
such Non-Conforming Policies (or permitting such Non-Conforming Policies to be
obtained), Borrower shall have (1) received Lender’s prior written consent
thereto and (2) if required by Lender, confirmed that Lender has received a
Rating Agency Confirmation with respect to any such Non-Conforming
Policy.  Notwithstanding the foregoing, Lender hereby reserves the right to deny
its consent to any Non-Conforming Policy regardless of whether or not Lender has
consented to the same on any prior occasion.
 
 
65

--------------------------------------------------------------------------------

 
 
(h)           Borrower shall cooperate with Lender in obtaining for Lender the
benefits of any Awards or insurance proceeds lawfully or equitably payable in
connection with the Property, and Lender shall be reimbursed for any expenses
incurred in connection therewith (including reasonable, actual attorneys’ fees
and disbursements, and the payment by Borrower of the expense of an appraisal on
behalf of Lender in case of a Casualty or Condemnation affecting the Property or
any part thereto) out of such Awards or insurance proceeds.
 
Section 6.2.                      Casualty.  If the Property shall be damaged or
destroyed, in whole or in part, by fire or other casualty (a “Casualty”),
Borrower shall give prompt notice of such damage to Lender and shall promptly
commence and diligently prosecute the completion of the Restoration of the
Property as nearly as possible to the condition the Property was in immediately
prior to such Casualty, with such alterations as may be reasonably approved by
Lender and otherwise in accordance with Section 6.4.  Borrower shall pay all
costs of such Restoration (including, without limitation, payment of all
deductibles under the Policies) whether or not such costs are covered by
insurance.  Lender may, but shall not be obligated to make proof of loss if not
made promptly by Borrower.  Borrower shall have the right to settle all claims
under the Policies jointly with Lender, provided that (a) no Event of Default
exists, (b) Borrower promptly and with commercially reasonable diligence
negotiates a settlement of any such claims and (c) the insurer with respect to
the Policy under which such claim is brought has not raised any act of the
insured as a defense to the payment of such claim.  If an Event of Default
exists, Lender shall, at its election, have the exclusive right to settle or
adjust any claims made under the Policies in the event of a Casualty.
 
Section 6.3.                      Condemnation.  Borrower shall promptly give
Lender notice of the actual or threatened commencement of any proceeding for the
Condemnation of the Property and shall deliver to Lender copies of any and all
papers served in connection with such proceedings.  Lender may participate in
any such proceedings, and Borrower shall from time to time deliver to Lender all
instruments requested by it to permit such participation.  Borrower shall, at
its expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings.  Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt.  Lender shall not be limited to the interest
paid on the Award by the condemning authority but shall be entitled to receive
out of the Award interest at the rate or rates provided herein or in the
Note.  If the Property or any portion thereof is taken by a condemning
authority, Borrower shall promptly commence and diligently prosecute the
Restoration of the Property and otherwise comply with the provisions of
Section 6.4.  Borrower shall pay all costs of Restoration whether or not such
costs are covered by the Net Proceeds.  If the Property is sold, through
foreclosure or otherwise, prior to the receipt by Lender of the Award, Lender
shall have the right, whether or not a deficiency judgment on the Note shall
have been sought, recovered or denied, to receive the Award, or a portion
thereof sufficient to pay the Debt.  Notwithstanding the foregoing or anything
to the contrary contained herein, if a Securitization has occurred and, in
accordance with the applicable terms and conditions hereof, the Condemnation Net
Proceeds are required to be applied to the Debt and the amount of such proceeds
applied to the Debt in connection therewith are insufficient under the REMIC
Requirements, Borrower shall, within five (5) days of demand by Lender, prepay
the principal amount of the Debt in an amount equal to such insufficiency plus
the amount of any then applicable Interest Shortfall (such payment, the
“Condemnation Payment”).
 
 
66

--------------------------------------------------------------------------------

 
 
Section 6.4.                      Restoration.  The following provisions shall
apply in connection with the Restoration:
 
(a)           If the Net Proceeds shall be less than Two Hundred Fifty Thousand
and No/100 Dollars ($250,000) and the costs of completing the Restoration shall
be less than Two Hundred Fifty Thousand and No/100 Dollars ($250,000), the Net
Proceeds will be disbursed by Lender to Borrower upon receipt, provided that all
of the conditions set forth in Section 6.4(b)(i) are met and Borrower delivers
to Lender a written undertaking to expeditiously commence and to satisfactorily
complete with due diligence the Restoration in accordance with the terms of this
Agreement.
 
(b)           If the Net Proceeds are equal to or greater than Two Hundred Fifty
Thousand and No/100 Dollars ($250,000) or the costs of completing the
Restoration is equal to or greater than Two Hundred Fifty Thousand and No/100
Dollars ($250,000), the Net Proceeds will be held by Lender and Lender shall
make the Net Proceeds available for the Restoration in accordance with the
provisions of this Section 6.4.
 
(i)           The Net Proceeds shall be made available to Borrower for
Restoration upon the approval of Lender in its sole discretion that the
following conditions are met:
 
 
(1)
no Event of Default shall have occurred and be continuing;

 
 
(2)
(1) in the event the Net Proceeds are insurance proceeds, less than
thirty percent (30%) of each of (i) fair market value of the Property as
reasonably determined by Lender, and (ii) rentable area of the Property has been
damaged, destroyed or rendered unusable as a result of a Casualty or (2) in the
event the Net Proceeds are condemnation proceeds, less than ten percent (10%) of
each of (i) the fair market value of the Property as reasonably determined by
Lender and (ii) rentable area of the Property is taken, such land is located
along the perimeter or periphery of the Property, no portion of the Improvements
is located on such land and such taking does not materially impair the existing
access to the Property;

 
 
(3)
Leases demising in the aggregate a percentage amount equal to or greater than
ninety percent (90%) of the total rentable space in the Property which has been
demised under executed and delivered Leases in effect as of the date of the
occurrence of such Casualty or Condemnation, whichever the case may be, shall
remain in full force and effect during and after the completion of the
Restoration, notwithstanding the occurrence of any such Casualty or
Condemnation, whichever the case may be, and will make all necessary repairs and
restorations thereto at their sole cost and expense;

 
 
67

--------------------------------------------------------------------------------

 
 
 
(4)
Borrower shall commence the Restoration as soon as reasonably practicable (but
in no event later than sixty (60) days after such Casualty or Condemnation,
whichever the case may be, occurs) and shall diligently pursue the same to
satisfactory completion in compliance with all applicable Legal Requirements,
including, without limitation, all applicable Environmental Laws, and the
applicable requirements of the Property Documents;

 
 
(5)
Lender shall be satisfied that any operating deficits, including all scheduled
payments of principal and interest under the Note, which will be incurred with
respect to the Property as a result of the occurrence of any such Casualty or
Condemnation, whichever the case may be, will be covered out of (1) the Net
Proceeds, (2) the insurance coverage referred to in Section 6.1(a)(iii), if
applicable, or (3) by other funds of Borrower;

 
 
(6)
Lender shall be satisfied that the Net Proceeds together with any cash or cash
equivalent deposited by Borrower with Lender are sufficient to cover the cost of
the Restoration;

 
 
(7)
Lender shall be satisfied that, upon the completion of the Restoration, the fair
market value and cash flow of the Property will not be less than the fair market
value and cash flow of the Property as the same existed immediately prior to the
applicable Casualty or Condemnation;

 
 
(8)
Lender shall be satisfied that the Restoration will be completed on or before
the earliest to occur of (1) six (6) months prior to the Maturity Date, (2) the
earliest date required for such completion under the terms of any Leases,
(3) such time as may be required under applicable Legal Requirements and the
Property Documents or (4) the expiration of the insurance coverage referred to
in Section 6.1(a)(iii);

 
 
(9)
Borrower and Guarantor shall execute and deliver to Lender a completion guaranty
in form and substance satisfactory to Lender and its counsel pursuant to the
provisions of which Borrower and Guarantor shall jointly and severally guaranty
to Lender the lien-free completion by Borrower of the Restoration in accordance
with the provisions of this Section 6.4(b);

 
 
(10)
the Property and the use thereof after the Restoration will be in compliance
with and permitted under all applicable Legal Requirements and the Property
Documents;

 
 
68

--------------------------------------------------------------------------------

 
 
 
(11)
the Restoration shall be done and completed by Borrower in an expeditious and
diligent fashion and in compliance with all applicable Legal Requirements and
the Property Documents;

 
 
(12)
Borrower shall deliver, or cause to be delivered, to Lender a signed detailed
budget approved in writing by Borrower’s architect or engineer stating the
entire cost of completing the Restoration, which budget shall be acceptable to
Lender;

 
 
(13)
the Property Documents will remain in full force and effect during and after the
Restoration and a Property Document Event shall not occur as a result of the
applicable Casualty, Condemnation and/or Restoration; and

 
 
(14)
if a Securitization has occurred, Lender shall be satisfied that making the Net
Proceeds available for Restoration shall be permitted pursuant to REMIC
Requirements and, in that regard, Lender may require Borrower to deliver a REMIC
Opinion in connection therewith.

 
(ii)           The Net Proceeds shall be held by Lender in an interest-bearing
account and, until disbursed in accordance with the provisions of this
Section 6.4(b), shall constitute additional security for the Debt and other
obligations under the Loan Documents.  The Net Proceeds (other than the Rent
Loss Proceeds)  shall be disbursed by Lender to, or as directed by, Borrower
from time to time during the course of the Restoration, upon receipt of evidence
satisfactory to Lender that (A) all materials installed and work and labor
performed (except to the extent that they are to be paid for out of the
requested disbursement) in connection with the Restoration have been paid for in
full, and (B) there exist no notices of pendency, stop orders, mechanic’s or
materialman’s liens or notices of intention to file same, or any other liens or
encumbrances of any nature whatsoever on the Property which have not either been
fully bonded to the satisfaction of Lender and discharged of record or in the
alternative fully insured to the satisfaction of Lender by the title company
issuing the Title Insurance Policy.
 
(iii)           All plans and specifications required in connection with the
Restoration shall be subject to prior review and acceptance in all respects by
Lender and by an independent consulting engineer selected by Lender (the
“Casualty Consultant”).  Lender shall have the use of the plans and
specifications and all permits, licenses and approvals required or obtained in
connection with the Restoration.  The identity of the contractors,
subcontractors and materialmen engaged in the Restoration, as well as the
contracts under which they have been engaged, shall be subject to prior review
and acceptance by Lender and the Casualty Consultant.  All costs and expenses
incurred by Lender in connection with making the Net Proceeds available for the
Restoration including, without limitation, reasonable counsel fees and
disbursements and the Casualty Consultant’s fees, shall be paid by Borrower.
 
 
69

--------------------------------------------------------------------------------

 
 
(iv)           In no event shall Lender be obligated to make disbursements of
the Net Proceeds in excess of an amount equal to the costs actually incurred
from time to time for work in place as part of the Restoration, as certified by
the Casualty Consultant, minus the Casualty Retainage.  The term “Casualty
Retainage” shall mean an amount equal to ten percent (10%) of the costs actually
incurred for work in place as part of the Restoration, as certified by the
Casualty Consultant, until the Restoration has been completed.  The Casualty
Retainage shall in no event, and notwithstanding anything to the contrary set
forth above in this Section 6.4(b), be less than the amount actually held back
by Borrower from contractors, subcontractors and materialmen engaged in the
Restoration.  The Casualty Retainage shall not be released until the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 6.4(b) and that all approvals
necessary for the re-occupancy and use of the Property have been obtained from
all appropriate governmental and quasi-governmental authorities, and Lender
receives evidence satisfactory to Lender that the costs of the Restoration have
been paid in full or will be paid in full out of the Casualty Retainage;
provided, however, that Lender will release the portion of the Casualty
Retainage being held with respect to any contractor, subcontractor or
materialman engaged in the Restoration as of the date upon which the Casualty
Consultant certifies to Lender that the contractor, subcontractor or materialman
has satisfactorily completed all work and has supplied all materials in
accordance with the provisions of the contractor’s, subcontractor’s or
materialman’s contract, the contractor, subcontractor or materialman delivers
the lien waivers and evidence of payment in full of all sums due to the
contractor, subcontractor or materialman as may be reasonably requested by
Lender or by the title company issuing the Title Insurance Policy, and Lender
receives an endorsement to the Title Insurance Policy insuring the continued
priority of the lien of the Mortgage and evidence of payment of any premium
payable for such endorsement.  If required by Lender, the release of any such
portion of the Casualty Retainage shall be approved by the surety company, if
any, which has issued a payment or performance bond with respect to the
contractor, subcontractor or materialman.
 
(v)           Lender shall not be obligated to make disbursements of the Net
Proceeds more frequently than once every calendar month.
 
(vi)           If at any time the Net Proceeds or the undisbursed balance
thereof shall not, in the opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made.  The Net Proceeds Deficiency deposited with Lender shall
be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 6.4(b) shall constitute additional security for the Debt and other
obligations under the Loan Documents.
 
(vii)           The excess, if any, of the Net Proceeds and the remaining
balance, if any, of the Net Proceeds Deficiency deposited with Lender after the
Casualty Consultant certifies to Lender that the Restoration has been completed
in accordance with the provisions of this Section 6.4(b), and the receipt by
Lender of evidence satisfactory to Lender that all costs incurred in connection
with the Restoration have been paid in full, shall be remitted by Lender to
Borrower, provided no Event of Default shall have occurred and shall be
continuing.
 
 
70

--------------------------------------------------------------------------------

 
 
(c)           All Net Proceeds not required (i) to be made available for the
Restoration or (ii) to be returned to Borrower as excess Net Proceeds pursuant
to Section 6.4(b)(vii) may be retained and applied by Lender in accordance with
Section 2.4.2 hereof toward the payment of the Debt whether or not then due and
payable in such order, priority and proportions as Lender in its sole discretion
shall deem proper, or, at the discretion of Lender, the same may be paid, either
in whole or in part, to Borrower for such purposes as Lender shall approve, in
its discretion.
 
(d)           In the event of foreclosure of the Mortgage, or other transfer of
title to the Property in extinguishment in whole or in part of the Debt all
right, title and interest of Borrower in and to the Policies that are not
blanket Policies then in force concerning the Property and all proceeds payable
thereunder shall thereupon vest in the purchaser at such foreclosure or Lender
or other transferee in the event of such other transfer of title.
 
VII           RESERVE FUNDS
 
Section 7.1.                      Required Repair Funds
 
7.1.1.  Deposits.  Borrower shall perform the repairs at the Property as more
particularly set forth on Schedule II hereto (such repairs hereinafter
collectively referred to as “Required Repairs”).  Borrower shall complete the
Required Repairs on or before the required deadline for each repair as set forth
on Schedule II.  It shall be an Event of Default under this Agreement if
(a) Borrower does not complete the Required Repairs by the required deadline for
each repair as set forth on Schedule II, or (b) Borrower does not satisfy each
condition contained in Section 7.1.2 hereof.  Upon the occurrence of such an
Event of Default, Lender, at its option, may withdraw all Required Repair Funds
from the Required Repair Account and Lender may apply such funds either to
completion of the Required Repairs or toward payment of the Debt in such order,
proportion and priority as Lender may determine in its sole
discretion.  Lender’s right to withdraw and apply Required Repair Funds shall be
in addition to all other rights and remedies provided to Lender under this
Agreement and the other Loan Documents.  On the Closing Date, Borrower shall
deposit with Lender the amount set forth on such Schedule II hereto to perform
the Required Repairs multiplied by 125%.  Amounts so deposited shall hereinafter
be referred to as the “Required Repair Fund” and the account in which such
amounts are held shall hereinafter be referred to as the “Required Repair
Account”.
 
7.1.2.  Release of Required Repair Funds.  Lender shall disburse to Borrower the
Required Repair Funds from the Required Repair Account from time to time, but
not more frequently than once in any thirty (30) day period, upon satisfaction
by Borrower of each of the following conditions:  (a) Borrower shall submit a
written request for payment to Lender at least thirty (30) days prior to the
date on which Borrower requests such payment be made and specifies the Required
Repairs to be paid, (b) on the date such request is received by Lender and on
the date such payment is to be made, no Default or Event of Default shall exist
and remain uncured, (c) Lender shall have received an Officer’s Certificate
(i) stating that all Required Repairs to be funded by the requested disbursement
have been completed in good and workmanlike manner and in accordance with all
applicable federal, state and local laws, rules and regulations, such Officer’s
Certificate to be accompanied by a copy of any license, permit or other approval
by any Governmental Authority required to commence and/or complete the Required
Repairs, (ii) identifying each Person that supplied materials or labor in
connection with the Required Repairs to be funded by the requested disbursement,
and (iii) stating that each such Person has been paid in full or will be paid in
full upon such disbursement, such Officer’s Certificate to be accompanied by
lien waivers or other evidence of payment satisfactory to Lender, (d) at
Lender’s option, a title search indicating that the Property is free from all
liens, claims and other encumbrances not previously approved by Lender, and
(e) Lender shall have received such other evidence as Lender shall reasonably
request that the Required Repairs to be funded by the requested disbursement
have been completed and are paid for or will be paid upon such disbursement to
Borrower.  Lender shall not be required to make disbursements from the Required
Repair Account unless such requested disbursement is in an amount greater than
$5,000 (or a lesser amount if the total amount in the Required Repair Account is
less than $5,000, in which case only one disbursement of the amount remaining in
the account shall be made) and such disbursement shall be made only upon
satisfaction of each condition contained in this Section 7.1.2.
 
 
71

--------------------------------------------------------------------------------

 
 
Section 7.2.                      Tax and Insurance Escrow Fund.  Borrower shall
pay to Lender on the Closing Date (unless the Closing Date is a Payment Date)
and on each Payment Date thereafter beginning on the second (2nd) Payment Date
(a) one-twelfth of the Taxes that Lender estimates will be payable during the
next ensuing twelve (12) months in order to accumulate with Lender sufficient
funds to pay all such Taxes at least thirty (30) days prior to their respective
due dates, and (b) at the option of Lender, if the liability or casualty Policy
maintained by Borrower covering the Property shall not constitute an approved
blanket or umbrella Policy in accordance with the applicable terms and
conditions hereof, one-twelfth of the Insurance Premiums that Lender estimates
will be payable for the renewal of the coverage afforded by the Policies upon
the expiration thereof in order to accumulate with Lender sufficient funds to
pay all such Insurance Premiums at least thirty (30) days prior to the
expiration of the Policies (said amounts in (a) and (b) above hereinafter called
the “Tax and Insurance Escrow Fund” and the account in which such amounts are
held shall hereinafter be referred to as the “Tax and Insurance Escrow
Account”).  In the event Lender shall elect, after the Closing Date, to collect
payments in escrow for Insurance Premiums, Borrower shall make a True Up Payment
with respect to the same into the Tax and Insurance Escrow Account.  The Tax and
Insurance Escrow Fund and the Monthly Debt Service Payment Amount, shall be
added together and shall be paid as an aggregate sum by Borrower to
Lender.  Lender will apply the Tax and Insurance Escrow Fund to payments of
Taxes and Insurance Premiums required to be made by Borrower pursuant to
Section 4.1.2 hereof and under the Mortgage.  In making any payment relating to
the Tax and Insurance Escrow Fund, Lender may do so according to any bill,
statement or estimate procured from the appropriate public office (with respect
to Taxes) or insurer or agent (with respect to Insurance Premiums), without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax, assessment, sale, forfeiture, tax lien or title or claim
thereof.  If the amount of the Tax and Insurance Escrow Fund shall exceed the
amounts due for Taxes and Insurance Premiums pursuant to Section 4.1.2 hereof,
Lender shall, in its sole discretion, return any excess to Borrower or credit
such excess against future payments to be made to the Tax and Insurance Escrow
Fund.  Any amount remaining in the Tax and Insurance Escrow Fund after the Debt
has been paid in full shall be returned to Borrower.  In allocating such excess,
Lender may deal with the Person shown on the records of Lender to be the owner
of the Property.  If at any time Lender reasonably determines that the Tax and
Insurance Escrow Fund is not or will not be sufficient to pay Taxes and
Insurance Premiums by the dates set forth in clauses (a) and (b) above, Lender
shall notify Borrower of such determination and Borrower shall, at Lender’s
option, make a True Up Payment with respect to such insufficiency into the
applicable the Tax and Insurance Escrow Fund and/or increase its monthly
payments to Lender by the amount that Lender estimates is sufficient to make up
the deficiency at least thirty (30) days prior to the due date of the Taxes
and/or thirty (30) days prior to expiration of the Policies, as the case may be.
 
 
72

--------------------------------------------------------------------------------

 
 
Section 7.3.                      Replacements and Replacement Reserve
 
7.3.1.  Replacement Reserve Fund.  Borrower shall pay to Lender on the Closing
Date (unless the Closing Date is a Payment Date) and on each Payment Date
thereafter beginning on the second (2nd) Payment Date of $1,759, which is the
amount (the “Replacement Reserve Monthly Deposit”) reasonably estimated by
Lender in its sole discretion to be due for replacements and repairs required to
be made to the Property during the calendar year (collectively, the
“Replacements”).  Amounts so deposited shall hereinafter be referred to as the
“Replacement Reserve Fund” and the account in which such amounts are held shall
hereinafter be referred to as the “Replacement Reserve Account”.  Lender may
reassess its estimate of the amount necessary for the Replacement Reserve Fund
from time to time, and may increase the monthly amounts required to be deposited
into the Replacement Reserve Fund upon thirty (30) days notice to Borrower if
Lender determines in its reasonable discretion that an increase is necessary to
maintain the proper maintenance and operation of the Property.
 
7.3.2.  Disbursements from Replacement Reserve Account.  Lender shall make
disbursements from the Replacement Reserve Fund as requested by Borrower, and
approved by Lender in its sole discretion, no more frequently than once in any
thirty (30) day period of no less than $5,000.00 upon delivery by Borrower of
Lender’s standard form of draw request accompanied by copies of paid invoices
for the amounts requested and, if required by Lender for requests in excess of
$10,000.00 for a single item, lien waivers and releases from all parties
furnishing materials and/or services in connection with the requested
payment.  Lender may require an inspection of the Property at Borrower’s expense
prior to making a monthly disbursement in order to verify completion of
replacements and repairs of items in excess of $10,000.00 for which
reimbursement is sought.
 
7.3.3.  Balance in the Replacement Reserve Account.  The insufficiency of any
balance in the Replacement Reserve Account shall not relieve Borrower from its
obligation to fulfill all preservation and maintenance covenants in the Loan
Documents.
 
Section 7.4.                      Rollover Reserve.
 
7.4.1.  Deposits to Rollover Reserve Fund.  Borrower shall pay to Lender on the
Closing Date (unless the Closing Date is a Payment Date) and on each Payment
Date thereafter beginning on the second (2nd) Payment Date the sum of  $5,674.17
(the “Monthly Rollover Reserve Deposit”).  In addition, Borrower shall pay to
Lender for deposit with Lender all funds received by Borrower in connection with
any cancellation, termination or surrender of any Lease, including, but not
limited to, any surrender or cancellation fees, buy-out fees, or reimbursements
for Tenant improvements and leasing commissions.  All such amounts so deposited
shall hereinafter be referred to as the “Rollover Reserve Fund” and the account
to which such amounts are held shall hereinafter be referred to as the “Rollover
Reserve Account”.
 
 
73

--------------------------------------------------------------------------------

 
 
7.4.2.  Withdrawal of Rollover Reserve Funds.  Lender shall make disbursements
from the Rollover Escrow Fund for Tenant improvement and leasing commission
obligations incurred by Borrower.  All such expenses shall be approved by Lender
in its sole discretion.  Lender shall make disbursements as requested by
Borrower on a monthly basis in increments of no less than $5,000.00 upon
delivery by Borrower of Lender’s standard form of draw request accompanied by
copies of paid invoices for the amounts requested and, if required by Lender for
requests in excess of $10,000.00 for a single item, lien waivers and releases
from all parties furnishing materials and/or services in connection with the
requested payment.  Lender may require an inspection of the Property at
Borrower’s expense prior to making a monthly disbursement in order to verify
completion of improvements in excess of $10,000.00 for which reimbursement is
sought.
 
Section 7.5.                      Excess Cash Flow Fund.  On each Monthly
Payment Date occurring after the occurrence and during the continuance of a
Trigger Period, other than a Trigger Period which consists solely of the Excess
Cash Flow TI/LC Trigger Period, Borrower shall deposit (or cause to be
deposited) into an Eligible Account with Lender or Servicer (the “Excess Cash
Flow Account”) an amount equal to the Excess Cash Flow generated by the Property
for the immediately preceding Interest Accrual Period (each such monthly deposit
being herein referred to as the “Monthly Excess Cash Flow Deposits” and the
amounts on deposit in the Excess Cash Flow Account being herein referred to as
the “Excess Cash Flow Funds”).  If a Trigger Period is in effect solely by
reason of the Excess Cash Flow TI/LC Reserve Trigger Period, then Excess Cash
Flow shall be deposited to the Excess Cash Flow TI/LC Reserve Account in
accordance with the provisions of Section 7.9 hereof.
 
Section 7.6.                      Operating Expense Fund;.  On the first Payment
Date occurring after each occurrence of a Trigger Period, Borrower shall make a
True Up Payment into the Operating Expense Account.  On each Payment Date
occurring on and after the occurrence and continuance of a Trigger Period,
Borrower shall deposit (or shall cause there to be deposited) into an account
held by Lender or Servicer (the “Operating Expense Account”) an amount equal to
the aggregate amount of Approved Operating Expenses and Approved Extraordinary
Expenses to be incurred by Borrower for the then current Interest Accrual Period
(such amount, the “Op Ex Monthly Deposit”).  Amounts deposited pursuant to this
Section 7.6 are referred to herein as the “Operating Expense Fund”.  Provided no
Event of Default has occurred and is continuing, Lender shall disburse the
Operating Expense Funds to Borrower to pay Approved Operating Expenses and/or
Approved Extraordinary Expenses upon Borrower’s request (which such request
shall be accompanied by an Officer’s Certificate detailing the applicable
expenses to which the requested disbursement relates and attesting that such
expense shall be paid with the requested disbursement).
 
 
74

--------------------------------------------------------------------------------

 
 
Section 7.7.                      The Accounts Generally
 
(a)           Borrower grants to Lender a first-priority perfected security
interest in each of the Accounts and any and all sums now or hereafter deposited
in the Accounts as additional security for payment of the Debt.  Until expended
or applied in accordance herewith, the Accounts and the funds deposited therein
shall constitute additional security for the Debt.  The provisions of this
Section 7.7 (together with the other related provisions of the other Loan
Documents) are intended to give Lender and/or Servicer “control” of the Accounts
and the Account Collateral and serve as a “security agreement” and a “control
agreement” with respect to the same, in each case, within the meaning of the
UCC.  Borrower acknowledges and agrees that the Accounts are subject to the sole
dominion, control and discretion of Lender, its authorized agents or designees,
subject to the terms hereof, and Borrower shall have no right of withdrawal with
respect to any Account except with the prior written consent of Lender or as
otherwise provided herein.  The funds on deposit in the Accounts shall not
constitute trust funds and may be commingled with other monies held by Lender.
 
(b)           Borrower shall not, without obtaining the prior written consent of
Lender, further pledge, assign or grant any security interest in the Accounts or
the sums deposited therein or permit any lien to attach thereto, or any levy to
be made thereon, or any UCC-1 Financing Statements, except those naming Lender
as the secured party, to be filed with respect thereto.  Borrower hereby
authorizes Lender to file a financing statement or statements under the UCC in
connection with any of the Accounts and the Account Collateral in the form
required to properly perfect Lender’s security interest therein.  Borrower
agrees that at any time and from time to time, at the expense of Borrower,
Borrower will promptly execute and deliver all further instruments and
documents, and take all further action, that may be reasonably necessary or
desirable, or that Lender may reasonably request, in order to perfect and
protect any security interest granted or purported to be granted hereby
(including, without limitation, any security interest in and to any Permitted
Investments) or to enable Lender to exercise and enforce its rights and remedies
hereunder with respect to any Account or Account Collateral.
 
(c)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, upon the occurrence and during the continuance of an
Event of Default, without notice from Lender or Servicer (i) Borrower shall have
no rights in respect of the Accounts, (ii) Lender may liquidate and transfer any
amounts then invested in Permitted Investments pursuant to the applicable terms
hereof to the Accounts or reinvest such amounts in other Permitted Investments
as Lender may reasonably determine is necessary to perfect or protect any
security interest granted or purported to be granted hereby or pursuant to the
other Loan Documents or to enable Lender to exercise and enforce Lender’s rights
and remedies hereunder or under any other Loan Document with respect to any
Account or any Account Collateral, and (iii) Lender shall have all rights and
remedies with respect to the Accounts and the amounts on deposit therein and the
Account Collateral as described in this Agreement and in the other Loan
Documents, in addition to all of the rights and remedies available to a secured
party under the UCC, and, notwithstanding anything to the contrary contained in
this Agreement or in the other Loan Documents, may apply the amounts of such
Accounts as Lender determines in its sole discretion including, but not limited
to, payment of the Debt.
 
(d)           The insufficiency of funds on deposit in the Accounts shall not
absolve Borrower of the obligation to make any payments, as and when due
pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.
 
 
75

--------------------------------------------------------------------------------

 
 
(e)           Borrower shall indemnify Lender and hold Lender harmless from and
against any and all actions, suits, claims, demands, liabilities, losses,
damages, obligations and costs and expenses (including litigation costs and
reasonable attorneys fees and expenses) arising from or in any way connected
with the Accounts, the sums deposited therein or the performance of the
obligations for which the Accounts were established, except to the extent
arising from the gross negligence or willful misconduct of Lender, its agents or
employees.  Borrower shall assign to Lender all rights and claims Borrower may
have against all Persons supplying labor, materials or other services which are
to be paid from or secured by the Accounts; provided, however, that Lender may
not pursue any such right or claim unless an Event of Default has occurred and
remains uncured.
 
(f)           Borrower and Lender (or Servicer on behalf of Lender) shall
maintain each applicable Account as an Eligible Account, except as otherwise
expressly agreed to in writing by Lender.  In the event that Lender or Servicer
no longer satisfies the criteria for an Eligible Institution, Borrower shall
cooperate with Lender in transferring the applicable Accounts to an institution
that satisfies such criteria.  Borrower hereby grants Lender power of attorney
(irrevocable for so long as the Loan is outstanding) with respect to any such
transfers and the establishment of accounts with a successor institution.
 
(g)           Interest accrued on any Account other than an Interest Bearing
Account shall not be required to be remitted either to Borrower or to any
Account and may instead be retained by Lender.  Lender or Servicer shall have
the right to invest amounts on deposit in the Accounts other than the Interest
Bearing Accounts in Permitted Investments as and to the extent elected by Lender
or Servicer.  Funds deposited in the Interest Bearing Accounts shall be invested
in Permitted Investments as provided for in Section 7.7(h) hereof.  Interest
accrued, if any, on sums on deposit in the Interest Bearing Accounts shall be
remitted to and become part of the applicable Account.  All such interest that
so becomes part of the applicable Account shall be disbursed in accordance with
the disbursement procedures contained herein applicable to such Account;
provided, however, that Lender may, at its election, retain any such interest
for its own account during the occurrence and continuance of an Event of
Default.
 
(h)           Sums on deposit in the Interest Bearing Accounts shall, upon
Borrower’s written request, be invested in Permitted Investments selected by
Lender or Servicer provided (i) such investments are then regularly offered by
Lender (or Servicer on behalf of Lender) for accounts of this size, category and
type (Borrower acknowledges that the Servicer or Lender may only offer as an
investment opportunity the right to place funds on deposit in the applicable
Accounts in an interest bearing account (bearing interest at the money market
rate)), (ii) such investments are permitted by applicable federal, State and
local rules, regulations and laws, (iii) the maturity date of the Permitted
Investment is not later than the date on which sums in the Interest Bearing
Accounts are required to be disbursed pursuant to the terms hereof, and (iv) no
Event of Default shall have occurred and be continuing.  All income earned from
the aforementioned Permitted Investments shall be property of Borrower and
Borrower hereby irrevocably authorizes and directs Lender (or Servicer on behalf
of Lender) to hold any income earned from the aforementioned Permitted
Investments as part of the applicable Interest Bearing Account.  Borrower shall
be responsible for payment of any federal, State or local income or other tax
applicable to income earned from Permitted Investments.  No other investments of
the sums on deposit in the Interest Bearing Accounts shall be permitted.  Lender
shall not be liable for any loss sustained on the investment of any funds in the
Interest Bearing Accounts.
 
 
76

--------------------------------------------------------------------------------

 
 
(i)           Borrower acknowledges and agrees that it solely shall be, and
shall at all times remain, liable to Lender or Servicer for all fees, charges,
costs and expenses in connection with the Accounts, this Agreement and the
enforcement hereof, including, without limitation, any monthly or annual fees or
charges as may be assessed by Lender or Servicer in connection with the
administration of the Accounts and the reasonable fees and expenses of legal
counsel to Lender and Servicer as needed to enforce, protect or preserve the
rights and remedies of Lender and/or Servicer under this Agreement.
 
Section 7.8.                      Letters of Credit
 
(a)           This Section shall apply to any Letters of Credit which are
permitted to be delivered pursuant to the express terms and conditions
hereof.  Other than in connection with any Letters of Credit delivered in
connection with the closing of the Loan, Borrower shall give Lender no less than
ten (10) days written notice of Borrower’s election to deliver a Letter of
Credit together with a draft of the proposed Letter of Credit and Borrower shall
pay to Lender all of Lender’s reasonable out-of-pocket costs and expenses in
connection therewith.  No party other than Lender shall be entitled to draw on
any such Letter of Credit.  In the event that any disbursement of any Reserve
Funds relates to a portion thereof provided through a Letter of Credit, any
“disbursement” of said funds as provided above shall be deemed to refer to
(i) Borrower providing Lender a replacement Letter of Credit in an amount equal
to the original Letter of Credit posted less the amount of the applicable
disbursement provided hereunder and (ii) Lender, after receiving such
replacement Letter of Credit, returning such original Letter of Credit to
Borrower; provided, that, no replacement Letter of Credit shall be required with
respect to the final disbursement of the applicable Reserve Funds such that no
further sums are required to be deposited in the applicable Reserve Funds.
 
(b)           Each Letter of Credit delivered hereunder shall be additional
security for the payment of the Debt.  Upon the occurrence and during the
continuance of an Event of Default, Lender shall have the right, at its option,
to draw on any Letter of Credit and to apply all or any part thereof to the
payment of the items for which such Letter of Credit was established or to apply
each such Letter of Credit to payment of the Debt in such order, proportion or
priority as Lender may determine.  Any such application to the Debt shall be
subject to the terms and conditions hereof relating to application of sums to
the Debt.  Lender shall have the additional rights to draw in full any Letter of
Credit:  (i) if Lender has received a notice from the issuing bank that the
Letter of Credit will not be renewed and a substitute Letter of Credit is not
provided at least forty five (45) days prior to the date on which the
outstanding Letter of Credit is scheduled to expire; (ii) if Lender has not
received a notice from the issuing bank that it has renewed the Letter of Credit
at least forty five (45) days prior to the date on which such Letter of Credit
is scheduled to expire and a substitute Letter of Credit is not provided at
least forty five (45) days prior to the date on which the outstanding Letter of
Credit is scheduled to expire; (iii) upon receipt of notice from the issuing
bank that the Letter of Credit will be terminated (except if the termination of
such Letter of Credit is permitted pursuant to the terms and conditions hereof
or a substitute Letter of Credit is provided by no later than forty five
(45) days prior to such termination); (iv) if Lender has received notice that
the bank issuing the Letter of Credit shall cease to be an Approved Bank and
Borrower has not substituted a Letter of Credit from an Approved Bank within
fifteen (15) days after notice; and/or (v) if the bank issuing the Letter of
Credit shall fail to (A) issue a replacement Letter of Credit in the event the
original Letter of Credit has been lost, mutilated, stolen and/or destroyed or
(B) consent to the transfer of the Letter of Credit to any Person designated by
Lender.  If Lender draws upon a Letter of Credit pursuant to the terms and
conditions of this Agreement, provided no Event of Default exists, Lender shall
apply all or any part thereof for the purposes for which such Letter of Credit
was established.  Notwithstanding anything to the contrary contained in the
above, Lender is not obligated to draw any Letter of Credit upon the happening
of an event specified in (i), (ii), (iii), (iv) or (v) above and shall not be
liable for any losses sustained by Borrower due to the insolvency of the bank
issuing the Letter of Credit if Lender has not drawn the Letter of Credit.
 
 
77

--------------------------------------------------------------------------------

 
 
Section 7.9.                      Excess Cash Flow TI/LC Reserve Funds
 
7.9.1.  Deposits to Excess Cash Flow TI/LC Reserve Fund.  During any Excess Cash
Flow TI/LC Reserve Trigger Period, Borrower shall deposit all Excess Cash Flow
on each Monthly Payment Date into an Eligible Account held by Lender or Servicer
(the “Excess Cash Flow TI/LC Reserve Account”) for tenant improvements and
leasing commissions that may be incurred following the date hereof.  Amounts
deposited pursuant to this Section 7.9 are referred to herein as the “Excess
Cash Flow TI/LC Reserve Funds”.  If Borrower, on or before the Monthly Payment
Date in June, 2012 and in compliance with the provisions of Section 7.8 hereof,
shall have delivered to Lender a Letter of Credit in the amount of the Excess
Cash Flow TI/LC Reserve Amount, then Lender shall hold such Letter of Credit in
accordance with the provisions of Section 7.8 hereof.
 
7.9.2.  Withdrawal of Excess Cash Flow TI/LC Reserve Funds.  So long as no
Trigger Period is then in effect other than an Excess Cash Flow TI/LC Reserve
Trigger Period, Lender shall disburse to Borrower the Excess Cash Flow TI/LC
Reserve Funds upon satisfaction by Borrower of each of the following
conditions:  Lender shall make disbursements from the Rollover Escrow Fund for
Tenant improvement and leasing commission obligations incurred by Borrower.  All
such expenses shall be approved by Lender in its sole discretion.  Lender shall
make disbursements as requested by Borrower on a monthly basis in increments of
no less than $5,000.00 upon delivery by Borrower of Lender’s standard form of
draw request accompanied by copies of paid invoices for the amounts requested
and, if required by Lender for requests in excess of $10,000.00 for a single
item, lien waivers and releases from all parties furnishing materials and/or
services in connection with the requested payment.  Lender may require an
inspection of the Property at Borrower’s expense prior to making a monthly
disbursement in order to verify completion of improvements in excess of
$10,000.00 for which reimbursement is sought.  If a Trigger Period is then in
effect for any reason other than an Excess Cash Flow TI/LC Reserve Trigger
Period, then Lender shall not be required to disburse any Excess Cash Flow TI/LC
Reserve Funds while such other cause(s) giving rise to a Trigger Period are
outstanding.
 
 
78

--------------------------------------------------------------------------------

 
 
VIII           DEFAULTS
 
Section 8.1.                      Event of Default
 
(a)           Each of the following events shall constitute an event of default
hereunder (an “Event of Default”):
 
(i)           if (A) any monthly Debt Service payment or the payment due on the
Maturity Date is not paid when due or (B) any other portion of the Debt is not
paid when due and such non-payment continues for five (5) days following notice
to Borrower that the same is due and payable;
 
(ii)           if any of the Taxes or Other Charges is not paid when the same is
due and payable except to the extent sums sufficient to pay such Taxes and Other
Charges have been deposited with Lender in accordance with the terms of this
Agreement and Lender’s access to such sums is not restricted or constrained in
any manner;
 
(iii)           if the Policies are not kept in full force and effect or if
evidence of the same is not delivered to Lender as required hereunder;
 
(iv)           if any of the representations or covenants contained in the SPE
Provisions, the ERISA Provisions, the Cash Management Provisions or the Transfer
Provisions are violated or breached;
 
(v)           if any representation, warranty or other statement or information
made or provided herein, in the other Loan Documents, in the Guaranty or in the
Environmental Indemnity or in any other guaranty, or in any certificate, report,
financial statement or other instrument or document furnished to Lender in
connection with the Loan shall have been false or misleading in any material
adverse respect when made;
 
(vi)           if (1) Borrower, any Principal, Sponsor or Guarantor shall
commence any case, proceeding or other action (A) under any Creditor’s Rights
Laws seeking to have an order for relief entered with respect to it, or seeking
to adjudicate it a bankrupt or insolvent, or seeking reorganization, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or
Borrower or any managing member or general partner of Borrower, any Principal,
Sponsor or Guarantor shall make a general assignment for the benefit of its
creditors; (2) there shall be commenced against Borrower or any managing member
or general partner of Borrower, any Principal, Sponsor or Guarantor any case,
proceeding or other action of a nature referred to in clause (1) above which
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
sixty (60) days; (3) there shall be commenced against Borrower, any Principal,
Sponsor or Guarantor any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets which results in the entry of any order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within sixty (60) days from the entry thereof;
(4) Borrower, any Principal, Sponsor or Guarantor shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (1), (2), or (3) above; or (5) Borrower, any
Principal, Sponsor or Guarantor shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due;
 
 
79

--------------------------------------------------------------------------------

 
 
(vii)           if Borrower attempts to assign its rights under this Agreement
or any of the other Loan Documents or any interest herein or therein in
contravention of the Loan Documents;
 
(viii)           if Borrower shall be in default beyond applicable notice and
grace periods under any other mortgage, deed of trust, deed to secure debt or
other security agreement covering any part of the Property whether it be
superior or junior in lien to the Mortgage;
 
(ix)           if the Property becomes subject to any mechanic’s, materialman’s
or other lien other than a lien for any Taxes not then due and payable and the
lien shall remain undischarged of record (by payment, bonding or otherwise) for
a period of thirty (30) days;
 
(x)           if any federal tax lien is filed against Borrower, any Principal,
Sponsor, Guarantor or the Property and same is not discharged of record (by
payment, bonding or otherwise) within thirty (30) days after same is filed;
 
(xi)           if Borrower shall fail to deliver to Lender, within ten (10) days
after request by Lender, the estoppel certificates required hereunder;
 
(xii)           if any default occurs under any guaranty or indemnity executed
in connection herewith (including, without limitation, the Environmental
Indemnity and/or the Guaranty) and such default continues after the expiration
of applicable grace periods, if any;
 
(xiii)           with respect to any term, covenant or provision set forth
herein which specifically contains a notice requirement or grace period, if
Borrower shall be in default under such term, covenant or condition after the
giving of such notice or the expiration of such grace period;
 
(xiv)           Intentionally omitted;
 
(xv)           if Borrower defaults under the Management Agreement beyond the
expiration of applicable notice and grace periods, if any, thereunder or if the
Management Agreement is canceled, terminated or surrendered, expires pursuant to
its terms or otherwise ceased to be in full force and effect, unless, in each
such case, Borrower, contemporaneously with such cancellation, termination,
surrendered, expiration or cessation, enters into a Replacement Management
Agreement with a Qualified Manager in accordance with the applicable terms and
provisions hereof;
 
(xvi)           if any of the representations or covenants set forth in
Section 3.1.35 or otherwise related to Prescribed Laws set forth herein are
violated or breached;
 
(xvii)           Intentionally omitted;
 
 
80

--------------------------------------------------------------------------------

 
 
(xviii)           if Borrower shall continue to be in Default under any of the
other terms, covenants or conditions of this Agreement not specified in this
Section 8.1(a) for ten (10) days after notice to Borrower from Lender, in the
case of any Default which can be cured by the payment of a sum of money, or for
thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably be cured within such thirty (30) day period and provided
further that Borrower shall have commenced to cure such Default within such
thirty (30) day period and thereafter diligently and expeditiously proceeds to
cure the same, such thirty (30) day period shall be extended for such time as is
reasonably necessary for Borrower in the exercise of due diligence to cure such
Default, such additional period not to exceed sixty (60) days;
 
(xix)           if there shall be default under any of the other Loan Documents
beyond any applicable cure periods contained in such documents or if any other
such event shall occur or condition shall exist, if the effect of such event or
condition is to accelerate the maturity of any portion of the Debt or to permit
Lender to accelerate the maturity of all or any portion of the Debt;
 
(xx)           Intentionally omitted;
 
(xxi)           Intentionally omitted;
 
(xxii)           Intentionally omitted;
 
(xxiii)           if (A) Borrower shall fail (beyond any applicable notice or
grace period) to pay any rent, additional rent or other charges payable under
any Property Document as and when payable thereunder, (B) Borrower defaults
under the Property Documents beyond the expiration of applicable notice and
grace periods, if any, thereunder, (C) any of the Property Documents are
amended, supplemented, replaced, restated or otherwise modified without Lender’s
prior written consent or if Borrower consents to a transfer of any party’s
interest thereunder without Lender’s prior written consent, (D) any Property
Document and/or the estate created thereunder is canceled, rejected, terminated,
surrendered or expires pursuant to its terms, unless in such case Borrower
enters into a replacement thereof in accordance with the applicable terms and
provisions hereof or (E) a Property Document Event occurs.
 
(b)           Upon the occurrence of an Event of Default (other than an Event of
Default described in Section 8.1(a)(vi) above with respect to Borrower or any
Principal) and at any time thereafter, in addition to any other rights or
remedies available to it pursuant to this Agreement and the other Loan Documents
or at law or in equity, Lender may take such action, without notice or demand,
that Lender deems advisable to protect and enforce its rights against Borrower
and in and to the Property, including, without limitation, declaring the Debt to
be immediately due and payable, and Lender may enforce or avail itself of any or
all rights or remedies provided in the Loan Documents against Borrower and the
Property, including, without limitation, all rights or remedies available at law
or in equity.  Upon any Event of Default described in Section 8.1(a)(vi) above
with respect to Borrower or Principal, the Debt and all other obligations of
Borrower hereunder and under the other Loan Documents shall immediately and
automatically become due and payable, without notice or demand, and Borrower
hereby expressly waives any such notice or demand, anything contained herein or
in any other Loan Document to the contrary notwithstanding.
 
 
81

--------------------------------------------------------------------------------

 
 
Section 8.2.                      Remedies
 
(a)           Upon the occurrence of an Event of Default, all or any one or more
of the rights, powers, privileges and other remedies available to Lender against
Borrower under this Agreement or any of the other Loan Documents executed and
delivered by, or applicable to, Borrower or at law or in equity may be exercised
by Lender at any time and from time to time, whether or not all or any of the
Debt shall be declared due and payable, and whether or not Lender shall have
commenced any foreclosure proceeding or other action for the enforcement of its
rights and remedies under any of the Loan Documents.  Any such actions taken by
Lender shall be cumulative and concurrent and may be pursued independently,
singularly, successively, together or otherwise, at such time and in such order
as Lender may determine in its sole discretion, to the fullest extent permitted
by law, without impairing or otherwise affecting the other rights and remedies
of Lender permitted by law, equity or contract or as set forth herein or in the
other Loan Documents.  Without limiting the generality of the foregoing,
Borrower agrees that if an Event of Default is continuing (i) Lender is not
subject to any “one action” or “election of remedies” law or rule, and (ii) all
liens and other rights, remedies or privileges provided to Lender shall remain
in full force and effect until Lender has exhausted all of its remedies against
the Property and the Mortgage has been foreclosed, sold and/or otherwise
realized upon in satisfaction of the Debt or the Debt has been paid in full.
 
(b)           Lender shall have the right from time to time to partially
foreclose the Mortgage in any manner and for any amounts secured by the Mortgage
then due and payable as determined by Lender in its sole discretion including,
without limitation, the following circumstances:  (i) in the event Borrower
defaults beyond any applicable grace period in the payment of one or more
scheduled payments of principal and interest, Lender may foreclose the Mortgage
to recover such delinquent payments, or (ii) in the event Lender elects to
accelerate less than the entire outstanding principal balance of the Loan,
Lender may foreclose the Mortgage to recover so much of the principal balance of
the Loan as Lender may accelerate and such other sums secured by the Mortgage as
Lender may elect.  Notwithstanding one or more partial foreclosures, the
Property shall remain subject to the Mortgage to secure payment of sums secured
by the Mortgage and not previously recovered.
 
(c)           Lender shall have the right from time to time to sever the Note
and the other Loan Documents into one or more separate notes, mortgages and
other security documents (the “Severed Loan Documents”) in such denominations
and priorities as Lender shall determine in its sole discretion for purposes of
evidencing and enforcing its rights and remedies provided hereunder.  Borrower
shall execute and deliver to Lender from time to time, promptly after the
request of Lender, a severance agreement and such other documents as Lender
shall request in order to effect the severance described in the preceding
sentence, all in form and substance reasonably satisfactory to Lender.  Borrower
hereby absolutely and irrevocably appoints Lender as its true and lawful
attorney, coupled with an interest, in its name and stead to make and execute
all documents necessary or desirable to effect the aforesaid severance, Borrower
ratifying all that its said attorney shall do by virtue thereof; provided,
however, Lender shall not make or execute any such documents under such power
until three (3) days after notice has been given to Borrower by Lender of
Lender’s intent to exercise its rights under such power.  Borrower shall be
obligated to pay any costs or expenses incurred in connection with the
preparation, execution, recording or filing of the Severed Loan Documents and
the Severed Loan Documents shall not contain any representations, warranties or
covenants not contained in the Loan Documents and any such representations and
warranties contained in the Severed Loan Documents will be given by Borrower
only as of the Closing Date.
 
 
82

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, any amounts recovered from the Property or any other
collateral for the Loan and/or paid to or received by Lender may, after an Event
of Default, be applied by Lender toward the Debt in such order, priority and
proportions as Lender in its sole discretion shall determine.
 
(e)           Lender may, but without any obligation to do so and without notice
to or demand on Borrower and without releasing Borrower from any obligation
hereunder or being deemed to have cured any Event of Default hereunder, make, do
or perform any obligation of Borrower hereunder in such manner and to such
extent as Lender may deem necessary.  Lender is authorized to enter upon the
Property for such purposes, or appear in, defend, or bring any action or
proceeding to protect its interest in the Property for such purposes, and the
cost and expense thereof (including reasonable attorneys’ fees to the extent
permitted by applicable law), with interest as provided in this Section, shall
constitute a portion of the Debt and shall be due and payable to Lender upon
demand.  All such costs and expenses incurred by Lender in remedying such Event
of Default or such failed payment or act or in appearing in, defending, or
bringing any action or proceeding shall bear interest at the Default Rate, for
the period after such cost or expense was incurred until the date of payment to
Lender.  All such costs and expenses incurred by Lender together with interest
thereon calculated at the Default Rate shall be deemed to constitute a portion
of the Debt and be secured by the liens, claims and security interests provided
to Lender under the Loan Documents and shall be immediately due and payable upon
demand by Lender therefore.
 
(f)           The rights, powers and remedies of Lender under this Agreement
shall be cumulative and not exclusive of any other right, power or remedy which
Lender may have against Borrower pursuant to this Agreement or the other Loan
Documents, or existing at law or in equity or otherwise.  Lender’s rights,
powers and remedies may be pursued singularly, concurrently or otherwise, at
such time and in such order as Lender may determine in Lender’s sole
discretion.  No delay or omission to exercise any remedy, right or power
accruing upon an Event of Default shall impair any such remedy, right or power
or shall be construed as a waiver thereof, but any such remedy, right or power
may be exercised from time to time and as often as may be deemed expedient.  A
waiver of one Default or Event of Default with respect to Borrower shall not be
construed to be a waiver of any subsequent Default or Event of Default by
Borrower or to impair any remedy, right or power consequent thereon.
 
 
83

--------------------------------------------------------------------------------

 
 
IX           NO SALE OR ENCUMBRANCE
 
Section 9.1.                      Prohibited Transfers
 
(a)           Borrower acknowledges that Lender has examined and relied on the
experience of Borrower and its stockholders, general partners, members,
principals and (if Borrower is a trust) beneficial owners in owning and
operating properties such as the Property in agreeing to make the Loan, and will
continue to rely on Borrower’s ownership of the Property as a means of
maintaining the value of the Property as security for repayment of the Debt and
the performance of the obligations contained in the Loan Documents.  Borrower
acknowledges that Lender has a valid interest in maintaining the value of the
Property so as to ensure that, should Borrower default in the repayment of the
Debt or the performance of the obligations contained in the Loan Documents,
Lender can recover the Debt by a sale of the Property.
 
(b)           It shall be an Event of Default hereof if, without the prior
written consent of Lender, a Sale or Pledge of the Property or any part thereof
or any legal or beneficial interest therein occurs, a Sale or Pledge of an
interest in any Restricted Party occurs and/or Borrower shall acquire any real
property in addition to the real property owned by Borrower as of the Closing
Date (each of the foregoing, collectively, a “Prohibited Transfer”), other than
(i) pursuant to Leases of space in the Improvements to Tenants in accordance
with the provisions hereof and (ii) as permitted pursuant to the express terms
of this Article IX.
 
(c)           A Prohibited Transfer shall include, but not be limited to, (i) an
installment sales agreement wherein Borrower agrees to sell the Property or any
part thereof for a price to be paid in installments; (ii) an agreement by
Borrower leasing all or a substantial part of the Property for other than actual
occupancy by a Tenant thereunder or a sale, assignment or other transfer of, or
the grant of a security interest in, Borrower’s right, title and interest in and
to any (A) Leases or any Rents or (B) the Property Documents; (iii) if a
Restricted Party is a corporation, any merger, consolidation or Sale or Pledge
of such corporation’s stock or the creation or issuance of new stock in one or a
series of transactions; (iv) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general or limited partner or any profits or
proceeds relating to such partnership interests or the creation or issuance of
new limited partnership interests; (v) if a Restricted Party is a limited
liability company, any merger or consolidation or the change, removal,
resignation or addition of a managing member or non-member manager (or if no
managing member, any member) or the Sale or Pledge of the membership interest of
any member or any profits or proceeds relating to such membership interest;
(vi) if a Restricted Party is a trust or nominee trust, any merger,
consolidation or the Sale or Pledge of the legal or beneficial interest in a
Restricted Party or the creation or issuance of new legal or beneficial
interests; (vii) the removal or the resignation of Manager (including, without
limitation, an Affiliated Manager) other than in accordance with the applicable
terms and conditions hereof; or (viii) any action for partition of the Property
(or any portion thereof or interest therein) or any similar action instituted or
prosecuted by Borrower or by any other Person, pursuant to any contractual
agreement or other instrument or under applicable law (including, without
limitation, common law) and/or any other action instituted by (or at the behest
of) Borrower or its Affiliates or consented to or acquiesced in by Borrower or
its Affiliates which results in a Property Document Event.
 
 
84

--------------------------------------------------------------------------------

 
 
Section 9.2.                      Permitted Equity Transfers.  Notwithstanding
the restrictions contained in this Article IX, the following equity transfers
shall be permitted without Lender’s consent:  (a) a transfer (but not a pledge)
by devise or descent or by operation of law upon the death of a Restricted Party
or any member, partner or shareholder of a Restricted Party, (b) the transfer
(but not the pledge), in one or a series of transactions, of the stock,
partnership interests or membership interests (as the case may be) in a
Restricted Party or (c) the sale, transfer or issuance of shares of common stock
in any Restricted Party that is a publicly traded entity, provided such shares
of common stock are listed on the New York Stock Exchange or another nationally
recognized stock exchange (provided, that, the foregoing provisions of this
clause (c) shall not be deemed to waive, qualify or otherwise limit Borrower’s
obligation to comply (or to cause the compliance with) the other covenants set
forth herein and in the other Loan Documents (including, without limitation, the
ERISA Provisions)); provided, further, that, with respect to the transfers
listed in clauses (a) and/or (b) above, (1) Lender shall receive not less than
thirty (30) days prior written notice of such transfers; (2) no such transfers
shall result in a change in Control of Sponsor, Guarantor or Affiliated Manager;
(3) after giving effect to such transfers, Sponsor shall (I) own at least a 51%
direct or indirect equity ownership interest in each of Borrower and any
Principal; (II) Control Borrower and any Principal and (III) control the
day-to-day operation of the Property; (4) after giving effect to such transfers,
the Property shall continue to be managed by Manager or a New Manager approved
in accordance with the applicable terms and conditions hereof; (5) in the case
of the transfer of any direct equity ownership interests in Borrower or in any
Principal, such transfers shall be conditioned upon continued compliance with
the SPE Provisions; and (6) such transfers shall be conditioned upon Borrower’s
ability to, after giving effect to the equity transfer in question (I) remake
the representations contained herein contained in the ERISA Provisions (and,
upon Lender’s request, Borrower shall deliver to Lender an Officer’s Certificate
containing such updated representations effective as of the date of the
consummation of the applicable equity transfer) and (II) continue to comply with
the ERISA Provisions.  Upon request from Lender, Borrower shall promptly provide
Lender a revised version of the organizational chart delivered to Lender in
connection with the Loan reflecting any equity transfer consummated in
accordance with this Section 9.2.
 
Section 9.3.                      Permitted Property Transfer Notwithstanding
the foregoing provisions of Section 9.1, at any time other than the
sixty (60) days prior to and following any Secondary Market Transaction, Lender
shall not unreasonably withhold consent to a one-time transfer of the Property
in its entirety to, and the related assumptions of the Loan by, any Person (a
“Transferee”) provided that each of the following terms and conditions are
satisfied:
 
(a)           no Default or Event of Default has occurred and is then
continuing;
 
(b)           Borrower shall have (1) delivered written notice to Lender of the
terms of such prospective transfer not less than sixty (60) days before the date
on which such transfer is scheduled to close and, concurrently therewith, all
such information concerning the proposed Transferee as Lender shall reasonably
require and (2) paid to Lender a non-refundable processing fee in the amount of
$25,000.  Lender shall have the right to approve or disapprove the proposed
transfer based on its then current underwriting and credit requirements for
similar loans secured by similar properties which loans are sold in the
secondary market, such approval not to be unreasonably withheld.  In determining
whether to give or withhold its approval of the proposed transfer, Lender shall
consider the experience and track record of Transferee and its principals in
owning and operating facilities similar to the Property, the financial strength
of Transferee and its principals, the general business standing of Transferee
and its principals and Transferee’s and its principals’ relationships and
experience with contractors, vendors, Tenants, lenders and other business
entities; provided, however, that, notwithstanding Lender’s agreement to
consider the foregoing factors in determining whether to give or withhold such
approval, such approval shall be given or withheld based on what Lender
determines to be commercially reasonable and, if given, may be given subject to
such conditions as Lender may deem reasonably appropriate;
 
 
85

--------------------------------------------------------------------------------

 
 
(c)           Borrower shall have paid to Lender, concurrently with the closing
of such prospective transfer, (1) a non-refundable assumption fee in an amount
equal to one percent (1%) of the then outstanding principal balance of the Loan,
(2) all out-of-pocket costs and expenses, including reasonable attorneys’ fees,
incurred by Lender in connection therewith and (3) all fees, costs and expenses
of all third parties and the Rating Agencies incurred in connection therewith;
 
(d)           Transferee assumes and agrees to pay the Debt as and when due
subject to the provisions of Section 10.7 hereof and, prior to or concurrently
with the closing of such transfer, Transferee and its constituent partners,
members, shareholders, Affiliates or sponsors as Lender may require, shall
execute, without any cost or expense to Lender, such documents and agreements as
Lender shall reasonably require to evidence and effectuate said assumption and
an Affiliate of Transferee reasonably acceptable to Lender (but in all events
able to satisfy the net worth, liquidity and other similar covenants in the
Guaranty (unless otherwise agreed to by Lender)) shall execute a recourse
guaranty and an environmental indemnity in form and substance identical to the
Guaranty and Environmental Indemnity, respectively, with such changes to each of
the foregoing as may be reasonably required by Lender;
 
(e)           Borrower and Transferee, without any cost to Lender, shall furnish
any information requested by Lender for the preparation of, and hereby
authorizes Lender to file, new financing statements and financing statement
amendments and other documents to the fullest extent permitted by applicable
Legal Requirements, and shall execute any additional documents reasonably
requested by Lender;
 
(f)           Borrower shall have delivered to Lender, without any cost or
expense to Lender, such endorsements to Lender’s Title Insurance Policy insuring
that fee simple or leasehold title to the Property, as applicable, is vested in
Transferee (subject to Permitted Encumbrances), hazard insurance endorsements or
certificates and other similar materials as Lender may deem necessary at the
time of the transfer, all in form and substance satisfactory to Lender;
 
(g)           Transferee shall have furnished to Lender all appropriate papers
evidencing Transferee’s organization and good standing, and the qualification of
the signers to execute the assumption of the Debt, which papers shall include
certified copies of all documents relating to the organization and formation of
Transferee and of the entities, if any, which are partners or members of
Transferee.  Transferee and such constituent partners, members or shareholders
of Transferee (as the case may be), as Lender shall require, shall be a Special
Purpose Entity;
 
 
86

--------------------------------------------------------------------------------

 
 
(h)           Transferee shall assume the obligations of Borrower under any
Management Agreement or provide a Replacement Management Agreement with a
Qualified Manager and assign to Lender as additional security such Replacement
Management Agreement;
 
(i)           Transferee shall furnish to Lender a REMIC Opinion and an
additional opinion of counsel satisfactory to Lender and its counsel (i) that
Transferee’s formation documents provide for the matters described in
subparagraph (g) above, (ii) that the assumption of the Debt has been duly
authorized, executed and delivered, and that the assumption agreement and the
other Loan Documents are valid, binding and enforceable against Transferee in
accordance with their terms, (iii) that Transferee and any entity which is a
controlling stockholder, member or general partner of Transferee, have been duly
organized, and are in existence and good standing and (iv) with respect to such
other matters as Lender may reasonably request;
 
(j)           if required by Lender, Lender shall have received (A) a Rating
Agency Confirmation with respect to such transfer and (B) evidence that the
proposed transfer will not result in a Property Document Event; and
 
(k)           Borrower’s obligations under the contract of sale pursuant to
which the transfer is proposed to occur shall expressly be subject to the
satisfaction of the terms and conditions of this Section 9.3.
 
Section 9.4.                      Lender’s Rights.  Lender reserves the right to
condition the consent to a Prohibited Transfer requested hereunder upon (a) a
modification of the terms hereof and on assumption of this Agreement and the
other Loan Documents as so modified by the proposed transfer, (b) payment of
(A) a transfer fee of one percent (1%) of the then outstanding principal balance
of the Loan, (B) all out-of-pocket costs and expenses, including reasonable
attorneys’ fees, incurred by Lender in connection therewith and (C) all fees,
costs and expenses of all third parties and the Rating Agencies incurred in
connection therewith; (c) receipt of a Rating Agency Confirmation with respect
to such transfer, (iv) the proposed transferee’s continued compliance with the
covenants set forth in this Agreement, including, without limitation, the SPE
Provisions, and/or (v) such other conditions and/or legal opinions as Lender
shall determine in its sole discretion to be in the interest of Lender.  All
expenses incurred by Lender and the Rating Agencies shall be payable by Borrower
whether or not Lender consents to such transfer.  Lender shall not be required
to demonstrate any actual impairment of its security or any increased risk of
default hereunder in order to declare the Debt immediately due and payable upon
a transfer without Lender’s consent.  This provision shall apply to every
Prohibited Transfer, whether or not Lender has consented to any previous
Prohibited Transfer.
 
Section 9.5.                      OFAC, Patriot Act and Transfers.  Borrower
shall (and shall cause its direct and indirect constituent owners and Affiliates
to) (a) at all times comply with the representations and covenants contained in
Section 3.1.35 and with those relating to Prescribed Laws such that the same
remain true, correct and not violated or breached and (b) not permit a
Prohibited Transfer to occur and shall cause the ownership requirements
specified in this Article IX (including, without limitation, those stipulated in
Section 9.2 hereof) to be complied with at all times.  Borrower hereby
represents that, other than in connection with the Loan, the Loan Documents and
any Permitted Encumbrances, as of the date hereof, there exists no Sale or
Pledge of (i) the Property or any part thereof or any legal or beneficial
interest therein or (ii) any interest in any Restricted Party.
 
 
87

--------------------------------------------------------------------------------

 
 
X           SPECIAL PROVISIONS
 
Section 10.1.                      Securitization
 
(a)           Lender shall have the right (i) to assign, transfer, sell or
otherwise dispose of Lender’s right, title and interest in and to (including,
without limitation, its obligations under) all or any portion of the Loan and
the Loan Documents, (ii) to sell participation interests in the Loan (or any
portion thereof and/or interest therein) or (iii) to securitize the Loan (or any
portion thereof and/or interest therein) in a single asset securitization or a
pooled asset securitization.  The transaction referred to in clauses (i),
(ii) and (iii) above shall hereinafter be referred to collectively as “Secondary
Market Transactions” and the transactions referred to in clause (iii) shall
hereinafter be referred to as a “Securitization”.  Any certificates, notes or
other securities issued in connection with a Securitization are hereinafter
referred to as “Securities”.
 
(b)           If requested by Lender, Borrower shall assist Lender in satisfying
the market standards to which Lender customarily adheres or which may be
reasonably required in the marketplace or by the Rating Agencies in connection
with any Secondary Market Transactions, including, without limitation, to:
 
(i)           provide (A) updated financial and other information with respect
to the Property, the business operated at the Property, Borrower, Guarantor,
Sponsor, Principal and Manager, (B) updated budgets relating to the Property,
and (C) updated appraisals, market studies, environmental reviews (Phase I’s
and, if appropriate, Phase II’s), property condition reports and other due
diligence investigations of the Property (the “Updated Information”), together,
if customary, with appropriate verification of the Updated Information through
letters of auditors or opinions of counsel acceptable to Lender and the Rating
Agencies and (D) revisions to and other agreements with respect to the Property
Documents in form and substance acceptable to Lender and the Rating Agencies;
 
(ii)           provide new and/or updated opinions of counsel, which may be
relied upon by Lender, the Rating Agencies and their respective counsel, agents
and representatives, as to substantive non-consolidation, fraudulent conveyance,
matters of Delaware or Maryland (as applicable) and federal bankruptcy law
relating to limited liability companies, true sale and any other opinion
customary in Secondary Market Transactions or required by the Rating Agencies
with respect to the Property, Borrower and Borrower’s Affiliates, which counsel
and opinions shall be satisfactory in form and substance to Lender and the
Rating Agencies;
 
(iii)           if required by any Rating Agency, use commercially reasonable
efforts to deliver such additional Tenant estoppel letters, subordination
agreements or other agreements from parties to agreements that affect the
Property, which estoppel letters, subordination agreements or other agreements
shall be reasonably satisfactory to Lender and the Rating Agencies;
 
 
88

--------------------------------------------------------------------------------

 
 
(iv)           provide updated, as of the closing date of the Secondary Market
Transaction, representations and warranties made in the Loan Documents and such
additional representations and warranties as the Rating Agencies may require;
 
(v)           execute such amendments to the Loan Documents, the Property
Documents and Borrower’s or any Principal’s organizational documents as may be
reasonably requested by Lender or requested by the Rating Agencies or otherwise
to effect any Secondary Market Transaction, including, without limitation,
(A) to provide for a non-economic “golden member” and/or “independent director”
provisions, in each case, in accordance with the applicable requirements of the
Rating Agencies, (B) bifurcating the Loan into two or more components and/or
additional separate notes and/or creating additional senior/subordinate note
structure(s) (any of the foregoing, a “Loan Bifurcation”) and (C) to modify all
operative dates (including but not limited to payment dates, interest period
start dates and end dates, etc.) under the Loan Documents, by up to ten
(10) days; provided, however, that Borrower shall not be required to so modify
or amend any Loan Document if such modification or amendment would change the
interest rate, the stated maturity (except as provided in subclause (C) above)
or the amortization of principal set forth herein, except in connection with a
Loan Bifurcation which may result in varying fixed interest rates and
amortization schedules, but which shall have the same initial weighted average
coupon of the original Note.;
 
(vi)           if requested by Lender, review any information regarding the
Property, Borrower, Principal, the Manager and the Loan which is contained in a
preliminary or final private placement memorandum, prospectus, prospectus
supplement (including any amendment or supplement to either thereof), or other
disclosure document to be used by Lender or any affiliate thereof; and
 
(vii)           supply to Lender such documentation, financial statements and
reports in form and substance required in order to comply with any applicable
securities laws.
 
(c)           Intentionally omitted.
 
(d)           Intentionally omitted
 
(e)           Intentionally omitted
 
(f)           Upon request, Borrower shall furnish to Lender from time to time
such financial data and financial statements as Lender determines to be
necessary, advisable or appropriate for complying with any applicable legal
requirements (including those applicable to Lender or any Servicer (including,
without limitation and to the extent applicable, Regulation AB)) within the
timeframes necessary, advisable or appropriate in order to comply with such
legal requirements.
 
 
89

--------------------------------------------------------------------------------

 
 
Section 10.2.                      Mezzanine Option
 
.  Lender shall have the option (the “Mezzanine Option”) at any time to divide
the Loan into two parts, a mortgage loan and a mezzanine loan, provided, that
(i) the total loan amounts for such mortgage loan and such mezzanine loan shall
equal the then outstanding amount of the Loan immediately prior to Lender’s
exercise of the Mezzanine Option, and (ii) the weighted average interest rate of
such mortgage loan and mezzanine loan shall initially equal the Interest
Rate.  Borrower shall, at Borrower’s sole cost and expense, cooperate with
Lender in Lender’s exercise of the Mezzanine Option in good faith and in a
timely manner, which such cooperation shall include, but not be limited to,
(i) executing such amendments to the Loan Documents and Borrower or any
Principal’s organizational documents as may be reasonably requested by Lender or
requested by the Rating Agencies, (ii) creating one or more SPE Entities (the
“Mezzanine Borrower”), which such Mezzanine Borrower shall (A) own, directly or
indirectly, 100% of the equity ownership interests in Borrower (the “Equity
Collateral”), and (B) together with such constituent equity owners of such
Mezzanine Borrower as may be designated by Lender, execute such agreements,
instruments and other documents as may be required by Lender in connection with
the mezzanine loan (including, without limitation, a promissory note evidencing
the mezzanine loan and a pledge and security agreement pledging the Equity
Collateral to Lender as security for the mezzanine loan); and (iii) delivering
such opinions, title endorsements, UCC title insurance policies, documents and
other materials as may be required by Lender or the Rating Agencies.
 
Section 10.3.                      Disclosure
 
(a)           Borrower (on its own behalf and on behalf of each of Guarantor and
Sponsor) understands that information provided to Lender by Borrower, any of
Guarantor or Sponsor and/or their respective agents, counsel and representatives
may be (i) included in (A) the Disclosure Documents and (B) filings under the
Securities Act and/or the Exchange Act and (ii) made available to Investors, the
Rating Agencies and service providers, in each case, in connection with any
Secondary Market Transaction.
 
(b)           Borrower shall indemnify Lender and its officers, directors,
partners, employees, representatives, agents and affiliates against any losses,
claims, damages or liabilities (collectively, the “Liabilities”) to which Lender
and/or its officers, directors, partners, employees, representatives, agents
and/or affiliates may become subject in connection with any Disclosure Document
and/or any Covered Rating Agency Information, in each case, insofar as such
Liabilities arise out of or are based upon any untrue statement of any material
fact in the Provided Information and/or arise out of or are based upon the
omission to state a material fact in the Provided Information required to be
stated therein or necessary in order to make the statements in the applicable
Disclosure Document and/or Covered Rating Agency Information, in light of the
circumstances under which they were made, not misleading.
 
(c)           The Indemnifying Persons agree to provide, in connection with the
Securitization, an indemnification agreement (i) certifying that (A) the
Indemnifying Persons have carefully examined the Disclosure Documents,
including, without limitation, the sections entitled “Risk Factors”, “Special
Considerations”, “Description of the Mortgages”, “Description of the Mortgage
Loans and Mortgaged Property”, “The Manager”, “The Borrower” and “Certain Legal
Aspects of the Mortgage Loan”, and (B) such sections and such other information
in the Disclosure Documents (to the extent such information relates to or
includes any Provided Information or any information regarding the Property,
Borrower, Manager and/or the Loan) (collectively with the Provided Information,
the “Covered Disclosure Information”) do not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made, in the light of the circumstances under which they were made,
not misleading, (ii) jointly and severally indemnifying the Indemnified Persons
for any Liabilities to which any such Indemnified Person may become subject
insofar as the Liabilities arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in the Covered
Disclosure Information or arise out of or are based upon the omission or alleged
omission to state in the Covered Disclosure Information a material fact required
to be stated therein or necessary in order to make the statements in the Covered
Disclosure Information, in light of the circumstances under which they were
made, not misleading and (iii) agreeing to reimburse each Indemnified Person for
any legal or other expenses incurred by such Indemnified Person, as they are
incurred, in connection with investigating or defending the Liabilities.  This
indemnity agreement will be in addition to any liability which Borrower may
otherwise have.  Moreover, the indemnification provided for in clauses (ii) and
(iii) above shall be effective whether or not an indemnification agreement
described in clause (i) above is provided.
 
 
90

--------------------------------------------------------------------------------

 
 
(d)           In connection with filings under Exchange Act and/or the
Securities Act, the Indemnifying Persons jointly and severally agree to
indemnify (i) the Indemnified Persons for Liabilities to which any such
Indemnified Person may become subject insofar as the Liabilities arise out of or
are based upon any untrue statement or alleged untrue statement of any material
fact in the Covered Disclosure Information, or the omission or alleged omission
to state in the Covered Disclosure Information a material fact required to be
stated therein or necessary in order to make the statements in the Covered
Disclosure Information, in light of the circumstances under which they were
made, not misleading and (ii) reimburse each Indemnified Person for any legal or
other expenses incurred by such Indemnified Persons, as they are incurred, in
connection with defending or investigating the Liabilities.
 
(e)           Promptly after receipt by an Indemnified Person of notice of any
claim or the commencement of any action, the Indemnified Person shall, if a
claim in respect thereof is to be made against any Indemnifying Person, notify
such Indemnifying Person in writing of the claim or the commencement of that
action; provided, however, that the failure to notify such Indemnifying Person
shall not relieve it from any liability which it may have under the
indemnification provisions of this Section 10.3 except to the extent that it has
been materially prejudiced by such failure and, provided further that the
failure to notify such Indemnifying Person shall not relieve it from any
liability which it may have to an Indemnified Person otherwise than under the
provisions of this Section 10.3.  If any such claim or action shall be brought
against an Indemnified Person, and it shall notify any Indemnifying Person
thereof, such Indemnifying Person shall be entitled to participate therein and,
to the extent that it wishes, assume the defense thereof with counsel reasonably
satisfactory to the Indemnified Person.  After notice from any Indemnifying
Person to the Indemnified Person of its election to assume the defense of such
claim or action, such Indemnifying Person shall not be liable to the Indemnified
Person for any legal or other expenses subsequently incurred by the Indemnified
Person in connection with the defense thereof except as provided in the
following sentence; provided, however, if the defendants in any such action
include both an Indemnifying Person, on the one hand, and one or more
Indemnified Persons on the other hand, and an Indemnified Person shall have
reasonably concluded that there are any legal defenses available to it and/or
other Indemnified Persons that are different or in addition to those available
to the Indemnifying Person, the Indemnified Person or Persons shall have the
right to select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such Indemnified Person
or Persons.  The Indemnified Person shall instruct its counsel to maintain
reasonably detailed billing records for fees and disbursements for which such
Indemnified Person is seeking reimbursement hereunder and shall submit copies of
such detailed billing records to substantiate that such counsel’s fees and
disbursements are solely related to the defense of a claim for which the
Indemnifying Person is required hereunder to indemnify such Indemnified
Person.  No Indemnifying Person shall be liable for the expenses of more than
one (1) such separate counsel unless such Indemnified Person shall have
reasonably concluded that there may be legal defenses available to it that are
different from or additional to those available to another Indemnified Person.
 
 
91

--------------------------------------------------------------------------------

 
 
(f)           Without the prior consent of Guggenheim (which consent shall not
be unreasonably withheld), no Indemnifying Person shall settle or compromise or
consent to the entry of any judgment in any pending or threatened claim, action,
suit or proceeding in respect of which indemnification may be sought hereunder
(whether or not any Indemnified Person is an actual or potential party to such
claim, action, suit or proceeding) unless the Indemnifying Person shall have
given Guggenheim reasonable prior notice thereof and shall have obtained an
unconditional release of each Indemnified Person hereunder from all liability
arising out of such claim, action, suit or proceedings.  As long as an
Indemnifying Person has complied with its obligations to defend and indemnify
hereunder, such Indemnifying Person shall not be liable for any settlement made
by any Indemnified Person without the consent of such Indemnifying Person (which
consent shall not be unreasonably withheld).
 
(g)           The Indemnifying Persons agree that if any indemnification or
reimbursement sought pursuant to this Section 10.3 is finally judicially
determined to be unavailable for any reason or is insufficient to hold any
Indemnified Person harmless (with respect only to the Liabilities that are the
subject of this Section 10.3), then the Indemnifying Persons, on the one hand,
and such Indemnified Person, on the other hand, shall contribute to the
Liabilities for which such indemnification or reimbursement is held unavailable
or is insufficient:  (x) in such proportion as is appropriate to reflect the
relative benefits to the Indemnifying Persons, on the one hand, and such
Indemnified Person, on the other hand, from the transactions to which such
indemnification or reimbursement relates; or (y) if the allocation provided by
clause (x) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (x)
but also the relative faults of the Indemnifying Persons, on the one hand, and
all Indemnified Persons, on the other hand, as well as any other equitable
considerations.  Notwithstanding the provisions of this Section 10.3, (A) no
party found liable for a fraudulent misrepresentation shall be entitled to
contribution from any other party who is not also found liable for such
fraudulent misrepresentation, and (B) the Indemnifying Persons agree that in no
event shall the amount to be contributed by the Indemnified Persons collectively
pursuant to this paragraph exceed the amount of the fees (by underwriting
discount or otherwise) actually received by the Indemnified Persons in
connection with the closing of the Loan or the Securitization.
 
(h)           The Indemnifying Persons agree that the indemnification,
contribution and reimbursement obligations set forth in this Section 10.3 shall
apply whether or not any Indemnified Person is a formal party to any lawsuits,
claims or other proceedings.  The Indemnifying Persons further agree that the
Indemnified Persons are intended third party beneficiaries under this
Section 10.3.
 
 
92

--------------------------------------------------------------------------------

 
 
(i)           The liabilities and obligations of the Indemnified Persons and the
Indemnifying Persons under this Section 10.3 shall survive the termination of
this Agreement and the satisfaction and discharge of the Debt.
 
Section 10.4.                      Reserves/Escrows.  In the event that
Securities are issued in connection with the Loan, all funds held by Lender in
escrow or pursuant to reserves in accordance with this Agreement and the other
Loan Documents shall be deposited in “eligible accounts” at “eligible
institutions” and, to the extent applicable, invested in “permitted investments”
as then defined and required by the Rating Agencies.
 
Section 10.5.                      Conversion to Registered Form.  At the
request of Lender, Borrower shall appoint, as its agent, a registrar and
transfer agent (the “Registrar”) reasonably acceptable to Lender which shall
maintain, subject to such reasonable regulations as it shall provide, such books
and records as are necessary for the registration and transfer of the Note in a
manner that shall cause the Note to be considered to be in registered form for
purposes of Section 163(f) of the IRS Code.  The option to convert the Note into
registered form once exercised may not be revoked.  Any agreement setting out
the rights and obligation of the Registrar shall be subject to the reasonable
approval of Lender.  Borrower may revoke the appointment of any particular
person as Registrar, effective upon the effectiveness of the appointment of a
replacement Registrar.  The Registrar shall not be entitled to any fee from
Borrower or Lender or any other lender in respect of transfers of the Note and
other Loan Documents.
 
Section 10.6.                      General Indemnification
 
10.6.1.  General Indemnification.  Borrower shall, at its sole cost and expense,
protect, defend, indemnify, release and hold harmless the Indemnified Parties
from and against any and all Losses imposed upon or incurred by or asserted
against any Indemnified Parties and directly or indirectly arising out of or in
any way relating to any one or more of the following:  (a) any accident, injury
to or death of persons or loss of or damage to property occurring in, on or
about the Property or any part thereof or on the adjoining sidewalks, curbs,
adjacent property or adjacent parking areas, streets or ways; (b) any use,
nonuse or condition in, on or about the Property or any part thereof or on the
adjoining sidewalks, curbs, adjacent property or adjacent parking areas, streets
or ways; (c) performance of any labor or services or the furnishing of any
materials or other property in respect of the Property or any part thereof;
(d) any failure of the Property to be in compliance with any applicable Legal
Requirements; (e) any and all claims and demands whatsoever which may be
asserted against Lender by reason of any alleged obligations or undertakings on
its part to perform or discharge any of the terms, covenants, or agreements
contained in any Lease or any Property Document; (f) the payment of any
commission, charge or brokerage fee to anyone (other than a broker or other
agent retained by Lender) which may be payable in connection with the funding of
the Loan evidenced by the Note and secured by the Mortgage; (g) any breach by
Borrower of its obligations under, or any material misrepresentation by Borrower
contained in, this Agreement or the other Loan Documents, (h) the use or
intended use of the proceeds of the Loan and/or (i) the holding or investing of
the funds on deposit in the Reserve Funds or the performance of any work or the
disbursement of funds in each case in connection with the Reserve Funds, except
to the extent that such Indemnified Liabilities arose from the gross negligence,
illegal acts, fraud or willful misconduct of Lender.  Any amounts payable to
Lender by reason of the application of this Section shall become immediately due
and payable and shall bear interest at the Default Rate from the date loss or
damage is sustained by Lender until paid.
 
 
93

--------------------------------------------------------------------------------

 
 
10.6.2.  Mortgage and Intangible Tax Indemnification.  Borrower shall, at its
sole cost and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all Losses imposed upon or incurred
by or asserted against any Indemnified Parties and directly or indirectly
arising out of or in any way relating to any tax on the making and/or recording
of the Mortgage, the Note or any of the other Loan Documents.
 
10.6.3.  ERISA Indemnification.  Borrower shall, at its sole cost and expense,
protect, defend, indemnify, release and hold harmless the Indemnified Parties
from and against any and all Losses (including, without limitation, reasonable
attorneys’ fees and costs incurred in the investigation, defense, and settlement
of Losses incurred in correcting any prohibited transaction or in the sale of a
prohibited loan, and in obtaining any individual prohibited transaction
exemption under ERISA that may be required, in Lender’s sole discretion) that
Lender may incur, directly or indirectly, as a result of a default under the
ERISA Provisions.
 
10.6.4.  Duty to Defend, Legal Fees and Other Fees and Expenses.  Upon written
request by any Indemnified Party, Borrower shall defend such Indemnified Party
(if requested by any Indemnified Party, in the name of the Indemnified Party) by
attorneys and other professionals approved by the Indemnified
Parties.  Notwithstanding the foregoing, any Indemnified Parties may, in their
sole discretion, engage their own attorneys and other professionals to defend or
assist them, and, at the option of Indemnified Parties, their attorneys shall
control the resolution of any claim or proceeding.  Upon demand, Borrower shall
pay or, in the sole discretion of the Indemnified Parties, reimburse, the
Indemnified Parties for the payment of reasonable fees and disbursements of
attorneys, engineers, environmental consultants, laboratories and other
professionals in connection therewith.
 
10.6.5.  Survival.  The obligations and liabilities of Borrower under this
Section 10.6 shall fully survive indefinitely notwithstanding any termination,
satisfaction, assignment, entry of a judgment of foreclosure, exercise of any
power of sale, or delivery of a deed in lieu of foreclosure of the Mortgage.
 
10.6.6.  Environmental Indemnity.  Simultaneously herewith, Borrower and
Guarantor have executed and delivered the Environmental Indemnity to Lender,
which Environmental Indemnity is not secured by the Mortgage.
 
 
94

--------------------------------------------------------------------------------

 
 
Section 10.7.                      Exculpation
 
(a)           Subject to the qualifications below, Lender shall not enforce the
liability and obligation of Borrower to perform and observe the obligations
contained in the Note, this Agreement, the Mortgage or the other Loan Documents
by any action or proceeding wherein a money judgment or any deficiency judgment
or other judgment establishing personal liability shall be sought against
Borrower or any principal, director, officer, employee, beneficiary,
shareholder, partner, member, trustee, agent, or Affiliate of Borrower or any
legal representatives, successors or assigns of any of the foregoing
(collectively, the “Exculpated Parties”), except that Lender may bring a
foreclosure action, an action for specific performance or any other appropriate
action or proceeding to enable Lender to enforce and realize upon its interest
under the Note, this Agreement, the Mortgage and the other Loan Documents, or in
the Property, the Rents, or any other collateral given to Lender pursuant to the
Loan Documents; provided, however, that, except as specifically provided herein,
any judgment in any such action or proceeding shall be enforceable against
Borrower only to the extent of Borrower’s interest in the Property, in the Rents
and in any other collateral given to Lender, and Lender, by accepting the Note,
this Agreement, the Mortgage and the other Loan Documents, agrees that it shall
not sue for, seek or demand any deficiency judgment against Borrower or any of
the Exculpated Parties in any such action or proceeding under, or by reason of,
or in connection with, the Note, this Agreement, the Mortgage or the other Loan
Documents.  The provisions of this Section shall not, however, (1) constitute a
waiver, release or impairment of any obligation evidenced or secured by any of
the Loan Documents; (2) impair the right of Lender to name Borrower as a party
defendant in any action or suit for foreclosure and sale under the Mortgage;
(3) affect the validity or enforceability of any indemnity, guaranty or similar
instrument (including, without limitation, indemnities set forth herein, in the
Guaranty and the Environmental Indemnity) made in connection with the Loan or
any of the rights and remedies of Lender thereunder (including, without
limitation, Lender’s right to enforce said rights and remedies against Borrower
and/or Guarantor (as applicable) personally and without the effect of the
exculpatory provisions of this Section 10.7); (4) impair the right of Lender to
obtain the appointment of a receiver; (5) impair the enforcement of the
Assignment of Leases; (6) constitute a prohibition against Lender to seek a
deficiency judgment against Borrower in order to fully realize the security
granted by the Mortgage or to commence any other appropriate action or
proceeding in order for Lender to exercise its remedies against the Property;
(7) impair the right of Lender to enforce Section 7.7 hereof or the other Cash
Management Provisions; or (8) constitute a waiver of the right of Lender to
enforce the liability and obligation of Borrower, by money judgment or
otherwise, to the extent of any loss, damage, cost, expense, liability, claim or
other obligation incurred by Lender (including attorneys’ fees and costs
reasonably incurred) arising out of or in connection with the following:
 
(i)           fraud, intentional misrepresentation or failure to disclose a
material fact, in each case, by any Borrower Party in connection with the Loan;
 
(ii)           the gross negligence or willful misconduct of any Borrower Party;
 
(iii)           any litigation or other legal proceeding related to the Debt
filed by any Borrower Party that delays, opposes, impedes, obstructs, hinders,
enjoins or otherwise interferes with or frustrates the efforts of Lender to
exercise any rights and remedies available to Lender as provided herein and in
the other Loan Documents;
 
(iv)           physical waste to the Property caused by the intentional acts or
intentional omissions of any Borrower Party and/or the removal or disposal of
any portion of the Property after an Event of Default;
 
 
95

--------------------------------------------------------------------------------

 
 
(v)           the misapplication, misappropriation or conversion by any Borrower
Party of (A) any insurance proceeds paid by reason of any loss, damage or
destruction to the Property, (B) any Awards or other amounts received in
connection with the Condemnation of all or a portion of the Property, (C) any
Rents following an Event of Default or (D) any Tenant security deposits or Rents
collected in advance;
 
(vi)           failure to pay Taxes, charges for labor or materials or other
charges that can create Liens on any portion of the Property;
 
(vii)           failure to pay Insurance Premiums, to maintain the Policies in
full force and effect and/or to provide Lender evidence of the same, in each
case, as expressly provided herein;
 
(viii)           any security deposits, advance deposits or any other deposits
collected with respect to the Property which are not delivered to Lender upon a
foreclosure of the Property or action in lieu thereof, except to the extent any
such security deposits were applied in accordance with the terms and conditions
of any of the Leases prior to the occurrence of the Event of Default that gave
rise to such foreclosure or action in lieu thereof;
 
(ix)           failure to pay (A) any tax on the making and/or recording of the
Mortgage, the Note or any of the other Loan Documents or (B) any transfer or
similar taxes (whether due upon the making of the same or upon Lender’s exercise
of its remedies under the Loan Documents), including, without limitation, any
intangible taxes or documentary stamp taxes, but excluding any income, franchise
or other similar taxes;
 
(x)           the seizure or forfeiture of the Property, or any portion thereof,
or Borrower’s interest therein, resulting from criminal wrongdoing by any
Borrower Party;
 
(xi)           the failure to pay any deductible required under any Policy, make
any Condemnation Payment and/or any True Up Payment, to permit on-site
inspections of the Property and/or to provide the Required Financial Items, in
each case, as and when required herein; and/or
 
(xii)           the breach of the representation by Borrower that on the Closing
Date, all Improvements at the Property were in material compliance with all
applicable Legal Requirements.
 
(b)           Notwithstanding anything to the contrary in this Agreement, the
Note or any of the Loan Documents, (A) Lender shall not be deemed to have waived
any right which Lender may have under Section 506(a), 506(b), 1111(b) or any
other provisions of the U.S. Bankruptcy Code to file a claim for the full amount
of the Debt secured by the Mortgage or to require that all collateral shall
continue to secure all of the Debt owing to Lender in accordance with the Loan
Documents, and (B) the Debt shall be fully recourse to Borrower in the event
that:  (i) the first full monthly payment of principal and interest under the
Note is not paid when due; (ii) Borrower fails to comply with the Cash
Management Provisions, fails to appoint a new property manager upon the request
of Lender, fails to implement Lender’s instructions with respect to any property
manager, counters Lender’s directions with respect to any property manager or
fails to comply with any limitations on instructing the property manager, each
as required by and in accordance with, as applicable, the terms and provisions
of, this Agreement and the other Loan Documents; (iii) any representation,
warranty or covenant contained in the SPE Provisions and/or the Transfer
Provisions hereof is violated or breached; (iv) a Bankruptcy Recourse Event
occurs; (v) if Borrower or any Borrower Party, or any Affiliate of Borrower or
Affiliate of any Borrower Party, shall make a counterclaim against Lender,
Servicer or their Affiliates in violation of Section 11.15 of this Agreement;
(vi) Sections 10.1 or 10.2 hereof are violated or breached; or (vii) a Property
Document Event occurs.
 
 
96

--------------------------------------------------------------------------------

 
 
Section 10.8.                      Matters Concerning Manager.  If (i) a Trigger
Period Exists, (ii) an Event of Default occurs and is continuing, (iii) the
Manager shall become bankrupt or insolvent or (iv) a material default occurs
under the Management Agreement beyond any applicable grace and cure periods,
Borrower shall, at the request of Lender, terminate the Management Agreement and
replace the Manager with a Qualified Manager pursuant to a Replacement
Management Agreement, it being understood and agreed that the management fee for
such Qualified Manager shall not exceed then prevailing market rates.
 
Section 10.9.                      Servicer.  At the option of Lender, the Loan
may be serviced by a servicer/trustee (the “Servicer”) selected by Lender and
Lender may delegate all or any portion of its responsibilities under this
Agreement and the other Loan Documents to the Servicer pursuant to a servicing
agreement (the “Servicing Agreement”) between Lender and Servicer.  Borrower
shall be responsible for any reasonable set-up fees or any other initial costs
relating to or arising under the Servicing Agreement; provided, however, that
Borrower shall not be responsible for payment of the monthly servicing fee due
to the Servicer under the Servicing Agreement.
 
XI           MISCELLANEOUS
 
Section 11.1.                      Survival.  This Agreement and all covenants,
agreements, representations and warranties made herein and in the certificates
delivered pursuant hereto shall survive the making by Lender of the Loan and the
execution and delivery to Lender of the Note, and shall continue in full force
and effect so long as all or any of the Debt is outstanding and unpaid unless a
longer period is expressly set forth herein or in the other Loan
Documents.  Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the legal representatives, successors
and assigns of such party.  All covenants, promises and agreements in this
Agreement, by or on behalf of Borrower, shall inure to the benefit of the legal
representatives, successors and assigns of Lender.
 
Section 11.2.                      Lender’s Discretion.  Whenever pursuant to
this Agreement, Lender exercises any right given to it to approve or disapprove,
or any arrangement or term is to be satisfactory to Lender, the decision of
Lender to approve or disapprove or to decide whether arrangements or terms are
satisfactory or not satisfactory shall (except as is otherwise specifically
herein provided) be in the sole discretion of Lender and shall be final and
conclusive.  Whenever this Agreement expressly provides that Lender may not
withhold its consent or its approval of an arrangement or term, such provisions
shall also be deemed to prohibit Lender from delaying or conditioning such
consent or approval.  Prior to a Securitization, whenever pursuant to this
Agreement the Rating Agencies are given any right to approve or disapprove, or
any arrangement or term is to be satisfactory to the Rating Agencies, the
decision of Lender to approve or disapprove or to decide whether arrangements or
terms are satisfactory or not satisfactory, based upon Lender’s determination of
Rating Agency criteria, shall be substituted therefor.
 
 
97

--------------------------------------------------------------------------------

 
 
Section 11.3.                      Governing Law
 
(A)           THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN
WAS MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE
PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF
NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAW OF THE STATE, IT BEING UNDERSTOOD THAT, TO THE FULLEST
EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK
SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS
AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER.  TO THE FULLEST
EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE
AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.
 
 
98

--------------------------------------------------------------------------------

 
 
(B)           ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT
LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW
YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.  BORROWER DOES HEREBY DESIGNATE
AND APPOINT:
 
Andrea Cataneo, Esq.
Sichenzia Ross Friedman Ference, LLP
61 Broadway, 32nd Floor
New York, New York 10006
 
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK.  BORROWER (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY
TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.
 
Section 11.4.                      Modification, Waiver in Writing.  No
modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, or of the Note, or of any other Loan Document, nor
consent to any departure by Borrower therefrom, shall in any event be effective
unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given.  Except as
otherwise expressly provided herein, no notice to, or demand on Borrower, shall
entitle Borrower to any other or future notice or demand in the same, similar or
other circumstances.
 
Section 11.5.                      Delay Not a Waiver.  Neither any failure nor
any delay on the part of Lender in insisting upon strict performance of any
term, condition, covenant or agreement, or exercising any right, power, remedy
or privilege hereunder, or under the Note or under any other Loan Document, or
any other instrument given as security therefor, shall operate as or constitute
a waiver thereof, nor shall a single or partial exercise thereof preclude any
other future exercise, or the exercise of any other right, power, remedy or
privilege.  In particular, and not by way of limitation, by accepting payment
after the due date of any amount payable under this Agreement, the Note or any
other Loan Document, Lender shall not be deemed to have waived any right either
to require prompt payment when due of all other amounts due under this
Agreement, the Note or the other Loan Documents, or to declare a default for
failure to effect prompt payment of any such other amount.
 
 
99

--------------------------------------------------------------------------------

 
 
Section 11.6.                      Notices.  All notices, consents, approvals
and requests required or permitted hereunder or under any other Loan Document
shall be given in writing and shall be effective for all purposes if hand
delivered or sent by (a) certified or registered United States mail, postage
prepaid, return receipt requested or (b) expedited prepaid delivery service,
either commercial or United States Postal Service, with proof of attempted
delivery, and by telecopier (with answer back acknowledged), addressed as
follows (or at such other address and Person as shall be designated from time to
time by any party hereto, as the case may be, in a notice to the other parties
hereto in the manner provided for in this Section 11.6):
 
 
If to Lender:
Guggenheim Life and Annuity Company

 
10689 N. Pennsylvania Street, Suite 200

 
Indianapolis, Indiana  46280

 
Attention:  GLAC Real Estate Investment Office

 
Facsimile No.:  317-574-6272

 
 
with a copy to:
Sidley Austin LLP

 
787 Seventh Avenue

 
New York, New York  10019

 
Attention:  Michael Peskowitz, Esq.

 
Facsimile No.:  212-839-5599

 
 
If to Borrower:
Marina Towers, LLC,

 
709 S. Harbor City Boulevard, Suite 250

 
Melbourne, Florida  32901

 
Attention:  Christian C. Romandetti

 
Facsimile No.:  321-723-3996

 
 
With a copy to:
Sichenzia Ross Friedman Ference, LLP

 
61 Broadway, 32nd Floor

 
New York, New York  10006

 
Attention:  Andrea Cataneo, Esq.

 
Facsimile No.:  212-930-9725

 
A notice shall be deemed to have been given:  in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day; or in the case of telecopy, upon sender’s receipt of a
machine-generated confirmation of successful transmission after advice by
telephone to recipient that a telecopy notice is forthcoming.
 
 
100

--------------------------------------------------------------------------------

 
 
Section 11.7.                      Trial by Jury.  BORROWER HEREBY AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE.  LENDER IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER
BY BORROWER.
 
Section 11.8.                      Headings.  The Article and/or Section
headings and the Table of Contents in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.
 
Section 11.9.                      Severability.  Wherever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.
 
Section 11.10.                                Preferences.  Lender shall have
the continuing and exclusive right to apply or reverse and reapply any and all
payments by Borrower to any portion of the obligations of Borrower
hereunder.  To the extent Borrower makes a payment or payments to Lender, which
payment or proceeds or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, state or federal
law, common law or equitable cause, then, to the extent of such payment or
proceeds received, the obligations hereunder or part thereof intended to be
satisfied shall be revived and continue in full force and effect, as if such
payment or proceeds had not been received by Lender.
 
Section 11.11.                                Waiver of Notice.  Borrower hereby
expressly waives, and shall not be entitled to, any notices of any nature
whatsoever from Lender except with respect to matters for which this Agreement
or the other Loan Documents specifically and expressly provide for the giving of
notice by Lender to Borrower and except with respect to matters for which
Borrower is not, pursuant to applicable Legal Requirements, permitted to waive
the giving of notice.
 
Section 11.12.                                Remedies of Borrower.  In the
event that a claim or adjudication is made that Lender or its agents have acted
unreasonably or unreasonably delayed acting in any case where by law or under
this Agreement or the other Loan Documents, Lender or such agent, as the case
may be, has an obligation to act reasonably or promptly, Borrower agrees that
neither Lender nor its agents shall be liable for any monetary damages, and
Borrower’s sole remedies shall be limited to commencing an action seeking
injunctive relief or declaratory judgment.  The parties hereto agree that any
action or proceeding to determine whether Lender has acted reasonably shall be
determined by an action seeking declaratory judgment.
 
 
101

--------------------------------------------------------------------------------

 
 
Section 11.13.                                Expenses.
 
(a)           Borrower covenants and agrees to pay or, if Borrower fails to pay,
to reimburse, Lender upon receipt of notice from Lender for all reasonable costs
and expenses (including reasonable attorneys’ fees and disbursements) incurred
by Lender in connection with (i) the preparation, negotiation, execution and
delivery of this Agreement and the other Loan Documents and the consummation of
the transactions contemplated hereby and thereby and all the costs of furnishing
all opinions by counsel for Borrower (including without limitation any opinions
requested by Lender as to any legal matters arising under this Agreement or the
other Loan Documents with respect to the Property); (ii) Borrower’s ongoing
performance of and compliance with Borrower’s respective agreements and
covenants contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date, including, without
limitation, confirming compliance with environmental and insurance requirements;
(iii) Lender’s ongoing performance and compliance with all agreements and
conditions contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date; (iv) the negotiation,
preparation, execution, delivery and administration of any consents, amendments,
waivers or other modifications to this Agreement and the other Loan Documents
and any other documents or matters requested by Lender; (v) securing Borrower’s
compliance with any requests made pursuant to the provisions of this Agreement;
(vi) the filing and recording fees and expenses, title insurance and reasonable
fees and expenses of counsel for providing to Lender all required legal
opinions, and other similar expenses incurred in creating and perfecting the
Liens in favor of Lender pursuant to this Agreement and the other Loan
Documents; (vii) enforcing or preserving any rights, either in response to third
party claims or in prosecuting or defending any action or proceeding or other
litigation, in each case against, under or affecting Borrower, this Agreement,
the other Loan Documents, the Property, or any other security given for the
Loan; (viii) enforcing any obligations of or collecting any payments due from
Borrower under this Agreement, the other Loan Documents or with respect to the
Property or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or of
any insolvency or bankruptcy proceedings; or (ix) any “special servicing” of the
Loan (including, without limitation or duplication, loan servicing or special
servicing fees, loan advances, and “work out” and/or liquidation fees) incurred
by Lender after the occurrence of an Event of Default or the giving of notice to
Lender or Servicer, if any, by Borrower (or its Affiliates, agents, employees or
officers) that an Event of Default is likely or imminent to occur; provided,
however, that Borrower shall not be liable for the payment of any such costs and
expenses to the extent the same arise by reason of the gross negligence, illegal
acts, fraud or willful misconduct of Lender or Servicer.  Any cost and expenses
due and payable to Lender may be paid from any amounts in the Lockbox Account
and/or Cash Management Account.
 
(b)           Borrower covenants and agrees to pay for or, if Borrower fails to
pay, to reimburse Lender for, any fees and expenses incurred by any Rating
Agency in connection with any Rating Agency Confirmation and/or other Rating
Agency review of the Loan (other than the initial review of the Loan by the
Rating Agencies in connection with a Securitization), the Loan Documents or any
transaction contemplated thereby or any consent, approval, waiver or
confirmation obtained from such Rating Agency pursuant to the terms and
conditions of this Agreement or any other Loan Document.  Lender shall be
entitled to require payment of such fees and expenses as a condition precedent
to the obtaining of any such consent, approval, waiver or confirmation.
 
 
102

--------------------------------------------------------------------------------

 
 
Section 11.14.                                Schedules and Exhibits
Incorporated.  The Schedules and Exhibits annexed hereto are hereby incorporated
herein as a part of this Agreement with the same effect as if set forth in the
body hereof.
 
Section 11.15.                                Offsets, Counterclaims and
Defenses.  Any assignee of Lender’s interest in and to this Agreement, the Note
and the other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.
 
Section 11.16.                                No Joint Venture or Partnership;
No Third Party Beneficiaries.
 
(a)            Borrower and Lender intend that the relationships created
hereunder and under the other Loan Documents be solely that of borrower and
lender.  Nothing herein or therein is intended to create a joint venture,
partnership, tenancy-in-common, or joint tenancy relationship between Borrower
and Lender nor to grant Lender any interest in the Property other than that of
mortgagee, beneficiary or lender.
 
(b)           This Agreement and the other Loan Documents are solely for the
benefit of Lender and Borrower and nothing contained in this Agreement or the
other Loan Documents shall be deemed to confer upon anyone other than Lender and
Borrower any right to insist upon or to enforce the performance or observance of
any of the obligations contained herein or therein.  All conditions to the
obligations of Lender to make the Loan hereunder are imposed solely and
exclusively for the benefit of Lender and no other Person shall have standing to
require satisfaction of such conditions in accordance with their terms or be
entitled to assume that Lender will refuse to make the Loan in the absence of
strict compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.
 
Section 11.17.                                Publicity.  All news releases,
publicity or advertising by Borrower or their Affiliates through any media
intended to reach the general public which refers to the Loan Documents or the
financing evidenced by the Loan Documents, to Lender, Guggenheim, or any of
their Affiliates shall be subject to the prior approval of Lender.
 
Section 11.18.                                Waiver of Marshalling of
Assets.  To the fullest extent permitted by law, Borrower, for itself and its
successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Borrower’s partners and others with interests in Borrower, and of the
Property, or to a sale in inverse order of alienation in the event of
foreclosure of the Mortgage, and agrees not to assert any right under any laws
pertaining to the marshalling of assets, the sale in inverse order of
alienation, homestead exemption, the administration of estates of decedents, or
any other matters whatsoever to defeat, reduce or affect the right of Lender
under the Loan Documents to a sale of the Property for the collection of the
Debt without any prior or different resort for collection or of the right of
Lender to the payment of the Debt out of the net proceeds of the Property in
preference to every other claimant whatsoever.
 
 
103

--------------------------------------------------------------------------------

 
 
Section 11.19.                                Waiver of Counterclaim.  Borrower
hereby waives the right to assert a counterclaim, other than a compulsory
counterclaim, in any action or proceeding brought against it by Lender or its
agents.
 
Section 11.20.                                Conflict; Construction of
Documents; Reliance.  In the event of any conflict between the provisions of
this Loan Agreement and any of the other Loan Documents, the provisions of this
Loan Agreement shall control.  The parties hereto acknowledge that they were
represented by competent counsel in connection with the negotiation, drafting
and execution of the Loan Documents and that such Loan Documents shall not be
subject to the principle of construing their meaning against the party which
drafted same.  Borrower acknowledges that, with respect to the Loan, Borrower
shall rely solely on its own judgment and advisors in entering into the Loan
without relying in any manner on any statements, representations or
recommendations of Lender or any parent, subsidiary or Affiliate of
Lender.  Lender shall not be subject to any limitation whatsoever in the
exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies.  Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.
 
Section 11.21.                                Brokers and Financial
Advisor.  Borrower hereby represents that it has dealt with no financial
advisors, brokers, underwriters, placement agents, agents or finders in
connection with the transactions contemplated by this Agreement.  Borrower
hereby agrees to indemnify, defend and hold Lender harmless from and against any
and all claims, liabilities, costs and expenses of any kind (including Lender’s
attorneys’ fees and expenses) in any way relating to or arising from a claim by
any Person that such Person acted on behalf of Borrower or Lender in connection
with the transactions contemplated herein.  The provisions of this Section 11.21
shall survive the expiration and termination of this Agreement and the payment
of the Debt.
 
Section 11.22.                                Prior Agreements.  This Agreement
and the other Loan Documents contain the entire agreement of the parties hereto
and thereto in respect of the transactions contemplated hereby and thereby, and
all prior agreements among or between such parties, whether oral or written,
including, without limitation, any term Sheets between Borrower and Lender, are
superseded by the terms of this Agreement and the other Loan Documents.
 
 
104

--------------------------------------------------------------------------------

 
 
Section 11.23.                                Certain Additional Rights of
Lender (VCOC).  Notwithstanding anything to the contrary contained in this
Agreement, Lender shall have:
 
(a)           the right to routinely consult with and advise Borrower’s
management regarding the significant business activities and business and
financial developments of Borrower; provided, however, that such consultations
shall not include discussions of environmental compliance programs or disposal
of hazardous substances.  Consultation meetings should occur on a regular basis
(no less frequently than quarterly) with Lender having the right to call special
meetings at any reasonable times and upon reasonable advance notice;
 
(b)           the right, in accordance with the terms of this Agreement, to
examine the books and records of Borrower at any reasonable times upon
reasonable notice;
 
(c)           the right, in accordance with the terms of this Agreement,
including, without limitation, Section 4.1.11 hereof, to receive monthly,
quarterly and year end financial reports, including balance sheets, statements
of income, shareholder’s equity and cash flow, a management report and schedules
of outstanding indebtedness; and
 
(d)           the right, without restricting any other rights of Lender under
this Agreement (including any similar right), to approve any acquisition by
Borrower of any other significant property (other than personal property
required for the day to day operation of the Property).
 
(e)           The rights described above in this Section 11.23 may be exercised
by any entity which owns and Controls, directly or indirectly, substantially all
of the interests in Lender.
 
Section 11.24.                                Confidentiality.  Borrower agrees
to use commercially reasonable efforts (equivalent to the efforts Borrower
applies to maintain the confidentiality of its own confidential information) to
maintain as confidential this Agreement, all other Loan Documents and the terms
thereof, except that Borrower may disclose such information (i) to its members,
manager(s) or such other representatives of Borrower on a need to know basis
solely for reasonable business purposes related to the Property, so long as such
members, manager(s) or such other representatives have agreed to keep such
information confidential, (ii) as required or requested by any federal or state
regulatory authority or examiner, or as reasonably believed by Borrower to be
compelled by any court decree, subpoena or legal or administrative order or
process, and (iii) as, on the advice of Borrower’s counsel, is required by law.
 
 
[No Further Text on this Page; Signature Pages Follow]
 


 
105

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
 

 
BORROWER:
         
MARINA TOWERS, LLC,
         
a Florida limited liability company
           
By:
MTMC OF MELBOURNE, INC.,
     
a Florida corporation
     
its manager
           
By:
/s/ Christian C. Romandetti
   
Name:
Christian C. Romandetti
   
Title:
President
                 

 
[SIGNATURE APPEARS ON FOLLOWING PAGE]
 


 
106

--------------------------------------------------------------------------------

 
 

 
LENDER:
         
GUGGENHEIM LIFE AND ANNUITY COMPANY, a Delaware life insurance company
         
 
By:
/s/ James Purvis    
Name:  
James Purvis    
Title:  
Chief Operating Officer          


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
107